Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 1 of 286 PageID #: 20107




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 WI-LAN INC.,                                   )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )     C.A. No. 15-379 (LPS)
                                                )
 SHARP ELECTRONICS CORPORATION,                 )     REDACTED - PUBLIC VERSION
                                                )
                      Defendant.                )
                                                )
                                                )
 WI-LAN INC.,                                   )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )     C.A. No. 15-788 (LPS)
                                                )
 VIZIO, INC.,                                   )     REDACTED - PUBLIC VERSION
                                                )
                      Defendant.                )

             APPENDIX TO DEFENDANTS’ OPPOSITIONS TO PLAINTIFF
               WI-LAN’S MOTIONS FOR SUMMARY JUDGMENT AND
                   MOTIONS TO EXCLUDE EXPERT OPINIONS

                                      VOLUME II OF III

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP          YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Jack B. Blumenfeld (#1014)                    Pilar G. Kraman (#5199)
 Stephen J. Kraftschik (#5623)                 Rodney Square
 1201 North Market Street                      1000 North King Street
 P.O. Box 1347                                 Wilmington, DE 19801
 Wilmington, DE 19899-1347                     (302) 576-3586
 (302) 658-9200                                pkraman@ycst.com
 jblumenfeld@mnat.com
 skraftschik@mnat.com                          Attorneys for VIZIO, Inc.

 Attorneys for Sharp Electronics Corporation

 Originally Filed: November 9, 2018
 Redacted Version Filed: November 16, 2018
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 2 of 286 PageID #: 20108




                                         VOLUME II

  EXHIBIT                                DESCRIPTION

    65      U.S. Patent No. 5,329,314 to Correa et al. – Invalidity Claim Chart for the ’654
            Patent

    66      U.S. Patent No. 5,091,783 to Miyaguchi – Invalidity Claim Chart for the ’654 Patent

    67      European Patent No. EP0539033A1 to Nakanishi – Invalidity Claim Chart for the
            ’654 Patent

    68      U.S. Patent No. 5,633,687 to Bhayani et al. – Invalidity Claim Chart for the ’654
            Patent

    69      Rebuttal Expert Report of Cliff Reader (August 31, 2018) (SEC)
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 3 of 286 PageID #: 20109




                    EXHIBIT 65
                 Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 4 of 286 PageID #: 20110

Exhibit 4


                                                U.S. Patent No. 5,329,314 to Correa et al.
                                               Invalidity Claim Chart for the ’654 Patent
                                                       Asserted Claims: 1, 4, and 9


                                                            Correa - Claim 1
  1(p)      1. A method for              U.S. Patent No. 5,329,314 to Correa et al. (Correa) teaches a “method for displaying
            displaying interlaced        interlaced video data on a non-interlaced monitor.” Therefore Correa was prior art to the
            video data on a non-         ’654 Patent under at least 35 U.S.C. §§ 102(a)-(b) and (e). I understand that the Court has
            interlaced monitor, the      construed the preamble to be limiting. Wi-LAN v. Sharp Electronics Corporation, Case No.
            interlaced video data        15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            comprising a plurality of    220.
            paired fields, each pair
            of fields being vertically   In particular, Correa teaches “conversion of video signals from an interlaced form to a non-
            offset relative to each      interlaced or ‘progressive scan’ form.”
            other by one-half of a
            field line spacing
            distance, each field
            comprising a plurality of
            lines of video data, the
            method including:



                                         Correa at col. 1, lines 6-11.

                                         Correa teaches that the resulting non-interlaced signal is displayed.




                                                                   1 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 5 of 286 PageID #: 20111

Exhibit 4


                                                 Correa - Claim 1




                             Correa at col. 5, lines 1-9.

                             Correa teaches an input signal with a “two to one line interlace” format.




                             Correa at col. 2, lines 44-51.

                             Correa teaches a method “to provide an output signal of progressive scan form and in
                             which every other line thereof is interpolated by double median filtering.”




                                                       2 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 6 of 286 PageID #: 20112

Exhibit 4


                                                Correa - Claim 1




                             Correa at Abstract.

                             Correa teaches an even and odd pair of fields as illustrated by the alternating pairs of input
                             fields lines in Figure 1. The even and odd input fields are vertically offset by one-half the
                             distance between lines in an input field as illustrated in Figure 1. Because each interlaced
                             input frame comprises two input fields, as discussed above, 625 lines include two fields
                             with a plurality of lines. The small (inner) circles in Figure 1 also illustrate input fields
                             comprising a plurality of lines.




                                                      3 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 7 of 286 PageID #: 20113

Exhibit 4


                                                Correa - Claim 1




                             Correa at Figure 1.

                             As shown in Figure 1, the input pixels (small circles) from the field at 0 ms are vertically
                             offset from the input pixels from the field at 20 ms and this offset is one-half of the spacing
                             distance between pixels in either field. As previously discussed, the fields at 0 ms and 20



                                                       4 of 71
                 Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 8 of 286 PageID #: 20114

Exhibit 4


                                                          Correa - Claim 1
                                       ms represent a pair of fields. Figure 1 also illustrates that each field within the pair of fields
                                       at 0 ms and 20 ms comprise a plurality of lines of video data.

                                       The text that follows explains that a pair of fields exists in Figure 1 at 0 ms and 20 ms.
                                       Correa teaches that the small circles represent input field lines as shown below. Correa
                                       also teaches even and odd input fields comprising a plurality of input lines. For example,
                                       Correa teaches a “625/50/2:1” input signal with “625 lines per frame.”




                                       Correa at col. 2, lines 44-51.

                                       Therefore, Correa teaches a “method for displaying interlaced video data on a non-
                                       interlaced monitor, the interlaced video data comprising a plurality of paired fields, each
                                       pair of fields being vertically offset relative to each other by one-half of a field line spacing
                                       distance, each field comprising a plurality of lines of video data.”

  1(a)      capturing a first field    I understand that the Court has construed the term “respective buffers” to mean “separate
            and a second field of      buffers for the first field and the second field.” Wi-LAN v. Sharp Electronics Corporation,
            each pair of fields into   Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS)
            respective buffers;        (CJB), D.I. 220. I further understand that Wi-LAN’s final infringement contentions appear
                                       to identify certain system-on-a-chip architectures with only one buffer or where a single
                                       buffer alternates between holding the first field or second field of each pair of fields. See,




                                                                 5 of 71
             Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 9 of 286 PageID #: 20115

Exhibit 4


                                                       Correa - Claim 1
                                  e.g., October 2, 2017 Final Infringement Contentions 1, at [SEC] 31-33, 36 and [VIZIO] 32-
                                  34, 37; and see id. at [SEC] 31-78 and [VIZIO] 31-79. To the extent Wi-LAN alleges that
                                  such system-on-a-chip architectures “captur[e] a first field and a second field of each pair of
                                  fields into respective buffers” consistent with the Court’s construction, it is my opinion that
                                  Correa teaches “capturing a first field and a second field of each pair of fields into
                                  respective buffers.”

                                  In particular, Correa teaches the use of a “first field buffer” and a “second field buffer.”




                                  Correa at 2:5-18.

                                  Correa teaches that a first input field is captured into buffer 31 and a second input field is
                                  captured into buffer 32, as described and shown below.




      1
            I understand Wi-LAN subsequently served a legible copy of these contentions on February 21, 2018.


                                                            6 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 10 of 286 PageID #: 20116

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 3:16-29.




                                                       7 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 11 of 286 PageID #: 20117

Exhibit 4


                                                Correa - Claim 1




                             Correa at Figure 3.

                             Therefore, Correa teaches “capturing a first field and a second field of each pair of fields
                             into respective buffers.”

                             Furthermore, modifying Correa to store a second field in a second buffer would have been
                             obvious to a person of skill in the art for several reasons, including because the benefits
                             associated with double buffering were known in the art. For example, the Description of the
                             ’654 Patent teaches that a motivation existed in the art to use two buffers to receive input
                             signals - namely that the problem of “tearing” could be avoided.


                                                      8 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 12 of 286 PageID #: 20118

Exhibit 4


                                                Correa - Claim 1




                             ’654 Patent, at 4:58-63.

                             As noted therein, Keith Jack discusses this motivation extensively. For example, Keith Jack
                             details both the cause of video artifacts caused by use of a single buffer (“It is due to the
                             updating of video frame buffers not being synchronized to the graphics display”) and a
                             known solution (use of two buffers):




                             Keith Jack, at 14. Keith Jack goes on to explain that not only was the problem of ‘tearing’
                             known in the art, it was a concern addressed by “most systems” and had a known solution:
                             “us[ing] multiple video frame stores”:




                                                        9 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 13 of 286 PageID #: 20119

Exhibit 4


                                                Correa - Claim 1




                             Id. at 358-359.

                             Capturing a first field and a second field of each pair of fields into respective buffers would
                             have yielded known benefits, including as described in Keith Jack and the Description and
                             Background of the ’654 Patent itself.

                             Based on the foregoing, a motivation to avoid tearing through use of two buffers (“double
                             buffering”) was known in the art. Implementing use of two buffers was a technique
                             “commonly known in the art” as conceded by the ’654 Patent and as reflected in Keith Jack.
                             See generally ’654 Patent, at 4:58:63; and also see Keith Jack at 412 (defining “Double
                             Buffering” and explaining solution). Persons of skill in the art would have therefore been
                             motivated to improve Correa with the teachings of Keith Jack.

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.

                                                      10 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 14 of 286 PageID #: 20120

Exhibit 4


                                                              Correa - Claim 1
                                          Indeed, the combination of Correa with the teachings described here would have been
                                          obvious because the combination represents known potential options with a reasonable
                                          expectation of success. No technical barrier would have prevented Correa from being
                                          modified to capture both fields into separate buffers, as recited in claim 1. No unexpected
                                          results would have arisen and no undue experimentation would have been required. These
                                          techniques were well known in the art (see Keith Jack) so their implementation would have
                                          been well within the skill of a person of ordinary skill in the art. Consequently, a person of
                                          skill would have been motivated to and capable of combining or modifying Correa with the
                                          teachings of at least Keith Jack.

                                          The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                          (vi) are incorporated by reference.

                                          Therefore, Correa in view of Keith Jack or prior art admissions in the Description of the
                                          ’654 Patent renders obvious “capturing a first field and a second field of each pair of fields
                                          into respective buffers.”

  1(b)      scaling each of the first     I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of     changing by a constant factor the number of lines in a field.” Wi-LAN v. Sharp Electronics
            each pair of fields to fill   Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-
            vertical resolution of the    788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s infringement contentions
            non-interlaced monitor;       appear to identify deinterlacing by, for example, certain interpolation functions, allegedly
                                          performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                          Infringement Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83
                                          and [VIZIO] 84 (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further
                                          understand that the ’654 Patent teaches that with interpolation, “although the number of
                                          lines is doubled, the vertical resolution is not increased from the original data[.]” ’654
                                          Patent, at 2:25-29 (citing pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that
                                          deinterlacing by, for example, field merging, scan line duplication, or scan line interpolation
                                          scale a field “to fill the vertical resolution of the non-interlaced monitor[,]” it is my opinion
                                          that Correa teaches this limitation.



                                                                   11 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 15 of 286 PageID #: 20121

Exhibit 4


                                                   Correa - Claim 1
                             In particular, Correa teaches generating pixels through a process including vertical
                             interpolation. Specifically, Correa teaches forming a particular pixel (e.g., pixel P2b below)
                             by vertically interpolating pixels P2 and P3 to form a first result, median filter interpolating
                             the first result, pixel P1, and pixel P4 to form a second result, and median filter interpolating
                             the second result, pixel P2, and pixel P3 to form a final interpolated result (represented as a
                             single white circle in Fig. 2).




                             Correa at Figure 2.



                                                      12 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 16 of 286 PageID #: 20122

Exhibit 4


                                                  Correa - Claim 1
                             Correa teaches applying the processing described above for all even lines of an odd output
                             frame and all odd lines of an even output frame as shown in Figure 1, thereby scaling to fill
                             the vertical resolution of the display device as shown below by the large circles.




                             Correa at Figure 1.

                             Correa describes this processing below.




                                                     13 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 17 of 286 PageID #: 20123

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 2:43-51.




                                                      14 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 18 of 286 PageID #: 20124

Exhibit 4


                                                Correa - Claim 1




                             Correa at 2:52-3:9.

                             A circuit for performing this three-step interpolation process is illustrated below.




                                                      15 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 19 of 286 PageID #: 20125

Exhibit 4


                                                Correa - Claim 1




                             Correa at Figure 3.

                             Correa teaches that the processed result generated above and a field-delayed version of the
                             input field are each input to time compressors and then combined in an output mux to
                             generate luminance results that may be displayed.




                             Correa at Figure 4.




                                                     16 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 20 of 286 PageID #: 20126

Exhibit 4


                                                Correa - Claim 1
                             As discussed below, the output of this circuit comprising an “interleave[d]” combination of
                             a delayed form of the input field and results generated by double median interpolation
                             filtering.




                             Correa at 3:36-50.

                             Correa teaches similar processing for chrominance.




                                                     17 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 21 of 286 PageID #: 20127

Exhibit 4


                                                  Correa - Claim 1




                             Correa at Figure 5.




                             Correa at 3:51-65.

                             Therefore, Correa teaches “scaling each of the first field and second field of each pair of
                             fields to fill vertical resolution of the non-interlaced monitor.”


                                                      18 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 22 of 286 PageID #: 20128

Exhibit 4


                                                Correa - Claim 1

                             Furthermore, modifying Correa to scale each of the first field and second field of each pair
                             of fields to fill vertical resolution of a non-interlaced monitor would have been obvious for
                             several reasons, including at least because the benefits of “scal[ing] (interpolat[ing])” the
                             number of scan lines “up to … however many [scan lines] are in the current display mode”
                             were admittedly known in the art, consistent with Wi-LAN’s allegations regarding this
                             element. See, e.g., Final Infringement Contentions, at [SEC] 95 and [VIZIO] 96.

                             For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations
                             regarding this element, was an admittedly known method in the art, as admitted in the
                             Description of the ’654 Patent and Keith Jack:




                                                     19 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 23 of 286 PageID #: 20129

Exhibit 4


                                                Correa - Claim 1




                             ’654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                             [VIZIO] 85, 96.

                             Keith Jack, as cited in the Description of the ’654 Patent, identifies and describes
                             techniques known in the art for performing an interlaced to non-interlaced conversion.
                             Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335 (field
                             merging); and see id. at 333-334, at Figures 9.3, 9.4, and 9.5:


                                                      20 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 24 of 286 PageID #: 20130

Exhibit 4


                                                Correa - Claim 1




                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of ordinary
                             skill used various techniques known in the art to generate additional scan lines from an
                             input field to create an output frame that is scaled to fill vertical resolution of the non-
                             interlaced monitor, consistent with Wi-LAN’s allegations regarding this element. And see,

                                                     21 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 25 of 286 PageID #: 20131

Exhibit 4


                                                 Correa - Claim 1
                             e.g., Final Infringement Contentions re SEC, at 83, 95; Final Infringement Contentions re
                             VIZIO, at 85, 96.

                             A person of skill would have been motivated to perform any such scaling on “each pair of
                             fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-LAN’s
                             allegations regarding this element, and indeed there is no reason that any person of skill
                             would have failed to do so. See, e.g., Final Infringement Contentions re SEC, at 83, 95;
                             Final Infringement Contentions re VIZIO, at 85, 96. Persons of skill in the art at the time of
                             the claimed invention understood that a higher framerate resulted in a higher quality video,
                             including with less flicker:




                             Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                             applied techniques to convert and increase the frame-rate of a video in order to match the
                             refresh rate of a display, again improving quality so that a video “[could] be shown
                             correctly on a computer display.” E.g., Keith Jack, at 414:




                                                     22 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 26 of 286 PageID #: 20132

Exhibit 4


                                                Correa - Claim 1




                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have consequently
                             known that discarding one of the two fields of every pair of fields would have caused a
                             lower frame rate resulting in lower video quality.

                                                     23 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 27 of 286 PageID #: 20133

Exhibit 4


                                                Correa - Claim 1

                             Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn testimony
                             that performing interpolation only one of the two fields would result in visual artifacts in the
                             form of “jitter or flickering on -- particularly noticeable on sharp transitions in the image
                             data”:




                             April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                             questions regarding a product “that applies interpolation or the adjusting step ... to only one
                             of [the] fields.”).

                             Thus, a person of skill at the time of the invention understood that either discarding one of
                             the two fields or performing interpolation on only one of the fields both would have resulted
                             in degraded video quality (by lowering frame rate or resulting in ‘jitter or flittering,’
                             respectively) and been motivated to improve the video quality as a result. Consequently,
                             rather than merely displaying “one of the two fields… scaled (interpolated) up to …
                             however many [lines] are in the current display mode” – a misunderstanding of the




                                                      24 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 28 of 286 PageID #: 20134

 Exhibit 4


                                                          Correa - Claim 1
                                       teachings of Keith Jack 2 – a person of ordinary skill would have been motivated to apply
                                       known techniques to preserve or improve the quality of a deinterlaced video, including by
                                       performing the same scaling process on “each of the first field and second field of each pair
                                       of fields.”

                                       Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                                       of the non-interlaced monitor would have yielded known benefits, including as described in
                                       Keith Jack and the Description and Background of the ’654 Patent itself.

                                       Thus, replacing Correa’s disclosed scaling techniques with scaling techniques from other
                                       prior art references where each of the first field and second field of each pair of fields are
                                       scaled to fill vertical resolution of the non-interlaced monitor would represent alternative
                                       solutions with potentially improved results. Thus, a person of ordinary skill in the art would
                                       have had a motivation to improve Correa’s techniques with scaling each of the first field
                                       and second field of each pair of fields to fill vertical resolution of the non-interlaced
                                       monitor. Persons of skill in the art would have therefore been motivated to improve Correa
                                       with the teachings of Greggain, which discloses scaling techniques where each of the first
                                       field and second field of each pair of fields are scaled to fill vertical resolution of the non-
                                       interlaced monitor. See Exhibit 3 at element 1(b) (incorporated here by reference).

                                       In addition, it would have been obvious to try combining or modifying Correa because
                                       there were only a finite number of predictable solutions, because known work in the field
                                       prompted variations based on predictable design incentives, or in light of market forces
                                       either in the field or analogous and related fields would have suggested the combination.
                                       Indeed, the combination of Correa with the teachings described here would have been


       2
                The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is just
capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in the current
display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach with one field,
and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be applied to both
fields. See, e.g., Keith Jack, at 333.


                                                                 25 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 29 of 286 PageID #: 20135

 Exhibit 4


                                                            Correa - Claim 1
                                       obvious because the combination represents known potential options with a reasonable
                                       expectation of success. No technical barrier would have prevented Correa from being
                                       modified to scale each of the first field and second field of each pair of fields to fill vertical
                                       resolution of a non-interlaced monitor, as recited in claim 1. No unexpected results would
                                       have arisen and no undue experimentation would have been required in making such a
                                       replacement. These techniques were well known in the art (see Keith Jack and admissions
                                       in the Background of the ’654 Patent) so their implementation would have been well within
                                       the skill of a person of ordinary skill in the art. Consequently, a person of skill would have
                                       been motivated to and capable of combining or modifying Correa with the teachings of at
                                       least Greggain, and the teachings of that reference as described in Exhibit 3 at element 1(b),
                                       which is incorporated here by reference.

                                       The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                       (vi) are incorporated by reference.

                                       Therefore, Correa in view of Greggain render obvious “wherein scaling is achieved by
                                       vertical interpolation between at least adjacent lines in the field being scaled.”
  1(c)(1) adjusting one of the first   I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
          field or second field of     construed “to substantially correct for the vertical offset between the pairs of fields” to
          the pair of fields to        mean “to largely or approximately correct for the vertical offset.” Wi-LAN v. Sharp
          substantially3 correct for   Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
          the vertical offset          Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN disclaimed Claim
          between the pairs of         8 of the ’654 Patent, which claims a method of such adjusting where the adjusting step
          fields,                      “includes changing display positions of one of the scaled first field or scaled second field by
                                       one or more lines on the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at
                                       Disclaimer. I further understand that Wi-LAN’s infringement contentions appear to

       3
              As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical offset
between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Correa consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics Corporation, Case
No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.


                                                                 26 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 30 of 286 PageID #: 20136

Exhibit 4


                                                   Correa - Claim 1
                             identify certain interpolation functions purportedly performed by the Accused Products as
                             allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126
                             and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                             Deinterlaced Frame with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-
                             185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such methods “adjust[] one
                             of the first field or second field of the pair of fields to substantially correct for the vertical
                             offset between the pairs of fields,” it is my opinion that Correa teaches this limitation.

                             In particular, Correa teaches that the interpolated and non-interpolated lines for a particular
                             output frame are “interleaved” to complete the frame as discussed in conjunction with the
                             “scaling” step.




                             Correa at 3:36-50.

                             The result of this interleaving and “in-between line” generation is illustrated below.



                                                      27 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 31 of 286 PageID #: 20137

Exhibit 4


                                                Correa - Claim 1




                             Correa at Figure 1.

                             Correa describes this result below.




                                                     28 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 32 of 286 PageID #: 20138

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 2:43-51.

                             As shown and described above, input lines from an even input field are displayed in
                             corresponding even line positions within an even output frame and input lines from an odd
                             input field are displayed in corresponding odd line positions within an odd output frame,
                             and interpolation provides remaining lines to complete the output frames. This result
                             discloses the claimed “adjusting” step.

                             Correa teaches generating pixels through a process including vertical interpolation as
                             follows.




                                                      29 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 33 of 286 PageID #: 20139

Exhibit 4


                                                 Correa - Claim 1




                             Correa at Fig. 2.




                                                     30 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 34 of 286 PageID #: 20140

Exhibit 4


                                               Correa - Claim 1




                             Correa at 2:52-3:9.




                                                   31 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 35 of 286 PageID #: 20141

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 3:16-29.




                                                      32 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 36 of 286 PageID #: 20142

Exhibit 4


                                                  Correa - Claim 1




                             Correa at claim 2.

                             Therefore, Correa teaches “adjusting one of the first field or second field of the pair of
                             fields to substantially correct for the vertical offset between the pairs of fields.”

                             Furthermore, modifying Correa to adjust one of the first or second field of the pair of fields
                             to substantially correct for the vertical offset between the pairs of fields would have been
                             obvious for several reasons, including at least because motivations and techniques existed in
                             the art prior to the claimed invention to eliminate any visual artifacts that would be caused
                             by such a vertical offset.

                             For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                             caused by a vertical offset between fields while working with interlaced video signals, and
                             knew and took care to apply video processing techniques that would result in the correct
                             spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack confirms that
                             persons of skill in the art knew that video processing to correct for vertical offset was
                             required if a deinterlacing technique did not inherently result in correct spatial positioning
                             of the scan lines:




                                                      33 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 37 of 286 PageID #: 20143

Exhibit 4


                                                Correa - Claim 1
                             Id.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this element.
                             See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127. For example,
                             Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4 (indicated with red,
                             below) are output at the correct vertical spatial positioning in the deinterlaced output as
                             frame lines 1, 3, 5, and 7 (indicated with orange, below), with additional lines generated by
                             interpolation at positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated
                             with green, below):




                                                      34 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 38 of 286 PageID #: 20144

Exhibit 4


                                                 Correa - Claim 1




                             Keith Jack, at Fig. 9.4.

                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                             artifacts created by mishandled video data. Adjusting one of the first field or second field
                             of the pair of fields in an interlaced video signal to substantially correct for any vertical
                             offset between the pairs of fields would have yielded known benefits, including as
                             described in Keith Jack.


                                                        35 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 39 of 286 PageID #: 20145

Exhibit 4


                                                 Correa - Claim 1

                             Thus, replacing Correa’s disclosed techniques with known techniques for adjusting one of
                             the first field or second field of the pair of fields to substantially correct for the vertical
                             offset between the pairs of fields would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Correa’s techniques with adjusting each of the first field and second field of each
                             pair of fields to fill vertical resolution of the non-interlaced monitor. These techniques were
                             well known in the art (see Keith Jack) so their implementation would have been well within
                             the skill of a person of ordinary skill in the art. Persons of skill in the art would have
                             therefore been motivated to improve Correa with the teachings of Greggain, which
                             discloses techniques for adjusting one of the first field or second field of the pair of fields to
                             substantially correct for the vertical offset between the pairs of fields. See Exhibit 3 at
                             element 1(c)(1) (incorporated by reference herein).

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Correa with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack) so their
                             implementation would have been well within the skill of a person of ordinary skill in the art.
                             Consequently, a person of skill would have been motivated to and capable of combining or
                             modifying Correa with the teachings of at least Greggain, and the teachings of that
                             reference as described in Exhibit 3 at element 1(c)(1) are incorporated here by reference.

                             The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                             (vi) are incorporated by reference.




                                                       36 of 71
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 40 of 286 PageID #: 20146

 Exhibit 4


                                                          Correa - Claim 1
                                      Therefore, Correa in view of Greggain renders obvious “adjusting one of the first field or
                                      second field of the pair of fields to substantially correct for the vertical offset between the
                                      pairs of fields.”

  1(c)(2) where said adjusting is     I understand that the Court has construed “said adjusting is performed concurrently with
          performed concurrently4     said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
          with said scaling;          simultaneous execution, such that one cannot complete before the other begins.” Wi-LAN v.
                                      Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
                                      Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s
                                      infringement contentions appear to identify certain interpolation functions purportedly
                                      performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                      Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                                      with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                                      from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                                      adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                                      with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-
                                      LAN alleges that such methods perform an adjusting step “where said adjusting is
                                      performed concurrently with said scaling,” it is my opinion that Correa teaches this
                                      limitation.

                                      In particular, Correa teaches that interpolated and non-interpolated lines are time
                                      compressed and combined (“interleaved” in Correa's terminology as discussed above) in a
                                      mux to form chrominance and luminance outputs Y6 and C6 as shown below.




       4
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the asserted
dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Correa consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics Corporation,
Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.


                                                               37 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 41 of 286 PageID #: 20147

Exhibit 4


                                               Correa - Claim 1




                             Correa at Figures 4 and 5.

                             Thus, the size of an output frame and the vertical position of the interpolated versus non-
                             interpolated lines within an output frame is determined by the same circuit (the mux) which
                             is effectively a switch. Moreover, Correa teaches interpolation functions (see disclosures
                             relating to 1(b) and 1(c)(1) above, incorporated by reference herein), which, according to
                             Wi-LAN, would involve an adjusting step being performed concurrently with a scaling step.




                                                     38 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 42 of 286 PageID #: 20148

Exhibit 4


                                                  Correa - Claim 1
                             Therefore, “scaling” and “adjusting” occur concurrently according to Wi-LAN’s
                             interpretation of this claim limitation, and Correa teaches “where said adjusting is
                             performed concurrently with said scaling.”

                             Furthermore, modifying Correa to perform an adjusting step “where said adjusting is
                             performed concurrently with said scaling” would have been obvious for several reasons,
                             including because motivations and techniques for ensuring correct spatial positioning of
                             scan lines as well as balancing video quality against the cost of implementation existed
                             prior to the claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that
                             practitioners knew and took care to apply video processing techniques that would result in
                             the correct spatial positioning of video scan lines, and in fact confirms that video processing
                             to correct for vertical offset was required if a deinterlacing technique did not inherently
                             result in correct spatial positioning of the scan lines:




                             Keith Jack, at 335.

                             Keith Jack further demonstrates that practitioners applied techniques known in the art to
                             ensure the preservation and generation of the correct vertical spatial position of scan lines,
                             including when using deinterlacing techniques to convert an interlaced video signal field
                             into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that input
                             field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical spatial
                             positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange,



                                                       39 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 43 of 286 PageID #: 20149

Exhibit 4


                                                  Correa - Claim 1
                             below), with additional lines generated by interpolation at positions corresponding to the
                             even field at lines 2, 4, 6, and 8 (indicated with green, below):




                             Keith Jack, at Fig. 9.4.

                             Keith Jack further informs that practitioners were mindful and took efforts to balance
                             “quality versus cost of implementation” when considering techniques for deinterlacing:



                                                        40 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 44 of 286 PageID #: 20150

Exhibit 4


                                                 Correa - Claim 1




                             Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known techniques
                             in the art, Keith Jack confirms that practitioners would have been motivated to perform the
                             said adjusting step concurrently with said scaling step, at least in order to balance
                             considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig. 9.4.
                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                             artifacts created by mishandled video data, currently with said scaling step. Moreover,
                             performing an adjusting step “where said adjusting is performed concurrently with said
                             scaling” would have yielded known benefits, including as described in Keith Jack.

                             Thus, replacing Correa’s disclosed techniques with known techniques for adjusting one of
                             the first field or second field of the pair of fields “where said adjusting is performed
                             concurrently with said scaling” would represent an alternative solution with potentially
                             improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                             improve Correa’s techniques by performing the adjusting step “where said adjusting is
                             performed concurrently with said scaling.” Persons of skill in the art would have therefore
                             been motivated to improve Correa with the teachings of Greggain, which discloses
                             techniques for adjusting one of the first field or second field of the pair of fields “where said
                             adjusting is performed concurrently with said scaling.” See Exhibit 3 at element 1(c)(1)
                             (incorporated herein by reference).

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field

                                                      41 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 45 of 286 PageID #: 20151

Exhibit 4


                                                              Correa - Claim 1
                                         prompted variations based on predictable design incentives, or in light of market forces
                                         either in the field or analogous and related fields would have suggested the combination.
                                         Indeed, the combination of Correa with the teachings described here would have been
                                         obvious because the combination represents known potential options with a reasonable
                                         expectation of success. Additionally, a person of ordinary skill in the art would not have
                                         faced unexpected results or undue experimentation in making the aforementioned
                                         replacement. These techniques were well known in the art (see Keith Jack) so their
                                         implementation would have been well within the skill of a person of ordinary skill in the art.
                                         Consequently, a person of skill would have been motivated to and capable of combining or
                                         modifying Correa with the teachings of at least Greggain, and the teachings of that
                                         reference as described in Exhibit 3 at element 1(c)(2), which are incorporated here by
                                         reference.

                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                         (vi) are incorporated by reference.

                                         Therefore, Correa in view of Greggain renders obvious “where said adjusting is performed
                                         concurrently with said scaling.”

  1(d)      displaying the first field   Correa teaches “displaying the first field of each pair of fields on the non-interlaced
            of each pair of fields on    monitor in a first time period.”
            the non-interlaced
            monitor in a first time      In particular, Correa teaches that that an interlaced input signal is converted to a
            period; and                  progressive output signal, and that the progressive output signal comprises a scaled and
                                         adjusted form of an input field for even and odd input fields as discussed above, an example
                                         of which is shown and described below.




                                                                  42 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 46 of 286 PageID #: 20152

Exhibit 4


                                                 Correa - Claim 1




                             Correa at Fig. 1.




                                                     43 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 47 of 286 PageID #: 20153

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 2:43-51.

                             The result of this conversion is displayed as shown below.




                             Correa at Claim 6.

                             Therefore, Correa teaches “displaying the first field of each pair of fields on the non-
                             interlaced monitor in a first time period.”




                                                      44 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 48 of 286 PageID #: 20154

Exhibit 4


                                                   Correa - Claim 1
                             Furthermore, modifying Correa to “display[] the first field of each pair of fields on the non-
                             interlaced monitor in a first time period” would have been obvious to a person of ordinary
                             skill in the art for several reasons, including at least because displaying both the fields of
                             interlaced video was a technique known in the art. In interlaced video, each frame of video
                             data is separately displayed as two fields. The Background of the ’654 Patent details, for
                             example, that the NTSC format uses 60 fields per second representing 30 frames per
                             second. ’654 Patent, at 1:25-28. Persons of skill in the art at the time of the claimed
                             invention understood that a higher framerate would have resulted in a higher quality video,
                             including with less flicker:




                             Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                             frame-rate of a video in order to match the refresh rate of a display. E.g., Keith Jack, at
                             414:




                                                      45 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 49 of 286 PageID #: 20155

Exhibit 4


                                                Correa - Claim 1
                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1 &
                             2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith Jack
                             thereby confirms that persons of skill knew the benefit of and took steps to design systems
                             that would preserve the field rate of the input interlaced video signal.

                             Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                             monitor in a first time period” and “display[] the second field of each pair of fields on the
                             non-interlaced monitor in a second time period subsequent to the first time period” --
                             thereby preserving the field rate of the input interlaced video signal -- existed in the art prior
                             to the ’654 Patent. Persons of skill in the art would have therefore been motivated to
                             improve Correa with the teachings of Katsumata, which disclosed a method for displaying

                                                      46 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 50 of 286 PageID #: 20156

Exhibit 4


                                                            Correa - Claim 1
                                      the first field of each pair of fields on the non-interlaced monitor in a first time period. See
                                      Exhibit 2 at element 1(d) (incorporated herein by reference).

                                      In addition, it would have been obvious to try combining or modifying Correa because
                                      there were only a finite number of predictable solutions, because known work in the field
                                      prompted variations based on predictable design incentives, or in light of market forces
                                      either in the field or analogous and related fields would have suggested the combination.
                                      Indeed, the combination of Correa with the teachings described here would have been
                                      obvious because the combination represents known potential options with a reasonable
                                      expectation of success. As reflected in the prior art, no undue experimentation would have
                                      been required to implement these solutions and no unexpected results would have arisen
                                      from their implementation. These techniques were well known in the art (see Keith Jack)
                                      so their implementation would have been well within the skill of a person of ordinary skill
                                      in the art. Consequently, a person of skill would have been motivated to and capable of
                                      combining or modifying Correa with the teachings of at least Katsumata, and the teachings
                                      of that reference as described in Exhibits 2 at element 1(d) are incorporated here by
                                      reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                      (vi) are incorporated by reference.

                                      Therefore, for the reasons discussed above, modifying Correa in view of Katsumata to
                                      “display[] the first field of each pair of fields on the non-interlaced monitor in a first time
                                      period” would have been obvious in view of the prior art.

  1(e)      displaying the second     Correa teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   In particular, Correa teaches that that an interlaced input signal is converted to a
            second time period        progressive output signal, and that the progressive output signal comprises a scaled and
            subsequent to the first
            time period.


                                                                47 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 51 of 286 PageID #: 20157

Exhibit 4


                                                Correa - Claim 1
                             adjusted form of an input field for even and odd input fields as discussed above, an example
                             of which is shown and described below.




                             Correa at Fig. 1.




                                                     48 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 52 of 286 PageID #: 20158

Exhibit 4


                                                  Correa - Claim 1




                             Correa at 2:43-51.

                             The result of this conversion is displayed as shown below.




                             Correa Claim 6.

                             Therefore, Correa teaches “displaying the second field of each pair of fields on the non-
                             interlaced monitor in a second time period subsequent to the first time period.”


                                                      49 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 53 of 286 PageID #: 20159

Exhibit 4


                                                Correa - Claim 1

                             Thus, Correa anticipates Claim 1.

                             Furthermore, modifying Correa to “display[] the second field of each pair of fields on the
                             non-interlaced monitor in a second time period subsequent to the first time period” would
                             have been obvious to a person of ordinary skill in the art for several reasons, including at
                             least because displaying both the fields of interlaced video was a technique known in the
                             art. In interlaced video, each frame of video data is separately displayed as two fields. The
                             Background of the ’654 Patent details, for example, that the NTSC format uses 60 fields per
                             second representing 30 frames per second. ’654 Patent, at 1:25-28. Persons of ordinary skill
                             at the time of the claimed invention understood that a higher framerate would have resulted
                             in a higher quality video, including with less flicker:




                             Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                             frame-rate of a video in order to match the refresh rate of a display, thereby improving the
                             subjective quality of video for the user. E.g., Keith Jack, at 414:




                                                     50 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 54 of 286 PageID #: 20160

Exhibit 4


                                                Correa - Claim 1




                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             frames at a rate matching the input field rate:




                             Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1 &
                             2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id. Keith Jack
                             thereby confirms that persons of skill knew the benefit of and took steps to design systems
                             that would improve or preserve the field rate of the input interlaced video signal.


                                                     51 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 55 of 286 PageID #: 20161

Exhibit 4


                                                  Correa - Claim 1
                             Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                             monitor in a first time period” and “display[] the second field of each pair of fields on the
                             non-interlaced monitor in a second time period subsequent to the first time period” --
                             thereby preserving the field rate of the input interlaced video signal and resulting in the
                             preservation or improvement of the resulting frame rate of video -- existed in the art prior to
                             the ’654 Patent. Persons of skill in the art would have therefore been motivated to improve
                             Correa with the teachings of Katsumata, which discloses displaying the second field of
                             each pair of fields on the non-interlaced monitor in a second time period subsequent to the
                             first time period. See Exhibit 2 at element 1(e) (incorporated here by reference).

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Correa with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. As reflected in the prior art, no undue experimentation would have
                             been required to implement these solutions and no unexpected results would have arisen
                             from their implementation. These techniques were well known in the art (see Keith Jack) so
                             their implementation would have been well within the skill of a person of ordinary skill in
                             the art. Consequently, a person of skill would have been motivated to and capable of
                             combining or modifying Correa with the teachings of at least Katsumata, and the teachings
                             of that reference as described in Exhibit 2 at element 1(e) are incorporated here by
                             reference.

                             The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                             (vi) are incorporated by reference.

                             Therefore, for the reasons discussed above, modifying Correa in view of Katsumata to
                             “display[] the second field of each pair of fields on the non-interlaced monitor in a second
                             time period subsequent to the first time period” would have been obvious in view of the
                             prior art.


                                                      52 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 56 of 286 PageID #: 20162

Exhibit 4


                                                          Correa - Claim 1


                                                           Correa - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” Wi-LAN v. Sharp Electronics Corporation, Case No.
            interpolation between at   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            least adjacent lines in    220. I further understand that Wi-LAN’s infringement contentions appear to identify
            the field being scaled.    deinterlacing by, for example, certain interpolation functions, allegedly performed by the
                                       Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                       Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 84
                                       (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                       the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                       vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                       pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that deinterlacing by, for
                                       example, field merging, scan line duplication, or scan line interpolation scale a field,
                                       “wherein said scaling is achieved by vertical interpolation between at least adjacent lines in
                                       the field being scaled,” it is my opinion that Correa teaches this limitation.

                                       Notably, the Title of Correa includes “interpolation”, as does the Field of the Invention:




                                                                53 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 57 of 286 PageID #: 20163

Exhibit 4


                                                  Correa - Claim 4
                             Correa, at 1:2-11.

                             In particular, Correa teaches generating pixels (scaling) through a process including vertical
                             interpolation. Specifically, Correa teaches forming a particular pixel (e.g., pixel P2b
                             below) by vertically interpolating pixels P2 and P3 to form a first result, median filter
                             interpolating the first result, pixel P1, and pixel P4 to form a second result, and median filter
                             interpolating the second result, pixel P2, and pixel P3 to form a final interpolated result
                             (represented as a single white circle in Fig. 2).




                                                      54 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 58 of 286 PageID #: 20164

Exhibit 4


                                                Correa - Claim 4
                             Correa at Figure 2.

                             This process is discussed below.




                             Correa at col. 2, line 52 - col. 3, line 9.




                                                       55 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 59 of 286 PageID #: 20165

Exhibit 4


                                                  Correa - Claim 4
                             Correa teaches applying the processing described above for all even lines of an odd output
                             frame and all odd lines of an even output frame as shown in Figure 1, thereby scaling to fill
                             the vertical resolution of the display device.




                             Correa at Figure 1.

                             Therefore, Correa teaches “[t]he method of claim 1, wherein scaling is achieved by vertical
                             interpolation between at least adjacent lines in the field being scaled.”

                             Thus, Correa anticipates Claim 4.

                                                     56 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 60 of 286 PageID #: 20166

Exhibit 4


                                                Correa - Claim 4

                             Furthermore, modifying Correa to achieve scaling by vertical interpolation between at least
                             adjacent lines in the field being scaled would have been obvious for several reasons. For
                             example, scaling by vertical interpolation was a known technique in the art, including
                             explicitly a method of displaying a field’s scan lines scaled (interpolated) up to … however
                             many [lines] are in the current display mode” as described by the Description of the ‘654
                             Patent and Keith Jack:




                             ’654 Patent, at 1:18-41.

                             Keith Jack, as cited in the Description of the ’654 Patent provides additional detail, for
                             example by identifying the lack of increased vertical resolution as a known deficiency of
                             displaying only a single field per frame. Keith Jack, at 332-333; and see also ‘654 Patent,

                                                        57 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 61 of 286 PageID #: 20167

Exhibit 4


                                                  Correa - Claim 4
                             at 3:42-44. Keith Jack goes on to identify and describe techniques known in the art for
                             filling the resolution of a monitor or display. Keith Jack, at 332 (scan line duplication), 333
                             (scan line interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3, 9.4,
                             and 9.5:




                                                      58 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 62 of 286 PageID #: 20168

Exhibit 4


                                                 Correa - Claim 4
                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                             techniques known in the art to generate additional scan lines from an input field to create an
                             output frame that is scaled to fill vertical resolution of the non-interlaced monitor.

                             Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                             of the non-interlaced monitor would have yielded known benefits, including as described in
                             Keith Jack and the Description and Background of the ’654 Patent itself.

                             Thus, replacing Correa’s disclosed techniques with scaling each of the first field and
                             second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                             would represent an alternative solution with potentially improved results. Thus, a person of
                             ordinary skill in the art would have had a motivation to improve Correa’s techniques with
                             scaling each of the first field and second field of each pair of fields to fill vertical resolution
                             of the non-interlaced monitor. Persons of skill in the art would have therefore been
                             motivated to improve Correa with the teachings of Greggain, which discloses a method
                             wherein scaling is achieved by vertical interpolation between at least adjacent lines in the
                             field being scaled. See Exhibit 3 at Claim 4 (incorporated here by reference).

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Correa with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack and admissions
                             in the Background of the ’654 Patent) so their implementation would have been well within
                             the skill of a person of ordinary skill in the art. Consequently, a person of skill would have
                             been motivated to and capable of combining or modifying Correa with the teachings of
                             Greggain, and the teachings of that reference as described in Exhibit 3 at Claim 4 are
                             incorporated here by reference.


                                                       59 of 71
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 63 of 286 PageID #: 20169

Exhibit 4


                                                          Correa - Claim 4

                                       The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                       (vi) are incorporated by reference.

                                       Therefore, Correa in view of Greggain renders obvious “wherein scaling is achieved by
                                       vertical interpolation between at least adjacent lines in the field being scaled.”

                                                          Correa - Claim 9
   9        The method of claim 1,    I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting     interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by       calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation    values.” Wi-LAN v. Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I.
            between at least adjacent 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that
            lines in the field being  Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting
            adjusted.                 where the adjusting step “includes changing display positions of one of the scaled first field
                                      or scaled second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at
                                      Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s infringement
                                      contentions appear to identify certain interpolation functions purportedly performed by the
                                      Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                      Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial
                                      Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                                      Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is
                                      performed during the interpolation process, and therefore, ‘concurrently’ with the
                                      scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN
                                      alleges that such methods “achieve[ the adjusting step] by vertical interpolation between at
                                      least adjacent lines in the field being adjusted,” it is my opinion that Correa teaches this
                                      limitation.

                                       Notably, the Title of Correa includes “interpolation”, as does the Field of the Invention:




                                                                60 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 64 of 286 PageID #: 20170

Exhibit 4


                                                  Correa - Claim 9




                             Correa, at 1:2-11.

                             In particular, Correa teaches that the interpolated and non-interpolated lines for a particular
                             output frame are “interleaved” to complete the frame as discussed in conjunction with the
                             “scaling” step.




                             Correa at col. 3, lines 36-50.


                                                      61 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 65 of 286 PageID #: 20171

Exhibit 4


                                                  Correa - Claim 9
                             The result of this interleaving and “in-between line” generation is illustrated below.




                             Correa at Figure 1.

                             Correa describes this result below.




                                                      62 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 66 of 286 PageID #: 20172

Exhibit 4


                                                Correa - Claim 9




                             Correa at col. 2, lines 43-51.

                             As shown and described above, input lines from an even input field are displayed in
                             corresponding even line positions within an even output frame and input lines from an odd
                             input field are displayed in corresponding odd line positions within an odd output frame,
                             and interpolation provides remaining lines to complete the output frames. This result
                             discloses the claimed “adjusting” step.

                             Correa teaches generating pixels through a process including vertical interpolation as
                             follows.




                                                      63 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 67 of 286 PageID #: 20173

Exhibit 4


                                                 Correa - Claim 9




                             Correa at Fig. 2.




                                                     64 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 68 of 286 PageID #: 20174

Exhibit 4


                                                 Correa - Claim 9




                             Correa at col. 2, line 52 - col. 3, line 9.




                                                       65 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 69 of 286 PageID #: 20175

Exhibit 4


                                                Correa - Claim 9




                             Correa at col. 3, lines 16-29.




                                                      66 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 70 of 286 PageID #: 20176

Exhibit 4


                                                  Correa - Claim 9




                             Correa at claim 2.

                             Therefore, Correa teaches “[t]he method of claim 1, wherein the adjusting step is achieved
                             by vertical interpolation between at least adjacent lines in the field being adjusted.”

                             Thus, Correa anticipates Claim 9.

                             Additionally, modifying Correa to achieve the adjusting step by vertical interpolation
                             between at least adjacent lines in the field being adjusted would have been obvious for
                             several reasons. For example, Keith Jack confirms that practitioners were mindful of the
                             visual artifacts caused by a vertical offset between fields while working with interlaced
                             video signals:




                                                      67 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 71 of 286 PageID #: 20177

Exhibit 4


                                                   Correa - Claim 9




                             Keith Jack, at 336-337.

                             Keith Jack further confirms that practitioners knew and took care to apply video processing
                             techniques that would result in the correct spatial positioning of video scan lines, and in fact
                             confirms that video processing to correct for vertical offset was required if a deinterlacing
                             technique did not inherently result in correct spatial positioning of the scan lines:




                             Keith Jack, at 335.

                             Keith Jack further demonstrates that practitioners used interpolation between at least
                             adjacent lines in the field being adjusted to perform the adjusting step, consistent with Wi-
                             LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack illustrates
                             the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an input field
                             (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5, and 7 (indicated
                             with orange, below), with additional lines generated by vertical interpolation between the
                             adjacent lines in the field being adjusted at positions corresponding to the even field at lines
                             2, 4, 6, and 8 (indicated with green, below):


                                                       68 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 72 of 286 PageID #: 20178

Exhibit 4


                                                Correa - Claim 9




                             Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                             “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                             Infringement Contentions re SEC, at 126 (depicting Deinterlaced Frame with Spatial
                             Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                             Field), 184 (asserting without explanation “[t]he adjusting step is performed during the
                             interpolation process, and therefore, ‘concurrently’ with the scaling.”); and see id. at 121-
                             185; Final Infringement Contentions re VIZIO, at 127 (depicting Deinterlaced Frame with
                             Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from
                             Bottom Field), 185 (asserting without explanation “[t]he adjusting step is performed during

                                                     69 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 73 of 286 PageID #: 20179

Exhibit 4


                                                 Correa - Claim 9
                             the interpolation process, and therefore, ‘concurrently’ with the scaling.”); and see id. at
                             122-186.

                             Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                             to perform an adjusting step, including where the adjusting step is achieved by vertical
                             interpolation between adjacent lines in the field being adjusted. Adjusting one of the first
                             field or second field of the pair of fields in an interlaced video signal to substantially correct
                             for any vertical offset between the pairs of fields would have yielded known benefits,
                             including as described in Keith Jack.

                             Thus, replacing Correa’s disclosed techniques with known techniques for using vertical
                             interpolation between at least adjacent lines in the field being adjusted to achieve the
                             adjusting step would represent an alternative solution with potentially improved results.
                             Thus, a person of ordinary skill in the art would have had a motivation to improve Correa’s
                             techniques with vertical interpolation between at least adjacent lines in the field being
                             adjusted to achieve the adjusting step. Persons of skill in the art would have therefore been
                             motivated to improve Correa with the teachings of Greggain, which discloses techniques
                             for adjusting, wherein the adjusting step is achieved by vertical interpolation between at
                             least adjacent lines in the field being adjusted. See Exhibit 3 at Claim 9 (incorporated herein
                             by reference).

                             In addition, it would have been obvious to try combining or modifying Correa because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Correa with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. Additionally, a person of ordinary skill in the art would not have
                             faced unexpected results or undue experimentation in making the aforementioned
                             replacement. These techniques were well known in the art (see Keith Jack) so their
                             implementation would have been well within the skill of a person of ordinary skill in the art.
                             Consequently, a person of skill would have been motivated to and capable of combining or


                                                       70 of 71
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 74 of 286 PageID #: 20180

Exhibit 4


                                                Correa - Claim 9
                             modifying Correa with the teachings of at least Greggain, and the teachings of that
                             reference as described in Exhibit 3 at Claim 9 are incorporated here by reference.

                             The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                             (vi) are incorporated by reference.

                             Therefore, Correa in view of Greggain renders obvious “wherein the adjusting step is
                             achieved by vertical interpolation between at least adjacent lines in the field being
                             adjusted.”




                                                     71 of 71
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 75 of 286 PageID #: 20181




                    EXHIBIT 66
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 76 of 286 PageID #: 20182

Exhibit 5


                                                 U.S. Patent No. 5,091,783 to Miyaguchi
                                               Invalidity Claim Chart for the ’654 Patent
                                                       Asserted Claims: 1, 4, and 9


                                                          Miyaguchi - Claim 1
  1(p)      1. A method for              U.S. Patent No. 5,091,783 to Miyaguchi (“Miyaguchi”), with a priority date of March 1,
            displaying interlaced        1990, teaches “a method for displaying interlaced video on a non-interlaced monitor.”
            video data on a non-         Therefore, Miyaguchi was prior art to the ’654 Patent under at least 35 U.S.C. §§ 102(a)-(b)
            interlaced monitor, the      and (e). I understand that the Court has construed the preamble to be limiting. Wi-LAN v.
            interlaced video data        Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
            comprising a plurality of    Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.
            paired fields, each pair
            of fields being vertically   In particular, Miyaguchi teaches “non-interlacing”, i.e., deinterlacing, which Miyaguchi also
            offset relative to each      refers to as “progressive scanning.” Miyaguchi teaches that one form of non-interlacing is
            other by one-half of a       “merging the two interlac[ed] fields that make up one frame and doubling the scan rate.”
            field line spacing
            distance, each field
            comprising a plurality of
            lines of video data, the
            method including:




                                         Miyaguchi at 16:55-60.

                                         Elsewhere, Miyaguchi teaches that another form of non-interlacing utilizes vertical
                                         interpolation to generate additional video lines.

                                         For example, in the context of luminance data, Miyaguchi teaches vertical interpolation.




                                                                   1 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 77 of 286 PageID #: 20183

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at Fig. 12.




                             Miyaguchi at 17:18-26.

                             Additionally, in the context of chrominance data, Miyaguchi teaches vertical interpolation.




                                                       2 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 78 of 286 PageID #: 20184

Exhibit 5


                                             Miyaguchi - Claim 1
                             Miyaguchi at 17:54-62.




                             Miyaguchi at 16:54-67.

                             Miyaguchi teaches that one frame is comprised of two interlaced fields.




                             Miyaguchi at 16:57-58.

                             Miyaguchi also teaches that a NTSC signal, a form of interlaced video, comprises sixty
                             fields per second; i.e., a plurality of paired fields.



                                                       3 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 79 of 286 PageID #: 20185

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at 17:50-52.

                             Miyaguchi teaches that field images are vertically offset by one-half line.




                             Miyaguchi at 16:61-64.

                             Miyaguchi teaches that field “V” is comprised of at least three lines and field “V-1” is
                             comprised of at least two lines.




                                                        4 of
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 80 of 286 PageID #: 20186

Exhibit 5


                                                         Miyaguchi - Claim 1




                                       Miyaguchi at 17:7-11.

                                       Therefore, Miyaguchi teaches a “method for displaying interlaced video data on a non-
                                       interlaced monitor, the interlaced video data comprising a plurality of paired fields, each
                                       pair of fields being vertically offset relative to each other by one-half of a field line spacing
                                       distance, each field comprising a plurality of lines of video data.”

  1(a)      capturing a first field    I understand that the Court has construed the term “respective buffers” to mean “separate
            and a second field of      buffers for the first field and the second field.” Wi-LAN v. Sharp Electronics Corporation,
            each pair of fields into   Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS)
            respective buffers;        (CJB), D.I. 220. I further understand that Wi-LAN’s final infringement contentions appear
                                       to identify certain system-on-a-chip architectures with only one buffer or where a single
                                       buffer alternates between holding the first field or second field of each pair of fields. See,
                                       e.g., October 2, 2017 Final Infringement Contentions (“Final Infringement Contentions”), at
                                       [SEC] 31-33, 36 and [VIZIO] 32-34, 37; and see id. at [SEC] 31-78 and [VIZIO] 32-79. 1
                                       To the extent Wi-LAN alleges that such system-on-a-chip architectures “captur[e] a first
                                       field and a second field of each pair of fields into respective buffers” consistent with the


      1
               I understand Wi-LAN subsequently served a legible copy of these contentions on February 21, 2018.


                                                                   5 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 81 of 286 PageID #: 20187

Exhibit 5


                                               Miyaguchi - Claim 1
                             Court’s construction, it is my opinion that Miyaguchi teaches “capturing a first field and a
                             second field of each pair of fields into respective buffers.”

                             In particular, Miyaguchi teaches capturing incoming video data (“Vd”) for a first field into a
                             field memory 56b and capturing incoming video data for a second field into a field memory
                             56a.




                             Miyaguchi at Figure 24.

                             The text below confirms that elements 56a-56d illustrate field memories and that the first
                             field and second field are stored in these memories.




                                                        6 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 82 of 286 PageID #: 20188

Exhibit 5


                                             Miyaguchi - Claim 1




                             Miyaguchi at 22:27-33.

                             Miyaguchi also teaches the use of Field Memory 56, as shown and described below.




                             Miyaguchi at Fig. 5B.




                                                      7 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 83 of 286 PageID #: 20189

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at 17:12-17.

                             Therefore, Miyaguchi teaches “capturing a first field and a second field of each pair of
                             fields into respective buffers.”

                             Furthermore, modifying Miyaguchi to store a second field in a second buffer would have
                             been obvious to a person of skill in the art for several reasons, including because the
                             benefits associated with double buffering were known in the art. For example, the
                             Description of the ‘654 Patent teaches that a motivation existed in the art to use two buffers
                             to receive input signals - namely that the problem of “tearing” could be avoided.




                             ’654 Patent, at 4:58-63.

                             As noted therein, Keith Jack discusses this motivation extensively. For example, Keith Jack
                             details both the cause of video artifacts caused by use of a single buffer (“It is due to the



                                                        8 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 84 of 286 PageID #: 20190

Exhibit 5


                                              Miyaguchi - Claim 1
                             updating of video frame buffers not being synchronized to the graphics display”) and a
                             known solution (use of two buffers):




                             Keith Jack, at 14. Keith Jack goes on to explain that not only was the problem of ‘tearing’
                             known in the art, it was a concern addressed by “most systems” and had a known solution:
                             “us[ing] multiple video frame stores”:




                                                       9 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 85 of 286 PageID #: 20191

Exhibit 5


                                               Miyaguchi - Claim 1




                             Id. at 358-359.

                             Capturing a first field and a second field of each pair of fields into respective buffers would
                             have yielded known benefits, including as described in Keith Jack and the Description and
                             Background of the ’654 Patent itself.

                             Based on the foregoing, a motivation to avoid tearing through use of two buffers (“double
                             buffering”) was known in the art. Implementing use of two buffers was a technique
                             “commonly known in the art” as conceded by the ’654 Patent and as reflected in Keith Jack.
                             See generally ’654 Patent, at 4:58-63; and also see Keith Jack at 412 (defining “Double
                             Buffering” and explaining solution). Persons of skill in the art would have therefore been
                             motivated to improve Miyaguchi with the teachings of Keith Jack.

                             In addition, it would have been obvious to try combining or modifying Miyaguchi because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Miyaguchi with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. No technical barrier would have prevented Miyaguchi from being
                             modified to capture both fields into separate buffers, as recited in claim 1. No unexpected


                                                        10 of
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 86 of 286 PageID #: 20192

Exhibit 5


                                                             Miyaguchi - Claim 1
                                          results would have arisen and no undue experimentation would have been required. These
                                          techniques were well known in the art (see Keith Jack) so their implementation would have
                                          been well within the skill of a person of ordinary skill in the art. Consequently, a person of
                                          skill would have been motivated to and capable of combining or modifying Miyaguchi with
                                          at least these teachings of Keith Jack.

                                          The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                          (vi) are incorporated by reference.

                                          Therefore, Miyaguchi in view of Keith Jack or prior art admissions in the Description of the
                                          ’654 Patent renders obvious “capturing a first field and a second field of each pair of fields
                                          into respective buffers.”

  1(b)      scaling each of the first     I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of     changing by a constant factor the number of lines in a field.” Wi-LAN v. Sharp Electronics
            each pair of fields to fill   Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-
            vertical resolution of the    788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s infringement contentions
            non-interlaced monitor;       appear to identify deinterlacing by, for example, certain interpolation functions, allegedly
                                          performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                          Infringement Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83
                                          and [VIZIO] 84 (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further
                                          understand that the ’654 Patent teaches that with interpolation, “although the number of
                                          lines is doubled, the vertical resolution is not increased from the original data[.]” ’654
                                          Patent, at 2:25-29 (citing pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that
                                          deinterlacing by, for example, field merging, scan line duplication, or scan line interpolation
                                          scale a field “to fill the vertical resolution of the non-interlaced monitor[,]” it is my opinion
                                          that Miyaguchi teaches this limitation.

                                          As an initial matter, Miyaguchi teaches several types of line generation from input line data
                                          as shown below.




                                                                     11 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 87 of 286 PageID #: 20193

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at Figure 11.

                             In the figure above, vertical interpolation is illustrated as generating line data Ym(H-0.5)
                             from line h(H) and a vertically adjacent line above h(H). Additionally, inter-field
                             interpolation (field merging) is illustrated as generating line data Ys(H-0.5) from h(H-263)
                             by copying a line from one field into a corresponding position in another field.

                             In particular, Figure 11 illustrates that Miyaguchi’s processing of line data occurs for each
                             field rather than merely generating output frames from one input field within a pair of input
                             fields.

                             The nature of the information illustrated in Figure 11 is described below.




                                                       12 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 88 of 286 PageID #: 20194

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at 17:1-11.

                             Miyaguchi’s figures also illustrate this process in more detail as shown and described
                             below. For example, Figure 12 illustrates vertical interpolation generation of new line data
                             from two vertically adjacent lines in an input field.




                             Miyaguchi at Figure 12.




                                                       13 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 89 of 286 PageID #: 20195

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at 17:19-26.


                             Miyaguchi includes further related disclosures about interpolated lines and the non-
                             interlacing process as follows.




                             Miyaguchi at 17:39-50.




                                                       14 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 90 of 286 PageID #: 20196

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at 16:55-64.

                             Additionally, Figure 13 illustrates generation of an interpolated line (Yint) from an original
                             line (Ycl).




                             Miyaguchi at Figure 13.

                             Further, Figure 15 illustrates combination and filtering of the interpolated line (Yint) and
                             original line (Ycl) to form a stream of line data at twice the rate of the original line data
                             (2fH).



                                                        15 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 91 of 286 PageID #: 20197

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at Figure 15.

                             Miyaguchi also teaches generation of chrominance data for lines by vertical interpolation.




                             Miyaguchi at 17:54-62.




                                                       16 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 92 of 286 PageID #: 20198

Exhibit 5


                                              Miyaguchi - Claim 1




                             Miyaguchi at Figure 14.

                             From the discussions above, Miyaguchi’s teaching of scaling both fields is apparent because
                             the circuit illustrated above operates on input C regardless of whether input C provides an
                             even input field or an odd input field.

                             Miyaguchi also teaches a doubling of data rate (2fsc) occurring for the chrominance signal,
                             as shown below.




                             Miyaguchi at 17:54-62.



                                                       17 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 93 of 286 PageID #: 20199

Exhibit 5


                                               Miyaguchi - Claim 1
                             This doubling of data rate establishes there is twice the number of lines in an output frame
                             relative to an input field. Therefore, this doubling of data rate discloses scaling to fill the
                             vertical resolution of a display device.

                             Therefore, Miyaguchi teaches “scaling each of the first field and second field of each pair of
                             fields to fill vertical resolution of the non-interlaced monitor.”

                             Furthermore, modifying Miyaguchi to scale each of the first field and second field of each
                             pair of fields to fill vertical resolution of a non-interlaced monitor would have been obvious
                             for several reasons, including at least because the benefits of “scal[ing] (interpolat[ing])”
                             the number of scan lines “up to … however many [scan lines] are in the current display
                             mode” were admittedly known in the art, consistent with Wi-LAN’s allegations regarding
                             this element. See, e.g., Final Infringement Contentions, at [SEC] 95 and [VIZIO] 96.

                             For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s allegations
                             regarding this element, was an admittedly known method in the art, as admitted in the
                             Description of the ’654 Patent and Keith Jack:




                                                        18 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 94 of 286 PageID #: 20200

Exhibit 5


                                              Miyaguchi - Claim 1




                             ’654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                             [VIZIO] 85, 96.

                             Keith Jack, as cited in the Description of the ’654 Patent, identifies and describes
                             techniques known in the art for performing an interlaced to non-interlaced conversion.
                             Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335 (field
                             merging); and see id. at 334, at Figures 9.3, 9.4, and 9.5:



                                                       19 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 95 of 286 PageID #: 20201

Exhibit 5


                                              Miyaguchi - Claim 1




                             As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of ordinary
                             skill used various techniques known in the art to generate additional scan lines from an
                             input field to create an output frame that is scaled to fill vertical resolution of the non-



                                                       20 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 96 of 286 PageID #: 20202

Exhibit 5


                                                Miyaguchi - Claim 1
                             interlaced monitor, consistent with Wi-LAN’s allegations regarding this element. And see,
                             e.g., Final Infringement Contentions, at [SEC] 83, 95 and [VIZIO] 86, 97.

                             A person of skill would have been motivated to perform any such scaling on “each pair of
                             fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-LAN’s
                             allegations regarding this element, and indeed there is no reason that any person of skill
                             would have failed to do so. See, e.g., Final Infringement Contentions, at [SEC] 83, 95 and
                             [VIZIO] 84, 96. Persons of skill in the art at the time of the claimed invention understood
                             that a higher framerate resulted in a higher quality video, including with less flicker:




                             Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                             applied techniques to convert and increase the frame-rate of a video in order to match the
                             refresh rate of a display, again improving quality so that a video “[could] be shown
                             correctly on a computer display.” E.g., Keith Jack, at 414:




                                                       21 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 97 of 286 PageID #: 20203

Exhibit 5


                                              Miyaguchi - Claim 1

                             Keith Jack additionally informs that there were specific techniques that persons of skill in
                             the art knew and were capable of applying to preserve the frame rate of video during a
                             deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve the
                             number of video images displayed per second when using field merging to deinterlace input
                             frames, Keith Jack teaches that alternating sets of fields can be merged and display resulting
                             fields matching the field rate:




                             Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have consequently
                             known that discarding one of the two fields of every pair of fields would have caused a
                             lower frame rate resulting in lower video quality.

                             Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn testimony
                             that performing interpolation only one of the two fields would result in visual artifacts in the
                             form of “jitter or flickering on -- particularly noticeable on sharp transitions in the image
                             data”:




                                                        22 of
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 98 of 286 PageID #: 20204

 Exhibit 5


                                                        Miyaguchi - Claim 1




                                       April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                       questions regarding a product “that applies interpolation or the adjusting step ... to only one
                                       of [the] fields.”).

                                       Thus, a person of skill at the time of the invention understood that either discarding one of
                                       the two fields or performing interpolation on only one of the fields both would have resulted
                                       in degraded video quality (by lowering frame rate or resulting in ‘jitter or flittering,’
                                       respectively) and been motivated to improve the video quality as a result. Consequently,
                                       rather than merely displaying “one of the two fields… scaled (interpolated) up to …
                                       however many [lines] are in the current display mode” – a misunderstanding of the
                                       teachings of Keith Jack 2 – a person of ordinary skill would have been motivated to apply

       2
                The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is just
capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in the current
display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach with one field,
and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be applied to both
fields. See, e.g., Keith Jack, at 333.



                                                                  23 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 99 of 286 PageID #: 20205

Exhibit 5


                                              Miyaguchi - Claim 1
                             known techniques to preserve or improve the quality of a deinterlaced video, including by
                             performing the same scaling process on “each of the first field and second field of each pair
                             of fields.”

                             Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                             of the non-interlaced monitor would have yielded known benefits, including as described in
                             Keith Jack and the Description and Background of the ’654 Patent itself.

                             Thus, replacing Miyaguchi’s disclosed scaling techniques with scaling techniques from
                             other prior art references where each of the first field and second field of each pair of fields
                             are scaled to fill vertical resolution of the non-interlaced monitor would represent
                             alternative solutions with potentially improved results. Thus, a person of ordinary skill in
                             the art would have had a motivation to improve Miyaguchi’s techniques with scaling each
                             of the first field and second field of each pair of fields to fill vertical resolution of the non-
                             interlaced monitor. Persons of skill in the art would have therefore been motivated to
                             improve Miyaguchi with the teachings of Greggain, which discloses scaling techniques
                             where each of the first field and second field of each pair of fields are scaled to fill vertical
                             resolution of the non-interlaced monitor. See Exhibit 3 at element 1(b) (incorporated here
                             by reference).

                             In addition, it would have been obvious to try combining or modifying Miyaguchi because
                             there were only a finite number of predictable solutions, because known work in the field
                             prompted variations based on predictable design incentives, or in light of market forces
                             either in the field or analogous and related fields would have suggested the combination.
                             Indeed, the combination of Miyaguchi with the teachings described here would have been
                             obvious because the combination represents known potential options with a reasonable
                             expectation of success. No technical barrier would have prevented Miyaguchi from being
                             modified to scale each of the first field and second field of each pair of fields to fill vertical
                             resolution of a non-interlaced monitor, as recited in claim 1. No unexpected results would
                             have arisen and no undue experimentation would have been required in making such a
                             replacement. These techniques were well known in the art (see Keith Jack and admissions
                             in the Background of the ’654 Patent) so their implementation would have been well within


                                                        24 of
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 100 of 286 PageID #: 20206

 Exhibit 5


                                                          Miyaguchi - Claim 1
                                       the skill of a person of ordinary skill in the art. Consequently, a person of skill would have
                                       been motivated to and capable of combining or modifying Miyaguchi with the teachings of
                                       at least Greggain, and the teachings of that reference as described in Exhibit 3 at element
                                       1(b), which is incorporated here by reference.

                                       The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                       (vi) are incorporated by reference.

                                       Therefore, Miyaguchi in view of Greggain render obvious “wherein scaling is achieved by
                                       vertical interpolation between at least adjacent lines in the field being scaled.”

  1(c)(1) adjusting one of the first   I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
          field or second field of     construed “to substantially correct for the vertical offset between the pairs of fields” to
          the pair of fields to        mean “to largely or approximately correct for the vertical offset.” Wi-LAN v. Sharp
          substantially3 correct for   Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc.,
          the vertical offset          Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN disclaimed Claim
          between the pairs of         8 of the ’654 Patent, which claims a method of such adjusting where the adjusting step
          fields,                      “includes changing display positions of one of the scaled first field or scaled second field by
                                       one or more lines on the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at
                                       Disclaimer. I further understand that Wi-LAN’s infringement contentions appear to
                                       identify certain interpolation functions purportedly performed by the Accused Products as
                                       allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126
                                       and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                                       Deinterlaced Frame with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-
                                       185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such methods “adjust[] one



       3
              As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical offset
between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Miyaguchi consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics Corporation,
Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.



                                                                 25 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 101 of 286 PageID #: 20207

Exhibit 5


                                                  Miyaguchi - Claim 1
                              of the first field or second field of the pair of fields to substantially correct for the vertical
                              offset between the pairs of fields,” it is my opinion that Miyaguchi teaches this limitation.

                              Figure 11, as discussed in conjunction with the claimed “scaling” step, illustrates that even
                              or odd input line data is placed within an output frame in corresponding even or odd input
                              line positions. Additional line data is also added to the output frames relative to the placed
                              position of the corresponding input line positions.




                              Miyaguchi at Figure 11.

                              In Figure 11, existing line data is represented by circles and generated line data is
                              represented by the letter “X”.




                                                          26 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 102 of 286 PageID #: 20208

Exhibit 5


                                                Miyaguchi - Claim 1




                              Miyaguchi at 17:1-11.

                              For example, in field f(V), line data is present in the first, third, and fifth illustrated lines
                              while line data is generated for the second and fourth illustrated lines.

                              By contrast, in field f(V-1), which represents a field that precedes field f(V) by one field
                              period, line data is present in the second and fourth illustrated lines while line data is
                              generated for the first, third, and fifth illustrated lines.

                              More specifically, each illustrated field shows the relative position of lines in a non-
                              interlaced frame for input line data from an even or odd field, respectively. This relative
                              position demonstrates that the odd line data in a non-interlaced frame is vertically offset
                              from the even line data in a separate non-interlaced frame. Accordingly, this vertical offset
                              between odd and even line data in a non-interlaced frame discloses that the claimed
                              “adjusting” step is being performed.

                              Miyaguchi’s text describes this process in more detail in the context of luminance line
                              processing as shown below.




                                                          27 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 103 of 286 PageID #: 20209

Exhibit 5


                                           Miyaguchi - Claim 1




                                                  28 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 104 of 286 PageID #: 20210

Exhibit 5


                                                Miyaguchi - Claim 1




                              Miyaguchi at 17:1-62.

                              Miyaguchi’s figures also illustrate this process in more detail as shown below.

                              Specifically, Figure 12 illustrates generation of new line data by vertical interpolation of
                              two vertically adjacent lines in an input field. Figure 12 also illustrates that the position of
                              the generated line data is adjusted by one-half line (H-0.5) relative to the lines it was
                              generated from positioned at h(H) and h(H+1).




                                                         29 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 105 of 286 PageID #: 20211

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at Figure 12.

                              More specifically, Figure 13 illustrates generation of an interpolated line (Yint) from an
                              original line (Ycl).




                              Miyaguchi at Figure 13.

                              Further, Figure 15 illustrates combination and filtering of the interpolated line (Yint) and
                              original line (Ycl) using a switch operating at twice the incoming line frequency fH (see
                              10:45-50) to form a stream of scaled and adjusted line data.




                                                        30 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 106 of 286 PageID #: 20212

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at Figure 15; and see 18:3-15 (below).




                              Miyaguchi states that non-interlacing (including adjusting) for chrominance data is
                              “simplified” relative to that for luminance data. As discussed below, it uses vertical
                              interpolation to generate additional lines for a field being converted to a progressive frame.



                                                        31 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 107 of 286 PageID #: 20213

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at 17:54-62.

                              The vertical interpolation of existing field lines generates the lines needed to complete the
                              frame and the position of the existing field lines dictates where the lines generated through
                              interpolation should be placed. An explanation of line placement for luminance line
                              generation through vertical interpolation is illustrated below. Because vertical interpolation
                              as a concept is not specific to luminance data versus chrominance data, the disclosure below
                              informs line placement for interpolated chrominance lines:




                              Miyaguchi at 17:18-25.




                                                        32 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 108 of 286 PageID #: 20214

Exhibit 5


                                                Miyaguchi - Claim 1
                              The discussed figure is shown below. Placement of lines generated by interpolation (“X”) is
                              illustrated by h(H-0.5) where the “0.5” reflects positioning between the upper and lower
                              lines (“o”) from an input field.




                              Miyaguchi at Figure 12.

                              The simplified diagram for chrominance processing is shown below.




                              Miyaguchi at Figure 14.

                              However, operation of the switch illustrated in Figure 14 is similar to operation of the
                              switch discussed in Figure 15 (for luminance data); i.e., the switch alternates between




                                                        33 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 109 of 286 PageID #: 20215

Exhibit 5


                                               Miyaguchi - Claim 1
                              selecting Cint and Creal at two times the line data input frequency. Therefore the discussion
                              and figures above also teach “adjusting” for chrominance data.

                              Therefore, Miyaguchi teaches “adjusting one of the first field or second field of the pair of
                              fields to substantially correct for the vertical offset between the pairs of fields.”

                              Furthermore, modifying Miyaguchi to adjust one of the first or second field of the pair of
                              fields to substantially correct for the vertical offset between the pairs of fields would have
                              been obvious for several reasons, including at least because motivations and techniques
                              existed in the art prior to the claimed invention to eliminate any visual artifacts that would
                              be caused by such a vertical offset.

                              For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                              caused by a vertical offset between fields while working with interlaced video signals, and
                              knew and took care to apply video processing techniques that would result in the correct
                              spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack confirms that
                              persons of skill in the art knew that video processing to correct for vertical offset was
                              required if a deinterlacing technique did not inherently result in correct spatial positioning
                              of the scan lines:




                              Id.

                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan lines,
                              including when using deinterlacing techniques to convert an interlaced video signal field


                                                         34 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 110 of 286 PageID #: 20216

Exhibit 5


                                                 Miyaguchi - Claim 1
                              into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding this element.
                              See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127. For example,
                              Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4 (indicated with red,
                              below) are output at the correct vertical spatial positioning in the deinterlaced output as
                              frame lines 1, 3, 5, and 7 (indicated with orange, below), with additional lines generated by
                              interpolation at positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated
                              with green, below):




                              Keith Jack, at Fig. 9.4.


                                                         35 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 111 of 286 PageID #: 20217

Exhibit 5


                                                Miyaguchi - Claim 1

                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to affect an adjustment of vertical offset. Adjusting one of the first field or second field of
                              the pair of fields in an interlaced video signal to substantially correct for any vertical offset
                              between the pairs of fields would have yielded known benefits, including as described in
                              Keith Jack.

                              Thus, replacing Miyaguchi’s disclosed techniques with known techniques for adjusting one
                              of the first field or second field of the pair of fields to substantially correct for the vertical
                              offset between the pairs of fields would represent an alternative solution with potentially
                              improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                              improve Miyaguchi’s techniques with adjusting each of the first field and second field of
                              each pair of fields to fill vertical resolution of the non-interlaced monitor. These techniques
                              were well known in the art (see Keith Jack) so their implementation would have been well
                              within the skill of a person of ordinary skill in the art. Persons of skill in the art would have
                              therefore been motivated to improve Miyaguchi with the teachings of Greggain and Ohara,
                              which disclose techniques for adjusting one of the first field or second field of the pair of
                              fields to substantially correct for the vertical offset between the pairs of fields. See Exhibits
                              1 and 3 at element 1(c)(1) (incorporated by reference herein).

                              In addition, it would have been obvious to try combining or modifying Miyaguchi because
                              there were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Miyaguchi with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. Additionally, a person of ordinary skill in the art would not have
                              faced unexpected results or undue experimentation in making the aforementioned
                              replacement. These techniques were well known in the art (see Keith Jack) so their
                              implementation would have been well within the skill of a person of ordinary skill in the art.
                              Consequently, a person of skill would have been motivated to and capable of combining or
                              modifying Miyaguchi with the teachings of at least Ohara and Greggain, and the teachings


                                                         36 of
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 112 of 286 PageID #: 20218

 Exhibit 5


                                                       Miyaguchi - Claim 1
                                      of those references as described in Exhibits 1 and 3 at element 1(c)(1) are incorporated here
                                      by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                      (vi) are incorporated by reference.

                                      Therefore, Miyaguchi in view of Ohara and Miyaguchi in view of Greggain render obvious
                                      “adjusting one of the first field or second field of the pair of fields to substantially correct
                                      for the vertical offset between the pairs of fields.”

  1(c)(2) where said adjusting is     I understand that the Court has construed “said adjusting is performed concurrently with
          performed concurrently4     said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
          with said scaling;          simultaneous execution, such that one cannot complete before the other begins.” Wi-LAN v.
                                      Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO,
                                      Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s
                                      infringement contentions appear to identify certain interpolation functions purportedly
                                      performed by the Accused Products as allegedly meeting this limitation. See, e.g., Final
                                      Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                                      with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                                      from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                                      adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                                      with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-
                                      LAN alleges that such methods perform an adjusting step “where said adjusting is
                                      performed concurrently with said scaling,” it is my opinion that Miyaguchi teaches this
                                      limitation.



       4
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the asserted
dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
Miyaguchi consistent with the Court’s construction for the purposes of this Report. See Wi-LAN v. Sharp Electronics Corporation,
Case No. 15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220.


                                                                 37 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 113 of 286 PageID #: 20219

Exhibit 5


                                                Miyaguchi - Claim 1
                              For example, Miyaguchi teaches combining the original line data (Ycl) with the interpolated
                              line data (Yint) as shown in Figure 15.




                              Miyaguchi at Figure 15.

                              The combination described and illustrated above discloses, in the context of Miyaguchi’s
                              system, the steps of scaling and adjusting because the timing of the line data output from
                              Figure 15 (at 2fH) reflects the relative position of the interpolated or original line within an
                              output frame and the inputs to the Contour Filter account for the adjusted line positions.

                              Two contour filter processes are used: one for the real line and one for the interpolated line.
                              The processes are identical except for their input and the fact that the inputs are skewed by
                              IH. The lines are numbered in increments of i line because that is the effect of interpolation
                              within a field. Miyaguchi at 18:3-8

                              In another example, Miyaguchi teaches combining the original line data (Creal) with the
                              interpolated line data (Cint) as shown in Figure 14.




                                                         38 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 114 of 286 PageID #: 20220

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at Figure 14.

                              The signal combination described and illustrated above discloses, in the context of
                              Miyaguchi’s system, the steps of scaling and adjusting because the timing and content of the
                              line data output from Figure 14 (at 2fH) reflects the relative position of the interpolated
                              (Cint) or original line (Creal) within an output frame and the switch selecting between Cint
                              and Creal sets the line position of either generated result in an output frame based on the
                              time at which the switch selects either signal. As shown, scaling occurs concurrently with
                              adjusting.

                              Therefore, Miyaguchi teaches “where said adjusting is performed concurrently with said
                              scaling.”

                              Furthermore, modifying Miyaguchi to perform an adjusting step “where said adjusting is
                              performed concurrently with said scaling” would have been obvious for several reasons,
                              including because motivations and techniques for ensuring correct spatial positioning of
                              scan lines as well as balancing video quality against the cost of implementation existed
                              prior to the claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that
                              practitioners knew and took care to apply video processing techniques that would result in
                              the correct spatial positioning of video scan lines, and in fact confirms that video processing
                              to correct for vertical offset was required if a deinterlacing technique did not inherently
                              result in correct spatial positioning of the scan lines:



                                                        39 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 115 of 286 PageID #: 20221

Exhibit 5


                                                Miyaguchi - Claim 1




                              Keith Jack, at 335.

                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan lines,
                              including when using deinterlacing techniques to convert an interlaced video signal field
                              into a non-interlaced frame. For example, Figure 9.4 of Keith Jack illustrates that input
                              field lines 1, 2, 3, and 4 (indicated with red, below) are output at the correct vertical spatial
                              positioning in the deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange,
                              below), with additional lines generated by interpolation at positions corresponding to the
                              even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                         40 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 116 of 286 PageID #: 20222

Exhibit 5


                                                Miyaguchi - Claim 1




                              Keith Jack, at Fig. 9.4.

                              Keith Jack further informs that practitioners were mindful and took efforts to balance
                              “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                         41 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 117 of 286 PageID #: 20223

Exhibit 5


                                               Miyaguchi - Claim 1




                              Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known techniques
                              in the art, Keith Jack confirms that practitioners would have been motivated to perform the
                              said adjusting step concurrently with said scaling step, at least in order to balance
                              considerations of “quality versus cost of implementation.” Id.; and see, e.g., id. at Fig. 9.4.
                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to affect an adjustment of vertical offset currently with said scaling step. Moreover,
                              performing an adjusting step “where said adjusting is performed concurrently with said
                              scaling” would have yielded known benefits, including as described in Keith Jack.

                              Thus, replacing Miyaguchi’s disclosed techniques with known techniques for adjusting one
                              of the first field or second field of the pair of fields “where said adjusting is performed
                              concurrently with said scaling” would represent an alternative solution with potentially
                              improved results. Thus, a person of ordinary skill in the art would have had a motivation to
                              improve Miyaguchi’s techniques by performing the adjusting step “where said adjusting is
                              performed concurrently with said scaling.” Persons of skill in the art would have therefore
                              been motivated to improve Miyaguchi with the teachings of Greggain and Ohara, which
                              disclose techniques for adjusting one of the first field or second field of the pair of fields
                              “where said adjusting is performed concurrently with said scaling.” See Exhibits 1 and 3 at
                              element 1(c)(1) (incorporated herein by reference).

                              In addition, it would have been obvious to try combining or modifying Miyaguchi because
                              there were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces


                                                         42 of
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 118 of 286 PageID #: 20224

Exhibit 5


                                                            Miyaguchi - Claim 1
                                         either in the field or analogous and related fields would have suggested the combination.
                                         Indeed, the combination of Miyaguchi with the teachings described here would have been
                                         obvious because the combination represents known potential options with a reasonable
                                         expectation of success. Additionally, a person of ordinary skill in the art would not have
                                         faced unexpected results or undue experimentation in making the aforementioned
                                         replacement. These techniques were well known in the art (see Keith Jack) so their
                                         implementation would have been well within the skill of a person of ordinary skill in the art.
                                         Consequently, a person of skill would have been motivated to and capable of combining or
                                         modifying Miyaguchi with the teachings of at least Ohara and Greggain, and the teachings
                                         of that reference as described in Exhibits 1 and 3 at element 1(c)(2), which are incorporated
                                         here by reference.

                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                                         (vi) are incorporated by reference.

                                         Therefore, Miyaguchi in view of Ohara and Miyaguchi in view of Greggain render obvious
                                         “where said adjusting is performed concurrently with said scaling.”

  1(d)      displaying the first field   Miyaguchi teaches “displaying the first field of each pair of fields on the non-interlaced
            of each pair of fields on    monitor in a first time period.”
            the non-interlaced
            monitor in a first time      Figure 17 illustrates that the result of Miyaguchi’s de-interlacing process can be displayed
            period; and                  on a non- interlaced display device 57c receiving RGB signal inputs; i.e., a non-interlaced
                                         monitor.




                                                                   43 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 119 of 286 PageID #: 20225

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at Figure 17.

                              The text that follows teaches that the result generated by Miyaguchi is scanned out to a
                              display at a rate of 525 lines per frame and 60 frames per second. This disclosure teaches
                              that both frames generated from the pair of input fields is displayed on the display device.




                                                        44 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 120 of 286 PageID #: 20226

Exhibit 5


                                              Miyaguchi - Claim 1
                              Miyaguchi at 17:47-53.

                              Although the disclosure above is taken from a discussion of luminance data, the
                              chrominance data would accompany luminance data being output because both components
                              contribute to forming an output signal.

                              Miyaguchi also discloses the use of displays as a part of the invention.




                              Miyaguchi at Fig. 5B.




                              Miyaguchi at 22:7-13.


                                                        45 of
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 121 of 286 PageID #: 20227

Exhibit 5


                                                       Miyaguchi - Claim 1




                                      Miyaguchi at 18:66-19:3.

                                      Therefore, Miyaguchi teaches “displaying the first field of each pair of fields on the non-
                                      interlaced monitor in a first time period.”

  1(e)      displaying the second     Miyaguchi teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   As discussed above, Figure 17 illustrates that the result of Miyaguchi’s de-interlacing
            second time period        process can be displayed on a non-interlaced display device 57c receiving RGB signal
            subsequent to the first   inputs; i.e., a non-interlaced monitor.
            time period.




                                                                 46 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 122 of 286 PageID #: 20228

Exhibit 5


                                               Miyaguchi - Claim 1




                              Miyaguchi at Figure 17.

                              The text that follows teaches that the result generated by Miyaguchi is scanned out to a
                              display at a rate of 525 lines per frame and 60 frames per second. This disclosure teaches
                              that both frames generated from the pair of input fields is displayed on the display device.




                              Miyaguchi at 17:47-53.

                              Although the disclosure above is taken from a discussion of luminance data, the
                              chrominance data would accompany luminance data being output because both components
                              contribute to forming an output signal.


                                                        47 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 123 of 286 PageID #: 20229

Exhibit 5


                                               Miyaguchi - Claim 1

                              Miyaguchi also discloses the use of displays as a part of the invention.




                              Miyaguchi at Fig. 5B.




                              Miyaguchi at 22:7-13.




                                                        48 of
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 124 of 286 PageID #: 20230

Exhibit 5


                                                        Miyaguchi - Claim 1




                                       Miyaguchi at 18:66-19:3.

                                       Therefore, Miyaguchi teaches “displaying the second field of each pair of fields on the non-
                                       interlaced monitor in a second time period subsequent to the first time period.”

                                       Thus, Miyaguchi anticipates Claim 1.


                                                         Miyaguchi - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” Wi-LAN v. Sharp Electronics Corporation, Case No.
            interpolation between at   15-379 (LPS) (CJB), D.I. 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I.
            least adjacent lines in    220. I further understand that Wi-LAN’s infringement contentions appear to identify
            the field being scaled.    deinterlacing by, for example, certain interpolation functions, allegedly performed by the
                                       Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                       Contentions, at [SEC] 79-81 and [VIZIO] 80-82 (field merging), [SEC] 83 and [VIZIO] 84
                                       (interpolation); and see id. at [SEC] 79-120 and [VIZIO] 80-121. I further understand that
                                       the ’654 Patent teaches that with interpolation, “although the number of lines is doubled, the
                                       vertical resolution is not increased from the original data[.]” ’654 Patent, at 2:25-29 (citing
                                       pages 332-333 of Keith Jack). To the extent Wi-LAN alleges that deinterlacing by, for
                                       example, field merging, scan line duplication, or scan line interpolation scale a field,
                                       “wherein said scaling is achieved by vertical interpolation between at least adjacent lines in
                                       the field being scaled,” it is my opinion that Miyaguchi teaches this limitation.

                                       Miyaguchi discloses interpolation as one of the functions of the disclosed processor system;




                                                                  49 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 125 of 286 PageID #: 20231

Exhibit 5


                                                Miyaguchi - Claim 4
                              The various IDTV processing functions performed by processor system 500 may include
                              non-interlacing, motion detection, luminance and chrominance signal separation, crosstalk
                              elimination, interpolation and decimation, scan conversion, and contour compensation.
                              Subsequent sections of this patent application describe different embodiments of processor
                              system 500, but in general, each embodiment performs at least some of these IDTV tasks.
                              Miyaguchi at 8:51-59.

                              As discussed in conjunction with the “scaling” step of claim 1, Miyaguchi teaches several
                              types of line generation from input line data as shown below.




                              Miyaguchi at Figure 11.

                              In the figure above, vertical interpolation is illustrated as generating line data Ym(H-0.5)
                              from line h(H) and a vertically adjacent line above h(H). Additionally, field merging is
                              illustrated as generating line data Ys(H- 0.5) from h(H-263) by copying a line from one
                              field into a corresponding position in another field.




                                                        50 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 126 of 286 PageID #: 20232

Exhibit 5


                                                Miyaguchi - Claim 4
                              In particular, Figure 11 illustrates that Miyaguchi’s processing of line data occurs for each
                              field rather than merely generating output frames from one input field within a pair of input
                              fields.

                              The nature of the information illustrated in Figure 11 is described below.




                              Miyaguchi at 17:1-11.

                              Miyaguchi’s figures also illustrate this process in more detail as shown below. Specifically,
                              Figure 12 illustrates vertical interpolation generation of new line data from two vertically
                              adjacent lines in an input field.




                                                        51 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 127 of 286 PageID #: 20233

Exhibit 5


                                              Miyaguchi - Claim 4




                              Miyaguchi at Figure 12; see also Miyaguchi at 17:19-26 (below).




                              See also Miyaguchi at 41-52 (below).




                                                       52 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 128 of 286 PageID #: 20234

Exhibit 5


                                               Miyaguchi - Claim 4




                              Additionally, Figure 13 illustrates generation of an interpolated line (Yint) from an original
                              line (Ycl).




                              Miyaguchi at Figure 13.




                                                        53 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 129 of 286 PageID #: 20235

Exhibit 5


                                                Miyaguchi - Claim 4
                              Further, Figure 15 illustrates combination and filtering of the interpolated line (Yint) and
                              original line (Ycl) to form a stream of line data at twice the rate of the original line data
                              (2fH).




                              Miyaguchi at Figure 15.

                              In particular, as discussed in conjunction with the “scaling” step of claim 1, Miyaguchi
                              teaches generation of chrominance data for lines by vertical interpolation.




                                                         54 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 130 of 286 PageID #: 20236

Exhibit 5


                                               Miyaguchi - Claim 4




                              Miyaguchi at 17:54-62.

                              Figure 14 illustrates the scaling by vertical interpolation process discussed above. As shown
                              below, the output of the deinterlacer contains an input line (Creal) for some frame lines and
                              a line generated by vertical averaging (i.e., vertical interpolation) for other frame lines
                              (Cint). As discussed above, the output (Cout) is generated by alternately selecting between
                              Cint and Creal at twice the frequency of input line data C. This results in a scaled output
                              combining the interpolated lines and input lines.




                              Miyaguchi at Figure 14.




                                                        55 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 131 of 286 PageID #: 20237

Exhibit 5


                                                  Miyaguchi - Claim 4
                              From the discussions above, Miyaguchi’s teaching of scaling both fields is apparent because
                              the circuit illustrated above operates on input C regardless of whether input C comprises an
                              even input field or an odd input field.

                              Therefore, Miyaguchi teaches “[t]he method of claim 1, wherein scaling is achieved by
                              vertical interpolation between at least adjacent lines in the field being scaled.” Thus,
                              Miyaguchi anticipates Claim 4.

                              Furthermore, modifying Miyaguchi to achieve scaling by vertical interpolation between at
                              least adjacent lines in the field being scaled would have been obvious for several reasons.
                              For example, scaling by vertical interpolation was a known technique in the art, including
                              explicitly a method of displaying a field’s scan lines scaled (interpolated) up to … however
                              many [lines] are in the current display mode” as described by the Description of the ‘654
                              Patent and Keith Jack:




                                                        56 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 132 of 286 PageID #: 20238

Exhibit 5


                                               Miyaguchi - Claim 4




                              ‘654 Patent, at 1:18-41.

                              Keith Jack, as cited in the Description of the ’654 Patent provides additional detail, for
                              example by identifying the lack of increased vertical resolution as a known deficiency of
                              displaying only a single field per frame. Keith Jack, at 332-333; and see also ‘654 Patent,
                              at 3:42-44. Keith Jack goes on to identify and describe techniques known in the art for
                              filling the resolution of a monitor or display. Keith Jack, at 332 (scan line duplication), 333
                              (scan line interpolation), and 333-335 (field merging); and see id. at 334, at Figures 9.3, 9.4,
                              and 9.5:




                                                         57 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 133 of 286 PageID #: 20239

Exhibit 5


                                               Miyaguchi - Claim 4




                              As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                              techniques known in the art to generate additional scan lines from an input field to create an
                              output frame that is scaled to fill vertical resolution of the non-interlaced monitor.



                                                        58 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 134 of 286 PageID #: 20240

Exhibit 5


                                                Miyaguchi - Claim 4
                              Scaling each of the first field and second field of each pair of fields to fill vertical resolution
                              of the non-interlaced monitor would have yielded known benefits, including as described in
                              Keith Jack and the Description and Background of the ’654 Patent itself.

                              Thus, replacing Miyaguchi’s disclosed techniques with scaling each of the first field and
                              second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                              would represent an alternative solution with potentially improved results. Thus, a person of
                              ordinary skill in the art would have had a motivation to improve Miyaguchi’s techniques
                              with scaling each of the first field and second field of each pair of fields to fill vertical
                              resolution of the non-interlaced monitor. Persons of skill in the art would have therefore
                              been motivated to improve Miyaguchi with the teachings of Greggain, which discloses a
                              method wherein scaling is achieved by vertical interpolation between at least adjacent lines
                              in the field being scaled. See Exhibit 3 at Claim 4 (incorporated here by reference).

                              In addition, it would have been obvious to try combining or modifying Miyaguchi because
                              there were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Miyaguchi with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. Additionally, a person of ordinary skill in the art would not have
                              faced unexpected results or undue experimentation in making the aforementioned
                              replacement. These techniques were well known in the art (see Keith Jack and admissions
                              in the Background of the ’654 Patent) so their implementation would have been well within
                              the skill of a person of ordinary skill in the art. Consequently, a person of skill would have
                              been motivated to and capable of combining or modifying Miyaguchi with the teachings of
                              Greggain, and the teachings of that reference as described in Exhibit 3 at Claim 4 are
                              incorporated here by reference.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                              (vi) are incorporated by reference.




                                                         59 of
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 135 of 286 PageID #: 20241

Exhibit 5


                                                         Miyaguchi - Claim 4
                                       Therefore, Miyaguchi in view of Greggain renders obvious “wherein scaling is achieved by
                                       vertical interpolation between at least adjacent lines in the field being scaled.”


                                                        Miyaguchi - Claim 9
   9        The method of claim 1,    I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting     interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by       calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation    values.” Wi-LAN v. Sharp Electronics Corporation, Case No. 15-379 (LPS) (CJB), D.I.
            between at least adjacent 281; Wi-LAN v. VIZIO, Inc., Case No. 15-788 (LPS) (CJB), D.I. 220. I also understand that
            lines in the field being  Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting
            adjusted.                 where the adjusting step “includes changing display positions of one of the scaled first field
                                      or scaled second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at
                                      Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-LAN’s infringement
                                      contentions appear to identify certain interpolation functions purportedly performed by the
                                      Accused Products as allegedly meeting this limitation. See, e.g., Final Infringement
                                      Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial
                                      Averaging from Top Field and Deinterlaced Frame with Spatial Averaging from Bottom
                                      Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is
                                      performed during the interpolation process, and therefore, ‘concurrently’ with the
                                      scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN
                                      alleges that such methods “achieve[ the adjusting step] by vertical interpolation between at
                                      least adjacent lines in the field being adjusted,” it is my opinion that Miyaguchi teaches this
                                      limitation.

                                       Figure 11, as discussed in conjunction with the claimed “scaling” step, illustrates that even
                                       or odd input line data is placed within an output frame in corresponding even or odd input
                                       line positions. Additional line data is also added to the output frames relative to the placed
                                       position of the corresponding input line positions.




                                                                  60 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 136 of 286 PageID #: 20242

Exhibit 5


                                               Miyaguchi - Claim 9




                              Miyaguchi at Figure 11.

                              In Figure 11, existing line data is represented by circles and generated line data is
                              represented by the letter “X”.




                              Miyaguchi at 17:1-11.




                                                         61 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 137 of 286 PageID #: 20243

Exhibit 5


                                                Miyaguchi - Claim 9
                              For example, in field f(V), line data is present in the first, third, and fifth illustrated lines
                              while line data is generated for the second and fourth illustrated lines.

                              By contrast, in field f(V-1), which represents a field that precedes field f(V) by one field
                              period, line data is present in the second and fourth illustrated lines while line data is
                              generated for the first, third, and fifth illustrated lines.

                              More specifically, each illustrated field discloses the relative position of lines in a non-
                              interlaced frame for input line data from an even or odd field, respectively. This relative
                              position reflects that the odd line data in a non-interlaced frame is vertically offset from the
                              even line data in a separate non-interlaced frame. Accordingly, this vertical offset between
                              odd and even line data in a non-interlaced frame discloses that the claimed “adjusting” step
                              is being performed.
                              Miyaguchi’s text describes this process in more detail in the context of luminance line
                              processing as shown below.




                                                          62 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 138 of 286 PageID #: 20244

Exhibit 5


                                           Miyaguchi - Claim 9




                                                  63 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 139 of 286 PageID #: 20245

Exhibit 5


                                                Miyaguchi - Claim 9




                              Miyaguchi at 17:1-62.

                              Miyaguchi’s figures also illustrate this process in more detail as shown below.

                              Specifically, Figure 12 illustrates generation of new line data by vertical interpolation of
                              two vertically adjacent lines in an input field. Figure 12 also illustrates that the position of
                              the generated line data is adjusted by one-half line (H-0.5) relative to the lines it was
                              generated from positioned at h(H) and h(H+1).




                                                         64 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 140 of 286 PageID #: 20246

Exhibit 5


                                               Miyaguchi - Claim 9




                              Miyaguchi at Figure 12.

                              More specifically, Figure 13 illustrates generation of an interpolated line (Yint) from an
                              original line (Ycl).




                              Miyaguchi at Figure 13.

                              Further, Figure 15 illustrates combination and filtering of the interpolated line (Yint) and
                              original line (Ycl) using a switch operating at twice the incoming line frequency fH (see
                              10:45-50) to form a stream of scaled and adjusted line data.




                                                        65 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 141 of 286 PageID #: 20247

Exhibit 5


                                               Miyaguchi - Claim 9




                              Miyaguchi at Figure 15; see also Miyaguchi at 18:3-15 (below).




                              Miyaguchi states that non-interlacing (including adjusting) for chrominance data is
                              “simplified” relative to that for luminance data. As discussed below, it uses vertical
                              interpolation to generate additional lines for a field being converted to a progressive frame.



                                                        66 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 142 of 286 PageID #: 20248

Exhibit 5


                                               Miyaguchi - Claim 9




                              Miyaguchi at 17:54-62.

                              The vertical interpolation of existing field lines generates the lines needed to complete the
                              frame and the position of the existing field lines dictates where the lines generated through
                              interpolation should be placed. An explanation of line placement for luminance line
                              generation through vertical interpolation is illustrated below. Because vertical interpolation
                              as a concept is not specific to luminance data versus chrominance data, the disclosure below
                              informs line placement for interpolated chrominance lines:




                                                        67 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 143 of 286 PageID #: 20249

Exhibit 5


                                              Miyaguchi - Claim 9
                              Miyaguchi at 17:18-25.

                              The discussed figure is shown below. Placement of lines generated by interpolation (“X”) is
                              illustrated by h(H-0.5) where the “0.5” reflects positioning between the upper and lower
                              lines (“o”) from an input field.




                              Miyaguchi at Figure 12.

                              The simplified diagram for chrominance processing is shown below.




                              Miyaguchi at Figure 14.




                                                        68 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 144 of 286 PageID #: 20250

Exhibit 5


                                               Miyaguchi - Claim 9
                              However, operation of the switch illustrated in Figure 14 is similar to operation of the
                              switch discussed in Figure 15 (for luminance data); i.e., the switch alternates between
                              selecting Cint and Creal at two times the line data input frequency. Therefore the discussion
                              and figures above also teach “adjusting” for chrominance data.

                              Therefore, Miyaguchi teaches “[t]he method of claim 1, wherein the adjusting step is
                              achieved by vertical interpolation between at least adjacent lines in the field being
                              adjusted.” Thus, Miyaguchi anticipates Claim 9.

                              Additionally, modifying Miyaguchi to achieve the adjusting step by vertical interpolation
                              between at least adjacent lines in the field being adjusted would have been obvious for
                              several reasons. For example, Keith Jack confirms that practitioners were mindful of the
                              visual artifacts caused by a vertical offset between fields while working with interlaced
                              video signals:




                                                        69 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 145 of 286 PageID #: 20251

Exhibit 5


                                               Miyaguchi - Claim 9




                              Keith Jack, at 336-337.

                              Keith Jack further confirms that practitioners knew and took care to apply video processing
                              techniques that would result in the correct spatial positioning of video scan lines, and in fact
                              confirms that video processing to correct for vertical offset was required if a deinterlacing
                              technique did not inherently result in correct spatial positioning of the scan lines:




                              Keith Jack, at 335.

                              Keith Jack further demonstrates that practitioners used interpolation between at least
                              adjacent lines in the field being adjusted to perform the adjusting step, consistent with Wi-
                              LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack illustrates
                              the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an input field
                              (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5, and 7 (indicated
                              with orange, below), with additional lines generated by vertical interpolation between the
                              adjacent lines in the field being adjusted at positions corresponding to the even field at lines
                              2, 4, 6, and 8 (indicated with green, below):



                                                         70 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 146 of 286 PageID #: 20252

Exhibit 5


                                               Miyaguchi - Claim 9




                              Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                              “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                              Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced Frame
                              with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial Averaging
                              from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without explanation “[t]he
                              adjusting step is performed during the interpolation process, and therefore, ‘concurrently’
                              with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO] 122-186.




                                                        71 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 147 of 286 PageID #: 20253

Exhibit 5


                                                Miyaguchi - Claim 9
                              Keith Jack demonstrates that practitioners knew to use various techniques known in the art
                              to perform an adjusting step, including where the adjusting step is achieved by vertical
                              interpolation between adjacent lines in the field being adjusted. Adjusting one of the first
                              field or second field of the pair of fields in an interlaced video signal to substantially correct
                              for any vertical offset between the pairs of fields would have yielded known benefits,
                              including as described in Keith Jack.

                              Thus, replacing Miyaguchi’s disclosed techniques with known techniques for using vertical
                              interpolation between at least adjacent lines in the field being adjusted to achieve the
                              adjusting step would represent an alternative solution with potentially improved results.
                              Thus, a person of ordinary skill in the art would have had a motivation to improve
                              Miyaguchi’s techniques with vertical interpolation between at least adjacent lines in the
                              field being adjusted to achieve the adjusting step. Persons of skill in the art would have
                              therefore been motivated to improve Miyaguchi with the teachings of Ohara and Greggain,
                              which disclose techniques for adjusting, wherein the adjusting step is achieved by vertical
                              interpolation between at least adjacent lines in the field being adjusted. See Exhibits 1 and 3
                              at Claim 9 (incorporated herein by reference).

                              In addition, it would have been obvious to try combining or modifying Miyaguchi because
                              there were only a finite number of predictable solutions, because known work in the field
                              prompted variations based on predictable design incentives, or in light of market forces
                              either in the field or analogous and related fields would have suggested the combination.
                              Indeed, the combination of Miyaguchi with the teachings described here would have been
                              obvious because the combination represents known potential options with a reasonable
                              expectation of success. Additionally, a person of ordinary skill in the art would not have
                              faced unexpected results or undue experimentation in making the aforementioned
                              replacement. These techniques were well known in the art (see Keith Jack) so their
                              implementation would have been well within the skill of a person of ordinary skill in the art.
                              Consequently, a person of skill would have been motivated to and capable of combining or
                              modifying Miyaguchi with the teachings of at least Ohara and Greggain, and the teachings
                              of those references as described in Exhibits 1 and 3 at Claim 9 are incorporated here by
                              reference.


                                                         72 of
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 148 of 286 PageID #: 20254

Exhibit 5


                                               Miyaguchi - Claim 9

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and VIII.D.4(b)(i)-
                              (vi) are incorporated by reference.

                              Therefore, Miyaguchi in view of Ohara and Miyaguchi in view of Greggain renders
                              obvious “wherein the adjusting step is achieved by vertical interpolation between at least
                              adjacent lines in the field being adjusted.”




                                                        73 of
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 149 of 286 PageID #: 20255




                     EXHIBIT 67
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 150 of 286 PageID #: 20256

Exhibit 6



                                            European Patent No. EP0539033A1
                                         Invalidity Claim Chart for the ’654 Patent
                                                     Asserted Claims: 1, 4, and 9

                                                        Nakanishi - Claim 1
1(p)        1. A method for             European Patent No. EP0539033A1 to Nakanishi (Nakanishi), with a priority date of
            displaying interlaced       September 25, 1991, teaches “method for displaying interlaced video data on a non-
            video data on a non-        interlaced monitor, the interlaced video data comprising a plurality of paired fields, each
            interlaced monitor, the     pair of fields being vertically offset relative to each other by one-half of a field line
            interlaced video data       spacing distance, each field comprising a plurality of lines of video data.” Therefore
            comprising a plurality of   Nakanishi was prior art to the ’654 Patent under at least 35 U.S.C. §§ 102(a)-(b). I
            paired fields, each pair of understand that the Court has construed the preamble to be limiting. WI-LAN V.
            fields being vertically     SHARP ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281;
            offset relative to each     WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220.
            other by one-half of a
            field line spacing distance, In particular, Nakanishi teaches displaying interlaced signals such as an NTSC or PAL
            each field comprising a      signal on a non-interlaced display such as a liquid crystal display (LCD), which may
            plurality of lines of video have a lower number of horizontal scan lines than the original video data.
            data, the method
            including:




                                        Nakanishi at 1:11-14.




                                                                1 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 151 of 286 PageID #: 20257

Exhibit 6


                                             Nakanishi - Claim 1
                               Nakanishi at 1:28-33.




                               Nakanishi at 4:20-36.




                               Nakanishi at 4:46-49

                               The input video data, for example NTSC or PAL, comprises paired fields, each pair of
                               fields being vertically offset relative to each other by one-half of a field line spacing
                               distance.




                                                       2 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 152 of 286 PageID #: 20258

Exhibit 6


                                                        Nakanishi - Claim 1




                                          Nakanishi at Fig. 3.

                                          Therefore, Nakanishi teaches “a method for displaying interlaced video on a non-
                                          interlaced monitor.”
1(a)        capturing a first field and   I understand that the Court has construed the term “respective buffers” to mean
            a second field of each pair   “separate buffers for the first field and the second field.” WI-LAN V. SHARP
            of fields into respective     ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-
            buffers;                      LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. Nakanishi teaches a
                                          method of “capturing a first field and a second field of each pair of fields into respective
                                          buffers.”

                                          Specifically, Nakanishi teaches capturing a first field and a second field in a first field
                                          memory and capturing a second field in a second field memory, respectively.




                                                                  3 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 153 of 286 PageID #: 20259

Exhibit 6


                                             Nakanishi - Claim 1




                               Nakanishi at 11:11-16.




                               Nakanishi at Fig. 18.




                                                        4 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 154 of 286 PageID #: 20260

Exhibit 6


                                             Nakanishi - Claim 1




                               Nakanishi at 11:22-31




                               Nakanishi at Fig. 19.




                                                       5 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 155 of 286 PageID #: 20261

Exhibit 6


                                                         Nakanishi - Claim 1
                                          Therefore, Nakanishi teaches “capturing a first field and a second field of each pair of
                                          fields into respective buffers.”
1(b)        scaling each of the first     I understand the Court has construed “scaling” to mean “changing the vertical resolution
            field and second field of     by changing by a constant factor the number of lines in a field.” WI-LAN V. SHARP
            each pair of fields to fill   ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-
            vertical resolution of the    LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand
            non-interlaced monitor;       that Wi-LAN’s infringement contentions appear to identify deinterlacing by, for
                                          example, certain interpolation functions, allegedly performed by the Accused Products
                                          as allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC]
                                          79-120 and [VIZIO] 80-121. I further understand that the ’654 Patent teaches that with
                                          interpolation, “although the number of lines is doubled, the vertical resolution is not
                                          increased from the original data[.]” ’654 Patent, at 2:25-29 (citing pages 332-333 of
                                          Keith Jack). To the extent Wi-LAN alleges that deinterlacing by, for example, field
                                          merging, scan line duplication, or scan line interpolation scale a field “to fill the vertical
                                          resolution of the non-interlaced monitor[,]”it is my opinion that Nakanishi teaches this
                                          limitation.

                                          Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                                          non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                                          number of horizontal scan lines than the original video data. In particular, Nakanishi
                                          teaches that the input video signal may be compressed by “thinning” field lines using
                                          interpolation techniques.




                                                                  6 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 156 of 286 PageID #: 20262

Exhibit 6


                                             Nakanishi - Claim 1
                               Nakanishi at 11:17-25.




                               Nakanishi at Fig. 19.




                                                       7 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 157 of 286 PageID #: 20263

Exhibit 6


                                             Nakanishi - Claim 1




                               Nakanishi at Fig. 21




                               Nakanishi at 11:36-46.

                               Therefore, Nakanishi teaches “scaling each of the first field and second field of each
                               pair of fields to fill vertical resolution of the non-interlaced monitor.”


                                                        8 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 158 of 286 PageID #: 20264

Exhibit 6


                                             Nakanishi - Claim 1

                               Modifying Nakanishi to scale each of the first field and second field of each pair of
                               fields to fill vertical resolution of a non-interlaced monitor would have been obvious for
                               several reasons, including at least because the benefits of “scal[ing] (interpolat[ing])”
                               the number of scan lines “up to … however many [scan lines] are in the current display
                               mode” were admittedly known in the art, consistent with Wi-LAN’s allegations
                               regarding this element. See, e.g., Final Infringement Contentions, at [SEC] 95 and
                               [VIZIO] 96.

                               For example, scaling by interpolation to fill a display, consistent with Wi-LAN’s
                               allegations regarding this element, was an admittedly known method in the art, as
                               described in the Description of the ’654 Patent and Keith Jack:




                                                      9 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 159 of 286 PageID #: 20265

Exhibit 6


                                             Nakanishi - Claim 1




                               ‘654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95,
                               and [VIZIO] 85, 96.

                               Keith Jack, as cited in the Description of the ‘654 Patent, identifies and describes
                               techniques known in the art for performing an interlaced to non-interlaced conversion.
                               Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335
                               (field merging); and see id. at 334, at Figures 9.3, 9.4, and 9.5:



                                                      10 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 160 of 286 PageID #: 20266

Exhibit 6


                                             Nakanishi - Claim 1




                               As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of
                               ordinary skill used various techniques known in the art to generate additional scan lines
                               from an input field to create an output frame that is scaled to fill vertical resolution of
                               the non-interlaced monitor, consistent with Wi-LAN’s allegations regarding this


                                                      11 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 161 of 286 PageID #: 20267

Exhibit 6


                                           Nakanishi - Claim 1
                               element. And see, e.g., Final Infringement Contentions, at [SEC] 83, 95, and [VIZIO]
                               85, 96.

                               A person of skill would have been motivated to perform any such scaling on “each pair
                               of fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-
                               LAN’s allegations regarding this element, and indeed there is no reason that any person
                               of skill would have failed to do so. See, e.g., Final Infringement Contentions, at [SEC]
                               83, 95, and [VIZIO] 85, 96. Persons of skill in the art at the time of the claimed
                               invention understood that a higher framerate resulted in a higher quality video,
                               including with less flicker:




                               Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                               applied techniques to convert and increase the frame-rate of a video in order to match
                               the refresh rate of a display, again improving quality so that a video “[could] be shown
                               correctly on a computer display.” E.g., Keith Jack, at 414:




                               Keith Jack additionally informs that there were specific techniques that persons of skill
                               in the art knew and were capable of applying to preserve the frame rate of video during


                                                      12 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 162 of 286 PageID #: 20268

Exhibit 6


                                             Nakanishi - Claim 1
                               a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                               the number of video images displayed per second when using field merging to
                               deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                               and display resulting fields matching the field rate:




                               Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have
                               consequently known that discarding one of the two fields of every pair of fields would
                               have caused a lower frame rate resulting in lower video quality.

                               Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn
                               testimony that performing interpolation only one of the two fields would result in visual
                               artifacts in the form of “jitter or flickering on -- particularly noticeable on sharp
                               transitions in the image data”:




                                                      13 of 59
                  Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 163 of 286 PageID #: 20269

    Exhibit 6


                                                          Nakanishi - Claim 1




                                           April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                           questions regarding a product “that applies interpolation or the adjusting step ... to only
                                           one of [the] fields.”).

                                           Thus, a person of skill at the time of the invention understood that either discarding one
                                           of the two fields or performing interpolation on only one of the fields both would have
                                           resulted in degraded video quality (by lowering frame rate or resulting in ‘jitter or
                                           flittering,’ respectively) and been motivated to improve the video quality as a result.
                                           Consequently, rather than merely displaying “one of the two fields… scaled
                                           (interpolated) up to … however many [lines] are in the current display mode” – a
                                           misunderstanding of the teachings of Keith Jack 1 – a person of ordinary skill would
                                           have been motivated to apply known techniques to preserve or improve the quality of a
                                           deinterlaced video, including by performing the same scaling process on “each of the
                                           first field and second field of each pair of fields.”


1
      The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is just capturing
      one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in the current
      display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach with one
      field, and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be applied to
      both fields. See, e.g., Keith Jack, at 333.



                                                                   14 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 164 of 286 PageID #: 20270

Exhibit 6


                                              Nakanishi - Claim 1
                               Scaling each of the first field and second field of each pair of fields to fill vertical
                               resolution of the non-interlaced monitor would have yielded known benefits, including
                               as described in Keith Jack and the Description and Background of the ‘654 Patent itself.

                               Thus, replacing Nakanishi’s disclosed techniques with scaling each of the first field and
                               second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                               would represent an alternative solution with potentially improved results. Thus, a person
                               of ordinary skill in the art would have had a motivation to improve Nakanishi’s
                               techniques with scaling each of the first field and second field of each pair of fields to
                               fill vertical resolution of the non-interlaced monitor. Persons of skill in the art would
                               have therefore been motivated to improve Nakanishi with the teachings of Greggain and
                               Miyaguchi. See Exs. 3 and 5, at element 1(b) (incorporated by reference).

                               In accordance with its disclosure of a method for “converting interlaced video fields of
                               arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                               Abstract), Greggain teaches that the described intra-field interpolation is used to change
                               the vertical resolution by changing by a constant factor the number of lines in a field. As
                               I explain in detail in Ex. 3, at element 1(b), Greggain demonstrates using intra-field
                               interpolation techniques to convert interlaced input fields with 4 lines each to
                               progressive output video frames with three lines each, and to convert interlaced input
                               fields to create de-interlaced frames with twice the number of lines. Greggain discloses
                               both hardware and software implementations of the disclosed techniques.

                               Miyaguchi teaches several types of line generation from input line data for a field. As I
                               explain in detail in Ex. 5, at element 1(b), Miyaguchi discloses using vertical
                               interpolation to generate line data from vertically adjacent lines.

                               In addition, it would have been obvious to try combining or modifying Nakanishi
                               because there were only a finite number of predictable solutions, because known work
                               in the field prompted variations based on predictable design incentives, or in light of
                               market forces either in the field or analogous and related fields would have suggested
                               the combination. Indeed, the combination of Nakanishi with the teachings described


                                                      15 of 59
                    Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 165 of 286 PageID #: 20271

    Exhibit 6


                                                               Nakanishi - Claim 1
                                               here would have been obvious because the combination represents known potential
                                               options with a reasonable expectation of success. No technical barrier would have
                                               prevented Nakanishi from being modified to capture both fields into separate buffers, as
                                               recited in claim 1. No unexpected results would have arisen and no undue
                                               experimentation would have been required in making such a replacement. These
                                               techniques were well known in the art (see Keith Jack and admissions in the
                                               Background of the ’654 Patent) so their implementation would have been well within
                                               the skill of a person of ordinary skill in the art. Consequently, a person of skill would
                                               have been motivated to and capable of combining or modifying Nakanishi with the
                                               teachings of Miyaguchi and Greggain, and the teachings of those references as
                                               described in Exhibits 3 and 5 at element 1(b) are incorporated here by reference.

                                               The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                               VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                               Therefore, Nakanishi in view of Greggain and Nakanishi in view of Miyaguchi renders
                                               obvious “wherein scaling is achieved by vertical interpolation between at least adjacent
                                               lines in the field being scaled.”
    1(c)(1)     adjusting one of the first     I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
                field or second field of the   construed “to substantially correct for the vertical offset between the pairs of fields” to
                pair of fields to              mean “to largely or approximately correct for the vertical offset.” WI-LAN V. SHARP
                substantially2 correct for     ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-
                the vertical offset between    LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. I also understand that
                the pairs of fields,           Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a method of such
                                               adjusting where the adjusting step “includes changing display positions of one of the


2
      As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical offset between the
      pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed Nakanishi
      consistent with the Court’s construction for the purposes of this Report. See WI-LAN V. SHARP ELECTRONICS
      CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I.
      220.



                                                                      16 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 166 of 286 PageID #: 20272

Exhibit 6


                                               Nakanishi - Claim 1
                               scaled first field or scaled second field by one or more lines on the noninterlaced
                               monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at Disclaimer. I further understand that
                               Wi-LAN’s infringement contentions appear to identify certain interpolation functions
                               purportedly performed by the Accused Products as allegedly meeting this limitation.
                               See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting
                               Deinterlaced Frame with Spatial Averaging from Top Field and Deinterlaced Frame
                               with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-185 and [VIZIO]
                               122-186. To the extent Wi-LAN alleges that such methods “adjust[] one of the first
                               field or second field of the pair of fields to substantially correct for the vertical offset
                               between the pairs of fields,” it is my opinion that Nakanishi teaches this limitation.

                               Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                               non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                               number of horizontal scan lines than the original video data. In particular, Nakanishi
                               teaches using interpolation techniques to compress the input video signal by “thinning”
                               field lines and vertically repositioning them for display.




                                                       17 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 167 of 286 PageID #: 20273

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at Fig. 21




                                                      18 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 168 of 286 PageID #: 20274

Exhibit 6


                                             Nakanishi - Claim 1




                               Nakanishi at 11:26-46.

                               Nakanishi explains that in this way the top and bottom of the interlaced video signal are
                               not cut-off when displayed on the non-interlaced display.




                                                      19 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 169 of 286 PageID #: 20275

Exhibit 6


                                             Nakanishi - Claim 1
                               Nakanishi at 5:1-13.

                               Therefore, Nakanishi teaches “adjusting one of the first field or second field of the pair
                               of fields to substantially correct for the vertical offset between the pairs of fields.”

                               Modifying Nakanishi to adjust one of the first or second field of the pair of fields to
                               substantially correct for the vertical offset between the pairs of fields would have been
                               obvious for several reasons, including at least because motivations and techniques
                               existed in the art prior to the claimed invention to eliminate any visual artifacts that
                               would be caused by such a vertical offset.

                               For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                               caused by a vertical offset between fields while working with interlaced video signals,
                               and knew and took care to apply video processing techniques that would result in the
                               correct spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack
                               confirms that persons of skill in the art knew that video processing to correct for vertical
                               offset was required if a deinterlacing technique did not inherently result in correct
                               spatial positioning of the scan lines:




                               Id.

                               Keith Jack further demonstrates that practitioners applied techniques known in the art to
                               ensure the preservation and generation of the correct vertical spatial position of scan
                               lines, including when using deinterlacing techniques to convert an interlaced video
                               signal field into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding


                                                      20 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 170 of 286 PageID #: 20276

Exhibit 6


                                               Nakanishi - Claim 1
                               this element. See, e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127.
                               For example, Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4
                               (indicated with red, below) are output at the correct vertical spatial positioning in the
                               deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange, below), with
                               additional lines generated by interpolation at positions corresponding to the even field at
                               lines 2, 4, 6, and 8 (indicated with green, below):




                               Keith Jack, at Fig. 9.4.



                                                          21 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 171 of 286 PageID #: 20277

Exhibit 6


                                               Nakanishi - Claim 1
                               Keith Jack demonstrates that practitioners knew to use various techniques known in the
                               art to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                               artifacts created by mishandled video data. Adjusting one of the first field or second
                               field of the pair of fields in an interlaced video signal to substantially correct for any
                               vertical offset between the pairs of fields would have yielded known benefits, including
                               as described in Keith Jack.

                               Additionally, as illustrated and discussed in Nakanishi displaying the entire input video
                               signal properly aligned from top to bottom is important and avoids a sense of
                               strangeness.

                               Thus, replacing Nakanishi’s disclosed techniques with known techniques for adjusting
                               one of the first field or second field of the pair of fields to substantially correct for the
                               vertical offset between the pairs of fields would represent an alternative solution with
                               potentially improved results. Thus, a person of ordinary skill in the art would have had a
                               motivation to improve Nakanishi’s techniques with adjusting each of the first field and
                               second field of each pair of fields to fill vertical resolution of the non-interlaced
                               monitor. These techniques were well known in the art (see Keith Jack) so their
                               implementation would have been well within the skill of a person of ordinary skill in the
                               art. Persons of skill in the art would have therefore been motivated to improve
                               Nakanishi with the teachings of Greggain and Miyaguchi. See Exs. 3 and 5, at element
                               1(c)(2) (incorporated by reference).

                               In accordance with its disclosure of a method for “converting interlaced video fields of
                               arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                               Abstract), Greggain teaches that interlaced-to-progressive conversion using known
                               techniques would include a mapping of even and odd fields to progressive scan frames
                               through a “process of spatial interpolation and positioning.” As explained in detail in
                               Ex. 3, at element 1(c)(1), Greggain describes how a person of skill practicing the
                               disclosed techniques would account for such an offset in order to vertically reposition
                               one of the first field or second field of the pair of fields to correct for the vertical offset.
                               In particular, Greggain teaches that scan lines are iteratively mapped from values in the


                                                        22 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 172 of 286 PageID #: 20278

Exhibit 6


                                              Nakanishi - Claim 1
                               input field into spatially correct locations within the output frame, given that input line’s
                               position within the input field and whether the line is part of an even or an odd field.
                               Greggain discloses both hardware and software implementations of the disclosed
                               techniques.

                               Miyaguchi teaches several types of line generation from input line data for a field. As I
                               explain in detail in Ex. 5, at element 1(c)(1), Miyaguchi discloses techniques to place
                               even or odd input line data within an output frame in corresponding even or odd input
                               line positions, and additional line data is also added to the output frames relative to the
                               placed position of the corresponding input line positions.

                               In addition, it would have been obvious to try combining or modifying Nakanishi
                               because there were only a finite number of predictable solutions, because known work
                               in the field prompted variations based on predictable design incentives, or in light of
                               market forces either in the field or analogous and related fields would have suggested
                               the combination. Indeed, the combination of Nakanishi with the teachings described
                               here would have been obvious because the combination represents known potential
                               options with a reasonable expectation of success. Additionally, a person of ordinary
                               skill in the art would not have faced unexpected results or undue experimentation in
                               making the aforementioned replacement. These techniques were well known in the art
                               (see Keith Jack) so their implementation would have been well within the skill of a
                               person of ordinary skill in the art. Consequently, a person of skill would have been
                               motivated to and capable of combining or modifying Nakanishi with the teachings of
                               Greggain and Miyaguchi, and the teachings of those references as described in Exhibits
                               3 and 5 at element 1(c)(1) are incorporated here by reference.

                               The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                               VIII.D.4(b)(i)-(vi) are incorporated by reference.

                               Therefore, Nakanishi in view of Greggain and Nakanishi in view of Miyaguchi renders
                               obvious “adjusting one of the first field or second field of the pair of fields to
                               substantially correct for the vertical offset between the pairs of fields.”


                                                      23 of 59
                   Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 173 of 286 PageID #: 20279

    Exhibit 6


                                                         Nakanishi - Claim 1
    1(c)(2)     where said adjusting is   I understand that the Court has construed “said adjusting is performed concurrently with
                performed concurrently3   said scaling” to mean the adjusting and scaling steps must overlap, either by
                with said scaling;        interleaving or simultaneous execution, such that one cannot complete before the other
                                          begins.” WI-LAN V. SHARP ELECTRONICS CORPORATION, CASE NO. 15-379
                                          (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I.
                                          220. I further understand that Wi-LAN’s infringement contentions appear to identify
                                          certain interpolation functions purportedly performed by the Accused Products as
                                          allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC]
                                          126 and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top
                                          Field and Deinterlaced Frame with Spatial Averaging from Bottom Field), [SEC] 184
                                          and [VIZIO] 185 (asserting without explanation “[t]he adjusting step is performed
                                          during the interpolation process, and therefore, ‘concurrently’ with the scaling.”); and
                                          see id. at [SEC] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that
                                          such methods perform an adjusting step “where said adjusting is performed concurrently
                                          with said scaling,” it is my opinion that Nakanishi teaches this limitation.

                                          Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                                          non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                                          number of horizontal scan lines than the original video data. In particular, Nakanishi
                                          teaches that the input video signal may be compressed by “thinning” field lines using
                                          interpolation techniques and the vertically repositioned to align with the display. The
                                          vertical repositioning is performed concurrently with scaling, which was explained
                                          above for element 1(b).




3
      As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the asserted dependent
      claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I have analyzed
      Nakanishi consistent with the Court’s construction for the purposes of this Report. See WI-LAN V. SHARP ELECTRONICS
      CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I.
      220.



                                                                24 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 174 of 286 PageID #: 20280

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at Fig. 21




                                                      25 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 175 of 286 PageID #: 20281

Exhibit 6


                                             Nakanishi - Claim 1




                               Nakanishi at 11:26-46.

                               Nakanishi explains that in this way the top and bottom of the interlaced video signal are
                               not cut-off when displayed on the non-interlaced display.




                               Nakanishi at 5:1-13.


                                                      26 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 176 of 286 PageID #: 20282

Exhibit 6


                                              Nakanishi - Claim 1

                               Therefore, Nakanishi teaches “where said adjusting is performed concurrently with said
                               scaling.”

                               Modifying Nakanishi to perform an adjusting step “where said adjusting is performed
                               concurrently with said scaling” would have been obvious for several reasons, including
                               because motivations and techniques for ensuring correct spatial positioning of scan lines
                               as well as balancing video quality against the cost of implementation existed prior to the
                               claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that practitioners
                               knew and took care to apply video processing techniques that would result in the correct
                               spatial positioning of video scan lines, and in fact confirms that video processing to
                               correct for vertical offset was required if a deinterlacing technique did not inherently
                               result in correct spatial positioning of the scan lines:




                               Keith Jack, at 335.

                               Keith Jack further demonstrates that practitioners applied techniques known in the art to
                               ensure the preservation and generation of the correct vertical spatial position of scan
                               lines, including when using deinterlacing techniques to convert an interlaced video
                               signal field into a non-interlaced frame. For example, Figure 9.4 of Keith Jack
                               illustrates that input field lines 1, 2, 3, and 4 (indicated with red, below) are output at the
                               correct vertical spatial positioning in the deinterlaced output as frame lines 1, 3, 5, and 7
                               (indicated with orange, below), with additional lines generated by interpolation at
                               positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated with green,
                               below):


                                                       27 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 177 of 286 PageID #: 20283

Exhibit 6


                                             Nakanishi - Claim 1




                               Keith Jack, at Fig. 9.4.

                               Keith Jack further informs that practitioners were mindful and took efforts to balance
                               “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                          28 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 178 of 286 PageID #: 20284

Exhibit 6


                                             Nakanishi - Claim 1




                               Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known
                               techniques in the art, Keith Jack confirms that practitioners would have been motivated
                               to perform the said adjusting step concurrently with said scaling step, at least in order to
                               balance considerations of “quality versus cost of implementation.” Id.; and see, e.g., id.
                               at Fig. 9.4. Keith Jack demonstrates that practitioners knew to use various techniques
                               known in the art to affect an adjustment of vertical offset currently with said scaling
                               step.

                               Additionally, as illustrated and discussed in Nakanishi displaying the entire input video
                               signal properly aligned from top to bottom is important and avoids a sense of
                               strangeness.

                               Performing an adjusting step “where said adjusting is performed concurrently with said
                               scaling” would have yielded known benefits, including as described in Keith Jack.

                               Thus, replacing Nakanishi’s disclosed techniques with known techniques for adjusting
                               one of the first field or second field of the pair of fields “where said adjusting is
                               performed concurrently with said scaling” would represent an alternative solution with
                               potentially improved results. Thus, a person of ordinary skill in the art would have had
                               a motivation to improve Nakanishi’s techniques by performing the adjusting step
                               “where said adjusting is performed concurrently with said scaling.” Persons of skill in
                               the art would have therefore been motivated to improve Nakanishi with the teachings of
                               Ohara and Miyaguchi. See Exs. 1 and 3, at elements 1(c)(2) (incorporated by
                               reference).


                                                      29 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 179 of 286 PageID #: 20285

Exhibit 6


                                             Nakanishi - Claim 1

                               In accordance with its disclosure of a method for “converting interlaced video fields of
                               arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                               Abstract), Greggain teaches that that interlaced-to-progressive conversion using known
                               techniques would include a mapping of even and odd fields to progressive scan frames
                               through a “process of spatial interpolation and positioning.” As explained in detail in
                               Ex. 3, at element 1(c)(2), Greggain teaches that the location of each line of the output
                               frame is determined, and the corresponding line values generated by the Image Resizing
                               Engine, as part of a process that changes by a constant factor the number of lines in a
                               field. Greggain discloses both hardware and software implementations of the disclosed
                               techniques.

                               Miyaguchi teaches several types of line generation from input line data for a field. As I
                               explain in detail in Ex. 5, at element 1(c)(1), Miyaguchi discloses techniques to place
                               even or odd input line data within an output frame in corresponding even or odd input
                               line positions, and additional line data is also added to the output frames relative to the
                               placed position of the corresponding input line positions. And as further explained in
                               Ex. 5, at element 1(c)(1), Miyaguchi discloses that vertical repositioning and scaling are
                               performed concurrently.

                               In addition, it would have been obvious to try combining or modifying Nakanishi
                               because there were only a finite number of predictable solutions, because known work
                               in the field prompted variations based on predictable design incentives, or in light of
                               market forces either in the field or analogous and related fields would have suggested
                               the combination. Indeed, the combination of Nakanishi with the teachings described
                               here would have been obvious because the combination represents known potential
                               options with a reasonable expectation of success. Additionally, a person of ordinary
                               skill in the art would not have faced unexpected results or undue experimentation in
                               making the aforementioned replacement. These techniques were well known in the art
                               (see Keith Jack) so their implementation would have been well within the skill of a
                               person of ordinary skill in the art. Consequently, a person of skill would have been
                               motivated to and capable of combining or modifying Nakanishi with the teachings of


                                                      30 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 180 of 286 PageID #: 20286

Exhibit 6


                                                        Nakanishi - Claim 1
                                          Ohara and Greggain, and the teachings of those references as described in Exhibits 1
                                          and 3 at element 1(c)(2) are incorporated here by reference.

                                          The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                          VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                          Therefore, Nakanishi in view of Greggain and Nakanishi in view of Ohara renders
                                          obvious “where said adjusting is performed concurrently with said scaling.”
1(d)        displaying the first field of Nakanishi teaches “displaying the first field of each pair of fields on the non-interlaced
            each pair of fields on the    monitor in a first time period.”
            non-interlaced monitor in
            a first time period; and      Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                                          non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                                          number of horizontal scan lines than the original video data. In particular, Nakanishi
                                          teaches that the after the input video signal is processed, horizontal scan lines are read
                                          out alternately for display.

                                          Further, Nakanishi is titled “Display Device,” and the abstract explains that the output
                                          of the Nakanishi invention is a display device:




                                                                 31 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 181 of 286 PageID #: 20287

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at Abstract.




                                                        32 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 182 of 286 PageID #: 20288

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at Fig. 21




                                                      33 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 183 of 286 PageID #: 20289

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at 11:26-46.




                               Nakanishi at 5:1-13.




                                                      34 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 184 of 286 PageID #: 20290

Exhibit 6


                                            Nakanishi - Claim 1
                               Therefore, Nakanishi teaches “displaying the first field of each pair of fields on the non-
                               interlaced monitor in a first time period.”

                               Modifying Nakanishi to “display[] the first field of each pair of fields on the non-
                               interlaced monitor in a first time period” would have been obvious to a person of
                               ordinary skill in the art for several reasons, including at least because displaying both
                               the fields of interlaced video was a technique known in the art. In interlaced video, each
                               frame of video data is separately displayed as two fields. The Background of the ’654
                               Patent details, for example, that the NTSC format uses 60 fields per second representing
                               30 frames per second. ’654 Patent, at 1:25-28. Persons of skill in the art at the time of
                               the claimed invention understood that a higher framerate would have resulted in a
                               higher quality video, including with less flicker:




                               Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                               frame-rate of a video in order to match the refresh rate of a display. E.g., Keith Jack, at
                               414:




                                                      35 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 185 of 286 PageID #: 20291

Exhibit 6


                                              Nakanishi - Claim 1
                               Keith Jack additionally informs that there were specific techniques that persons of skill
                               in the art knew and were capable of applying to preserve the frame rate of video during
                               a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                               the number of video images displayed per second when using field merging to
                               deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                               and display resulting fields matching the field rate:




                               Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                               & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                               Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                               design systems that would preserve the field rate of the input interlaced video signal.

                               Thus, a motivation to “display[] the first field of each pair of fields on the non-
                               interlaced monitor in a first time period” and “display[] the second field of each pair of
                               fields on the non-interlaced monitor in a second time period subsequent to the first time
                               period” -- thereby preserving the field rate of the input interlaced video signal -- existed
                               in the art prior to the ’654 Patent. Persons of skill in the art would have therefore been
                               motivated to improve Nakanishi with the teachings of Miyaguchi. See Ex. 5, at element
                               1(d) (incorporated by reference).



                                                      36 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 186 of 286 PageID #: 20292

Exhibit 6


                                                         Nakanishi - Claim 1

                                           Miyaguchi teaches several types of line generation from input line data for a field. As I
                                           explain in detail in Ex. 5, at element 1(d), Miyaguchi discloses the result generated is
                                           scanned out to a display at a rate of 525 lines per frame and 60 frames per second; that
                                           is, both frames generated from the pair of input fields is displayed on the display device.

                                           In addition, it would have been obvious to try combining or modifying Nakanishi
                                           because there were only a finite number of predictable solutions, because known work
                                           in the field prompted variations based on predictable design incentives, or in light of
                                           market forces either in the field or analogous and related fields would have suggested
                                           the combination. Indeed, the combination of Nakanishi with the teachings described
                                           here would have been obvious because the combination represents known potential
                                           options with a reasonable expectation of success. As reflected in the prior art, no undue
                                           experimentation would have been required to implement these solutions and no
                                           unexpected results would have arisen from their implementation. These techniques were
                                           well known in the art (see Keith Jack) so their implementation would have been well
                                           within the skill of a person of ordinary skill in the art. Consequently, a person of skill
                                           would have been motivated to and capable of combining or modifying Nakanishi with
                                           the teachings of Miyaguchi, and the teachings of that reference as described in Exhibit 2
                                           at element 1(e) are incorporated here by reference.

                                           The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                           VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                           Therefore, for the reasons discussed above, modifying Nakanishi in view of Miyaguchi
                                           to “display[] the first field of each pair of fields on the non-interlaced monitor in a first
                                           time period” would have been obvious in view of the prior art.

1(e)        displaying the second          Nakanishi teaches “displaying the second field of each pair of fields on the non-
            field of each pair of fields   interlaced monitor in a second time period subsequent to the first time period.”
            on the non-interlaced
            monitor in a second time


                                                                   37 of 59
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 187 of 286 PageID #: 20293

Exhibit 6


                                                      Nakanishi - Claim 1
            period subsequent to the   Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
            first time period.         non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                                       number of horizontal scan lines than the original video data. In particular, Nakanishi
                                       teaches that the after the input video signal is processed, horizontal scan lines are read
                                       out alternately for display.

                                       Further, Nakanishi is titled “Display Device,” and the abstract explains that the output
                                       of the Nakanishi invention is a display device:




                                       Nakanishi at Abstract.




                                                                38 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 188 of 286 PageID #: 20294

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at Fig. 21




                                                      39 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 189 of 286 PageID #: 20295

Exhibit 6


                                            Nakanishi - Claim 1




                               Nakanishi at 11:26-46.




                               Nakanishi at 5:1-13.




                                                      40 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 190 of 286 PageID #: 20296

Exhibit 6


                                             Nakanishi - Claim 1
                               Therefore, Nakanishi teaches “displaying the second field of each pair of fields on the
                               non-interlaced monitor in a second time period subsequent to the first time period.”

                               Thus, Nakanishi anticipates Claim 1.

                               Modifying Nakanishi to “display[] the second field of each pair of fields on the non-
                               interlaced monitor in a second time period subsequent to the first time period” would
                               have been obvious to a person of ordinary skill in the art for several reasons, including
                               at least because displaying both the fields of interlaced video was a technique known in
                               the art. In interlaced video, each frame of video data is separately displayed as two
                               fields. The Background of the ’654 Patent details, for example, that the NTSC format
                               uses 60 fields per second representing 30 frames per second. ’654 Patent, at 1:25-28.
                               Persons of ordinary skill at the time of the claimed invention understood that a higher
                               framerate would have resulted in a higher quality video, including with less flicker:




                               Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                               frame-rate of a video in order to match the refresh rate of a display, thereby improving
                               the subjective quality of video for the user. E.g., Keith Jack, at 414:




                                                      41 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 191 of 286 PageID #: 20297

Exhibit 6


                                             Nakanishi - Claim 1




                               Keith Jack additionally informs that there were specific techniques that persons of skill
                               in the art knew and were capable of applying to preserve the frame rate of video during
                               a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                               the number of video images displayed per second when using field merging to
                               deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                               and display resulting frames at a rate matching the input field rate:




                               Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                               & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                               Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                               design systems that would improve or preserve the field rate of the input interlaced
                               video signal.



                                                      42 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 192 of 286 PageID #: 20298

Exhibit 6


                                              Nakanishi - Claim 1
                               Thus, a motivation to “display[] the first field of each pair of fields on the non-
                               interlaced monitor in a first time period” and “display[] the second field of each pair of
                               fields on the non-interlaced monitor in a second time period subsequent to the first time
                               period” -- thereby preserving the field rate of the input interlaced video signal and
                               resulting in the preservation or improvement of the resulting frame rate of video --
                               existed in the art prior to the ’654 Patent. Persons of skill in the art would have
                               therefore been motivated to improve Nakanishi with the teachings of Miyaguchi. See
                               Ex. 2, at element 1(e) (incorporated by reference).

                               Miyaguchi teaches several types of line generation from input line data for a field. As I
                               explain in detail in Ex. 5, at element 1(d), Miyaguchi discloses the result generated is
                               scanned out to a display at a rate of 525 lines per frame and 60 frames per second; that
                               is, both frames generated from the pair of input fields is displayed on the display device.

                               In addition, it would have been obvious to try combining or modifying Nakanishi
                               because there were only a finite number of predictable solutions, because known work
                               in the field prompted variations based on predictable design incentives, or in light of
                               market forces either in the field or analogous and related fields would have suggested
                               the combination. Indeed, the combination of Nakanishi with the teachings described
                               here would have been obvious because the combination represents known potential
                               options with a reasonable expectation of success. As reflected in the prior art, no undue
                               experimentation would have been required to implement these solutions and no
                               unexpected results would have arisen from their implementation. These techniques were
                               well known in the art (see Keith Jack) so their implementation would have been well
                               within the skill of a person of ordinary skill in the art. Consequently, a person of skill
                               would have been motivated to and capable of combining or modifying Nakanishi with
                               the teachings of Miyaguchi, and the teachings of that reference as described in Exhibit 2
                               at element 1(e) are incorporated here by reference.

                               The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                               VIII.D.4(b)(i)-(vi) are incorporated by reference.




                                                      43 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 193 of 286 PageID #: 20299

Exhibit 6


                                                         Nakanishi - Claim 1
                                          Therefore, for the reasons discussed above, modifying Nakanishi in view of Miyaguchi
                                          to “display[] the second field of each pair of fields on the non-interlaced monitor in a
                                          second time period subsequent to the first time period” would have been obvious in
                                          view of the prior art.


                                                         Nakanishi - Claim 4
   4        The method of claim 1,        I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is            adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical          adjacent lines using known values.” WI-LAN V. SHARP ELECTRONICS
            interpolation between at      CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC.,
            least adjacent lines in the   CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s
            field being scaled.           infringement contentions appear to identify field merging and certain interpolation
                                          functions allegedly performed by the Accused Products as allegedly meeting this
                                          limitation. See, e.g., Final Infringement Contentions, at [SEC] 79-81 and [VIZIO] 80-
                                          82 (field merging), [SEC] 83 and [VIZIO] 85 (interpolation); and see id. at [SEC] 79-
                                          120 and [VIZIO] 80-121. I further understand that the ’654 Patent teaches that with
                                          interpolation, “although the number of lines is doubled, the vertical resolution is not
                                          increased from the original data[.]” ’654 Patent, at 2:25-29 (citing pages 332-333 of
                                          Keith Jack). To the extent Wi-LAN alleges that field merging, scan line duplication, or
                                          scan line interpolation scale a field, “wherein said scaling is achieved by vertical
                                          interpolation between at least adjacent lines in the field being scaled,” it is my opinion
                                          that Nakanishi teaches this limitation.

                                          Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                                          non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                                          number of horizontal scan lines than the original video data. In particular, Nakanishi
                                          teaches that the input video signal may be compressed by “thinning” field lines using
                                          interpolation techniques.




                                                                 44 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 194 of 286 PageID #: 20300

Exhibit 6


                                            Nakanishi - Claim 4




                               Nakanishi at 1:28-33.




                               Nakanishi at 11:17-25.




                                                       45 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 195 of 286 PageID #: 20301

Exhibit 6


                                             Nakanishi - Claim 4




                               Nakanishi at Fig. 19.




                                                       46 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 196 of 286 PageID #: 20302

Exhibit 6


                                             Nakanishi - Claim 4




                               Nakanishi at Fig. 21




                               Nakanishi at 11:36-46.

                               Modifying Nakanishi to achieve scaling by vertical interpolation between at least
                               adjacent lines in the field being scaled would have been obvious for several reasons. For


                                                      47 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 197 of 286 PageID #: 20303

Exhibit 6


                                             Nakanishi - Claim 4
                               example, scaling by vertical interpolation was a known technique in the art, including
                               explicitly a method of displaying a field’s scan lines scaled (interpolated) up to …
                               however many [lines] are in the current display mode” as described by the Description
                               of the ‘654 Patent and Keith Jack:




                               ‘654 Patent, at 1:18-41.

                               Keith Jack, as cited in the Description of the ‘654 Patent provides additional detail, for
                               example by identifying the lack of increased vertical resolution as a known deficiency
                               of displaying only a single field per frame. Keith Jack, at 332-333; and see also ‘654
                               Patent, at 3:42-44. Keith Jack goes on to identify and describe techniques known in the
                               art for filling the resolution of a monitor or display. Keith Jack, at 332 (scan line



                                                      48 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 198 of 286 PageID #: 20304

Exhibit 6


                                              Nakanishi - Claim 4
                               duplication), 333 (scan line interpolation), and 333-335 (field merging); and see id. at
                               334, at Figures 9.3, 9.4, and 9.5:




                               As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                               techniques known in the art to generate additional scan lines from an input field to


                                                      49 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 199 of 286 PageID #: 20305

Exhibit 6


                                             Nakanishi - Claim 4
                               create an output frame that is scaled to fill vertical resolution of the non-interlaced
                               monitor.

                               Scaling each of the first field and second field of each pair of fields to fill vertical
                               resolution of the non-interlaced monitor would have yielded known benefits, including
                               as described in Keith Jack and the Description and Background of the ‘654 Patent itself.

                               Additionally, as illustrated and discussed in Nakanishi, 30 frames are displayed in a
                               second but data is used from both fields to construct a frame.

                               Thus, replacing Nakanishi’s disclosed techniques with scaling each of the first field and
                               second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                               would represent an alternative solution with potentially improved results. Thus, a person
                               of ordinary skill in the art would have had a motivation to improve Nakanishi’s
                               techniques with scaling each of the first field and second field of each pair of fields to
                               fill vertical resolution of the non-interlaced monitor. Persons of skill in the art would
                               have therefore been motivated to improve Nakanishi with the teachings of Greggain and
                               Miyaguchi. See Exs. 3 and 5, at Claim 4 (incorporated by reference).

                               In accordance with its disclosure of a method for “converting interlaced video fields of
                               arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                               Abstract), Greggain teaches intra-field (vertical) interpolation and spatial positioning of
                               lines to resize an interlaced field to fill a progressive frame of arbitrary size. As I
                               explain in detail in Ex. 3, at Claim 4, Greggain discloses where new pixels for both the
                               even and odd fields are created using interpolation between adjacent lines. Greggain
                               discloses both hardware and software implementations of the disclosed techniques.

                               Miyaguchi teaches several types of line generation from input line data for a field. As I
                               explain in detail in Ex. 5, at Claim 4, Miyaguchi discloses using vertical interpolation to
                               generate line data from vertically adjacent lines.




                                                       50 of 59
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 200 of 286 PageID #: 20306

Exhibit 6


                                                          Nakanishi - Claim 4
                                          In addition, it would have been obvious to try combining or modifying Nakanishi
                                          because there were only a finite number of predictable solutions, because known work
                                          in the field prompted variations based on predictable design incentives, or in light of
                                          market forces either in the field or analogous and related fields would have suggested
                                          the combination. Indeed, the combination of Nakanishi with the teachings described
                                          here would have been obvious because the combination represents known potential
                                          options with a reasonable expectation of success. Additionally, a person of ordinary
                                          skill in the art would not have faced unexpected results or undue experimentation in
                                          making the aforementioned replacement. These techniques were well known in the art
                                          (see Keith Jack and admissions in the Background of the ‘654 Patent) so their
                                          implementation would have been well within the skill of a person of ordinary skill in the
                                          art. Consequently, a person of skill would have been motivated to and capable of
                                          combining or modifying Nakanishi with the teachings of Greggain and Miyaguchi, and
                                          the teachings of those references as described in Exhibits 3 and 5 at Claim 4 are
                                          incorporated here by reference.

                                          The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                          VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                          Therefore, Nakanishi in view of Greggain and Nakanishi in view of Miyaguchi renders
                                          obvious “wherein scaling is achieved by vertical interpolation between at least adjacent
                                          lines in the field being scaled.”


                                                         Nakanishi - Claim 9
   9        The method of claim 1,        I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting step    interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            is achieved by vertical       calculating values for new pixels between at least vertically adjacent lines using known
            interpolation between at      values.” WI-LAN V. SHARP ELECTRONICS CORPORATION, CASE NO. 15-379
            least adjacent lines in the   (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I.
            field being adjusted.         220. I also understand that Wi-LAN disclaimed Claim 8 of the ’654 Patent, which
                                          claims a method of such adjusting where the adjusting step “includes changing display


                                                                 51 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 201 of 286 PageID #: 20307

Exhibit 6


                                               Nakanishi - Claim 9
                               positions of one of the scaled first field or scaled second field by one or more lines on
                               the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at Disclaimer. I further
                               understand that Wi-LAN’s infringement contentions appear to identify certain
                               interpolation functions purportedly performed by the Accused Products as allegedly
                               meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126 and
                               [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                               Deinterlaced Frame with Spatial Averaging from Bottom Field), [SEC] 184 and
                               [VIZIO] (asserting without explanation “[t]he adjusting step is performed during the
                               interpolation process, and therefore, ‘concurrently’ with the scaling.”); and see id. at
                               [SEC[] 121-185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such
                               methods “achieve[ the adjusting step] by vertical interpolation between at least adjacent
                               lines in the field being adjusted,” it is my opinion that Nakanishi teaches this limitation.

                               Nakanishi teaches displaying interlaced signals such as an NTSC or PAL signal on a
                               non-interlaced display such as a liquid crystal display (LCD), which may have a lower
                               number of horizontal scan lines than the original video data. In particular, Nakanishi
                               teaches using interpolation techniques to compress the input video signal by “thinning”
                               field lines and vertically repositioning them for display.




                               Nakanishi at 1:28-33.




                                                       52 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 202 of 286 PageID #: 20308

Exhibit 6


                                            Nakanishi - Claim 9




                               Nakanishi at Fig. 21




                                                      53 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 203 of 286 PageID #: 20309

Exhibit 6


                                             Nakanishi - Claim 9




                               Nakanishi at 11:26-46.

                               Nakanishi explains that in this way the top and bottom of the interlaced video signal are
                               not cut-off when displayed on the non-interlaced display.




                                                      54 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 204 of 286 PageID #: 20310

Exhibit 6


                                             Nakanishi - Claim 9
                               Nakanishi at 5:1-13.

                               Therefore, Nakanishi teaches “[t]he method of claim 1, wherein the adjusting step is
                               achieved by vertical interpolation between at least adjacent lines in the field being
                               adjusted.” Thus, Nakanishi anticipates Claim 9.

                               Additionally, modifying Nakanishi to achieve the adjusting step by vertical interpolation
                               between at least adjacent lines in the field being adjusted would have been obvious for
                               several reasons. For example, Keith Jack confirms that practitioners were mindful of the
                               visual artifacts caused by a vertical offset between fields while working with interlaced
                               video signals:




                               Keith Jack, at 336-337.



                                                      55 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 205 of 286 PageID #: 20311

Exhibit 6


                                              Nakanishi - Claim 9
                               Keith Jack further confirms that practitioners knew and took care to apply video
                               processing techniques that would result in the correct spatial positioning of video scan
                               lines, and in fact confirms that video processing to correct for vertical offset was
                               required if a deinterlacing technique did not inherently result in correct spatial
                               positioning of the scan lines:




                               Keith Jack, at 335.

                               Keith Jack further demonstrates that practitioners used interpolation between at least
                               adjacent lines in the field being adjusted to perform the adjusting step, consistent with
                               Wi-LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack
                               illustrates the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an
                               input field (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5,
                               and 7 (indicated with orange, below), with additional lines generated by vertical
                               interpolation between the adjacent lines in the field being adjusted at positions
                               corresponding to the even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                       56 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 206 of 286 PageID #: 20312

Exhibit 6


                                             Nakanishi - Claim 9




                               Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                               “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                               Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced
                               Frame with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial
                               Averaging from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without
                               explanation “[t]he adjusting step is performed during the interpolation process, and
                               therefore, ‘concurrently’ with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO]
                               122-186.



                                                     57 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 207 of 286 PageID #: 20313

Exhibit 6


                                                Nakanishi - Claim 9
                               Keith Jack demonstrates that practitioners knew to use various techniques known in the
                               art to perform an adjusting step, including where the adjusting step is achieved by
                               vertical interpolation between adjacent lines in the field being adjusted. Adjusting one
                               of the first field or second field of the pair of fields in an interlaced video signal to
                               substantially correct for any vertical offset between the pairs of fields would have
                               yielded known benefits, including as described in Keith Jack.

                               Additionally, as illustrated and discussed in Nakanishi displaying the entire input video
                               signal properly aligned from top to bottom is important and avoids a sense of
                               strangeness.

                               Thus, replacing Nakanishi’s disclosed techniques with known techniques for using
                               vertical interpolation between at least adjacent lines in the field being adjusted to
                               achieve the adjusting step would represent an alternative solution with potentially
                               improved results. Thus, a person of ordinary skill in the art would have had a motivation
                               to improve Nakanishi’s techniques with vertical interpolation between at least adjacent
                               lines in the field being adjusted to achieve the adjusting step. Persons of skill in the art
                               would have therefore been motivated to improve Nakanishi with the teachings of Ohara
                               and Greggain. See Exs. 1 and 3, at Claim 9 (incorporated by reference).

                               In accordance with its disclosure of a method for “converting interlaced video fields of
                               arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                               Abstract), Greggain teaches the vertically repositioning of one of the first field or
                               second field of the pair of fields to largely or approximately correct for the vertical
                               offset. As I explain in detail in Ex. 3, at Claim 9, Greggain teaches that the vertical
                               offset between the even and odd fields is taken into account when determining the
                               correct spatial positioning of each line in the respective odd and even output frames.

                               Ohara discloses various interpolation methods that generate deinterlaced frames and
                               adjust line data in one of the first field or second field of the pair of fields to
                               substantially correct for the vertical offset between the pairs of fields. As explained in




                                                      58 of 59
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 208 of 286 PageID #: 20314

Exhibit 6


                                              Nakanishi - Claim 9
                               detail in Ex. 1, at Claim 9, Ohara describes teaches adjustments methods achieved by
                               vertical interpolation between adjacent lines in the field.

                               In addition, it would have been obvious to try combining or modifying Nakanishi
                               because there were only a finite number of predictable solutions, because known work
                               in the field prompted variations based on predictable design incentives, or in light of
                               market forces either in the field or analogous and related fields would have suggested
                               the combination. Indeed, the combination of Nakanishi with the teachings described
                               here would have been obvious because the combination represents known potential
                               options with a reasonable expectation of success. Additionally, a person of ordinary
                               skill in the art would not have faced unexpected results or undue experimentation in
                               making the aforementioned replacement. These techniques were well known in the art
                               (see Keith Jack) so their implementation would have been well within the skill of a
                               person of ordinary skill in the art. Consequently, a person of skill would have been
                               motivated to and capable of combining or modifying Nakanishi with the teachings of
                               Ohara and Greggain, and the teachings of those references as described in Exhibits 1
                               and 3 at Claim 9 are incorporated here by reference.

                               The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                               VIII.D.4(b)(i)-(vi) are incorporated by reference.

                               Therefore, Nakanishi in view of Ohara and Nakanishi in view of Greggain renders
                               obvious “wherein the adjusting step is achieved by vertical interpolation between at
                               least adjacent lines in the field being adjusted.”




                                                     59 of 59
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 209 of 286 PageID #: 20315




                     EXHIBIT 68
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 210 of 286 PageID #: 20316

Exhibit 7



                                          U.S. Patent No. 5,633,687 to Bhayani et al.
                                          Invalidity Claim Chart for the ’654 Patent
                                                      Asserted Claims: 1, 4, and 9


                                                           Bhayani - Claim 1
  1(p)      1. A method for            U.S. Patent No. 5,633,687 to Bhayani et al. (Bhayani), with a priority date of October 23,
            displaying interlaced      19995, teaches “method for displaying interlaced video data on a non-interlaced monitor,
            video data on a non-       the interlaced video data comprising a plurality of paired fields, each pair of fields being
            interlaced monitor, the    vertically offset relative to each other by one-half of a field line spacing distance, each field
            interlaced video data      comprising a plurality of lines of video data.” Therefore Bhayani was prior art to the ’654
            comprising a plurality of Patent under at least 35 U.S.C. §§ 102(a)-(b) and (e). I understand that the Court has
            paired fields, each pair   construed the preamble to be limiting. WI-LAN V. SHARP ELECTRONICS
            of fields being vertically CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC.,
            offset relative to each    CASE NO. 15-788 (LPS) (CJB), D.I. 220.
            other by one-half of a
            field line spacing         In particular, Bhayani teaches converting interlaced video fields to progressive (i.e., non-
            distance, each field       interlaced) video frames by adding “constant signal level” lines between existing lines
            comprising a plurality of in a field to complete a frame for display.
            lines of video data, the
            method including:




                                                                  1 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 211 of 286 PageID #: 20317

Exhibit 7


                                               Bhayani - Claim 1
                              Bhayani at Abstract.

                              The portion of Figure 4 shown below illustrates this procedure. In the upper image
                              (110”), an even field comprises multiple lines of video data (represented by the solid
                              drawing lines). In the lower image (110”‘), an even frame comprises the video lines
                              from the even field (represented by the same solid lines in the drawing) and constant-
                              color lines (represented by the dashed lines in the drawing) added between the video
                              lines from the even field.




                                                      2 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 212 of 286 PageID #: 20318

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at Figure 4.

                              Figure 4 illustrates that this process is performed for even and odd fields thereby
                              generating even and odd frames.




                                                      3 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 213 of 286 PageID #: 20319

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at Figure 4.

                              Additionally, Bhayani teaches that the interlaced video signal can be displayed on a
                              non-interlaced computer monitor.




                                                      4 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 214 of 286 PageID #: 20320

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at 3:18-25.

                              Bhayani also teaches that the interlaced video data comprises a plurality of paired fields.
                              For example, Bhayani teaches that each frame comprises a pair of even and odd fields.




                              Bhayani at 1:41-42.



                                                      5 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 215 of 286 PageID #: 20321

Exhibit 7


                                                Bhayani - Claim 1
                              Figure 4 of Bhayani additionally illustrates that each field comprises multiple lines of
                              video data. For example, even field 110” comprises multiple lines of video data.
                              Additionally, odd field 112” comprises multiple lines of video data.




                              Bhayani at Figure 4.

                              Additionally, Bhayani teaches that each pair of fields is vertically offset relative to each
                              other by one-half of a field line spacing. For example, Bhayani’s Figure 2 teaches that
                              lines in an “Even Field” 110 have a first vertical placement and that lines in an “Odd
                              Field” 112 have a second vertical placement offset relative to the even field lines. Figure
                              2 also illustrates a combination of the Even and Odd fields 116 which reflect that the
                              solid lines of the Even Field are offset from the dashed lines of the Odd Field by one-
                              half the spacing distance between lines in either field.




                                                      6 of 76
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 216 of 286 PageID #: 20322

Exhibit 7


                                                         Bhayani - Claim 1




                                       Bhayani at Figure 2.

                                       Therefore, Bhayani teaches “a method for displaying interlaced video on a non-interlaced
                                       monitor.”
  1(a)      capturing a first field    I understand that the Court has construed the term “respective buffers” to mean “separate
            and a second field of      buffers for the first field and the second field.” WI-LAN V. SHARP ELECTRONICS
            each pair of fields into   CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC.,
            respective buffers;        CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s final
                                       infringement contentions appear to identify certain system-on-a-chip architectures with only
                                       one buffer or where a single buffer alternates between holding the first field or second field
                                       of each pair of fields. See, e.g., October 2, 2017 Final Infringement Contentions 1 (“Final
                                       Infringement Contentions”), at [SEC] 31-33, 36 and [VIZIO] 32-34, 37; and see id. at
                                       [SEC] 31-78 and [VIZIO] 31-79. To the extent Wi-LAN alleges that such system-on-a-

      1
               I understand Wi-LAN subsequently served a legible copy of these contentions on February 21, 2018.

                                                                7 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 217 of 286 PageID #: 20323

Exhibit 7


                                                 Bhayani - Claim 1
                              chip architectures “captur[e] a first field and a second field of each pair of fields into
                              respective buffers” consistent with the Court’s construction, it is my opinion that Bhayani
                              teaches “capturing a first field and a second field of each pair of fields into respective
                              buffers.”

                              Specifically, Bhayani teaches “capture” and storage of each input field of an interlaced
                              input signal into a frame buffer.




                              Bhayani at 4:1-10.

                              Figure 5 of Bhayani illustrates that a Video Capture block stores captured data in frame
                              buffer 220.




                                                       8 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 218 of 286 PageID #: 20324

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at Figure 5.

                              Therefore, Bhayani teaches “capturing a first field and a second field of each pair of fields
                              into respective buffers.”

                              To the extent Bhayani does not disclose this limitation, modifying Bhayani to store a
                              second field in a second buffer would have been obvious to a person of skill in the art
                              for several reasons, including because the benefits associated with multiple buffering
                              were known in the art. For example, the Description of the ’654 Patent itself admits that
                              a motivation existed in the art to use two buffers to receive input signals - namely to
                              avoid the problem of “tearing.”




                                                       9 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 219 of 286 PageID #: 20325

Exhibit 7


                                                Bhayani - Claim 1




                              ’654 Patent, at 4:58-63.

                              As noted therein, Keith Jack discusses this motivation extensively. For example, Keith
                              Jack details both the cause of video artifacts caused by use of a single buffer (“It is due
                              to the updating of video frame buffers not being synchronized to the graphics display”)
                              and a known solution (use of two buffers):




                              Keith Jack, at 14. Keith Jack goes on to explain that not only was the problem of
                              ‘tearing’ known in the art, it was a concern addressed by “most systems” and had a
                              known solution: “us[ing] multiple video frame stores”:



                                                      10 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 220 of 286 PageID #: 20326

Exhibit 7


                                                Bhayani - Claim 1




                              Id. at 358-359.

                              Capturing a first field and a second field of each pair of fields into respective buffers
                              would have yielded known benefits, including as described in Keith Jack and the
                              Description and Background of the ’654 Patent itself.

                              Additionally, as illustrated and discussed in Bhayani, this “tearing” artifact was known
                              as were the solutions to avoid “tearing” (or “ghosting” as it is also referred to in
                              Bhayani):




                                                      11 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 221 of 286 PageID #: 20327

Exhibit 7


                                              Bhayani - Claim 1




                              Bhayani at 1:11-37.


                                                    12 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 222 of 286 PageID #: 20328

Exhibit 7


                                                           Bhayani - Claim 1
                                        Based on the foregoing, a motivation to avoid tearing through use of two buffers
                                        (“double buffering”) was known in the art, including because employing this technique
                                        would prevent “tearing” artifacts and result in a “higher-end” system. Keith Jack. at
                                        358-359. Indeed, implementing use of two buffers was a technique “commonly known
                                        in the art” as conceded by the ’654 Patent and as reflected in Keith Jack. See generally
                                        ’654 Patent, at 168:14-169:-11; and also see id. at 412 (defining “Double Buffering”
                                        and explaining solution). Persons of skill in the art would have therefore been
                                        motivated to improve Bhayani with the teachings of Keith Jack.

                                        In addition, it would have been obvious to try combining or modifying Bhayani because
                                        there were only a finite number of predictable solutions, because known work in the
                                        field prompted variations based on predictable design incentives, or in light of market
                                        forces either in the field or analogous and related fields would have suggested the
                                        combination. Indeed, the combination of Bhayani with the teachings described here
                                        would have been obvious because the combination represents known potential options
                                        with a reasonable expectation of success. No technical barrier would have prevented
                                        Bhayani from being modified to capture both fields into separate buffers, as recited in
                                        claim 1. No unexpected results would have arisen and no undue experimentation would
                                        have been required. These techniques were well known in the art (see Keith Jack) so
                                        their implementation would have been well within the skill of a person of ordinary skill
                                        in the art. Consequently, a person of skill would have been motivated to and capable of
                                        combining or modifying Bhayani with the teachings of Keith Jack.

                                        The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                        VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                        Therefore, Bhayani in view of Keith Jack or prior art admissions in the Description of
                                        the ’654 Patent renders obvious “capturing a first field and a second field of each pair of
                                        fields into respective buffers.”
  1(b)      scaling each of the first   I understand the Court has construed “scaling” to mean “changing the vertical resolution by
            field and second field of   changing by a constant factor the number of lines in a field.” WI-LAN V. SHARP

                                                                13 of 76
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 223 of 286 PageID #: 20329

Exhibit 7


                                                             Bhayani - Claim 1
            each pair of fields to fill   ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V.
            vertical resolution of the    VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-
            non-interlaced monitor;       LAN’s infringement contentions appear to identify deinterlacing by, for example, certain
                                          interpolation functions, allegedly performed by the Accused Products as allegedly meeting
                                          this limitation. See, e.g., Final Infringement Contentions, at [SEC] 79-120 and [VIZIO] 80-
                                          121. I further understand that the ’654 Patent teaches that with interpolation, “although the
                                          number of lines is doubled, the vertical resolution is not increased from the original data[.]”
                                          ’654 Patent, at 2:25-29 (citing pages 332-333 of Keith Jack). To the extent Wi-LAN alleges
                                          that deinterlacing by, for example, field merging, scan line duplication, or scan line
                                          interpolation scale a field “to fill the vertical resolution of the non-interlaced monitor[,]”it is
                                          my opinion that Bhayani teaches this limitation.

                                          Specifically, Bhayani teaches forming a non-interlaced frame by interleaving lines of an
                                          odd field or an even field with what Bhayani terms “Black or Constant Level Video
                                          Lines.” This interleaving of input field lines and constant-level lines, such as black lines,
                                          fills the non-interlaced frame with video data, thereby affecting a “scaling” operation.




                                                                    14 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 224 of 286 PageID #: 20330

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at 3:1-13.

                              Figure 4 illustrates the results of the above-described interleaving operation.




                                                      15 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 225 of 286 PageID #: 20331

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at Figure 4.

                              As shown above, a non-interlaced output frame is formed by copying even lines from
                              Even Field 110” (illustrated by solid lines) to Frame 110”‘ and by interleaving
                              additional black or constant-level lines (illustrated by dashed lines) between the copied
                              even lines in Frame 110”‘. For a conventional conversion of an interlaced signal to a
                              non-interlaced signal, the above-described process would fill the vertical resolution of
                              the non-interlaced monitor. Thus, Figures 110” and 110”‘ teach “scaling . . . the first
                              field . . . of each pair of fields to fill vertical resolution of the noninterlaced monitor.”

                              Bhayani’s Figure 4 illustrates a similar process for copying odd lines from Odd Field
                              112” and by interleaving additional black or constant-level lines between the copied odd
                              lines to form Frame 112”. As shown, this process fills the vertical resolution of a non-



                                                       16 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 226 of 286 PageID #: 20332

Exhibit 7


                                                 Bhayani - Claim 1
                              interlaced monitor. Thus, Figures 112” and 112”‘ teach “scaling . . . the . . . second field
                              of each pair of fields to fill vertical resolution of the noninterlaced monitor.”

                              Therefore, Bhayani teaches “scaling each of the first field and second field of each pair of
                              fields to fill vertical resolution of the non-interlaced monitor.”

                              Alternatively, to the extent the claim term “scaling” is construed to cover deinterlacing
                              operations such as field merging, scan line duplication, or scan line interpolation,
                              modifying Bhayani to use replicated (i.e., line doubling) or interpolated (i.e., vertical
                              interpolation) lines (rather than insertion of constant-color lines) would have been
                              obvious and trivial to a person of ordinary skill in the art. Indeed, Bhayani also teaches
                              that deinterlacing by vertical interpolation or line doubling was known in the art:




                              Bhayani at Figure 3.




                                                       17 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 227 of 286 PageID #: 20333

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at 2:51-56.

                              Moreover, scaling by interpolation to fill a display, consistent with Wi-LAN’s
                              allegations regarding this element, was an admittedly known method in the art, as
                              described in the Description of the ’654 Patent and Keith Jack:




                                                     18 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 228 of 286 PageID #: 20334

Exhibit 7


                                               Bhayani - Claim 1




                              ’654 Patent, at 1:18-46; and see, e.g., Final Infringement Contentions, at [SEC] 83, 95,
                              and [VIZIO] 85, 96.

                              Keith Jack, as cited in the Description of the ’654 Patent, identifies and describes
                              techniques known in the art for performing an interlaced to non-interlaced conversion.
                              Keith Jack, at 332 (scan line duplication), 333 (scan line interpolation), and 333-335
                              (field merging); and see id. at 334, at Figures 9.3, 9.4, and 9.5:

                                                     19 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 229 of 286 PageID #: 20335

Exhibit 7


                                                Bhayani - Claim 1




                              As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates that persons of
                              ordinary skill used various techniques known in the art to generate additional scan lines
                              from an input field to create an output frame that is scaled to fill vertical resolution of
                              the non-interlaced monitor, consistent with Wi-LAN’s allegations regarding this

                                                      20 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 230 of 286 PageID #: 20336

Exhibit 7


                                              Bhayani - Claim 1
                              element. And see, e.g., Final Infringement Contentions, at [SEC] 83, 95, and [VIZIO]
                              85, 96.

                              A person of skill would have been motivated to perform any such scaling on “each pair
                              of fields to fill vertical resolution of the non-interlaced monitor,” consistent with Wi-
                              LAN’s allegations regarding this element, and indeed there is no reason that any person
                              of skill would have failed to do so. See, e.g., Final Infringement Contentions, at [SEC]
                              83, 95, and [VIZIO] 85, 96. Persons of skill in the art at the time of the claimed
                              invention understood that a higher framerate resulted in a higher quality video,
                              including with less flicker:




                              Keith Jack, at 422. Keith Jack also informs that persons of skill in the art knew of and
                              applied techniques to convert and increase the frame-rate of a video in order to match
                              the refresh rate of a display, again improving quality so that a video “[could] be shown
                              correctly on a computer display.” E.g., Keith Jack, at 414:




                              Keith Jack additionally informs that there were specific techniques that persons of skill
                              in the art knew and were capable of applying to preserve the frame rate of video during
                                                     21 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 231 of 286 PageID #: 20337

Exhibit 7


                                                Bhayani - Claim 1
                              a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                              the number of video images displayed per second when using field merging to
                              deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                              and display resulting fields matching the field rate:




                              Keith Jack, at 334, Fig. 9.6. A person of skill in the art at the time would have
                              consequently known that discarding one of the two fields of every pair of fields would
                              have caused a lower frame rate resulting in lower video quality.

                              Similarly, Benjamin Felts, named as an inventor on the ’654 Patent, gave sworn
                              testimony that performing interpolation only one of the two fields would result in visual
                              artifacts in the form of “jitter or flickering on -- particularly noticeable on sharp
                              transitions in the image data”:




                                                     22 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 232 of 286 PageID #: 20338

 Exhibit 7


                                                        Bhayani - Claim 1




                                      April 18, 2018 Deposition of Benjamin Felts, at 188; and see id. at 187 (introductory
                                      questions regarding a product “that applies interpolation or the adjusting step ... to only
                                      one of [the] fields.”).

                                      Thus, a person of skill at the time of the invention understood that either discarding one
                                      of the two fields or performing interpolation on only one of the fields both would have
                                      resulted in degraded video quality (by lowering frame rate or resulting in ‘jitter or
                                      flittering,’ respectively) and been motivated to improve the video quality as a result.
                                      Consequently, rather than merely displaying “one of the two fields… scaled
                                      (interpolated) up to … however many [lines] are in the current display mode” – a
                                      misunderstanding of the teachings of Keith Jack 2 – a person of ordinary skill would
                                      have been motivated to apply known techniques to preserve or improve the quality of a
                                      deinterlaced video, including by performing the same scaling process on “each of the
                                      first field and second field of each pair of fields.”

       2
               The ’654 Patent states that one method of deinterlacing video known in the art before the purported invention “is
just capturing one of the two fields and displaying [the field’s lines] scaled (interpolated) up to … however many [lines] are in
the current display mode.” ’654 Patent, at 1:34-36, but Keith Jack does not state this. Keith Jack instead illustrates the approach
with one field, and one of ordinary skill in the art knew long before the time of the alleged invention that this approach was to be
applied to both fields. See, e.g., Keith Jack, at 333.

                                                              23 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 233 of 286 PageID #: 20339

Exhibit 7


                                                Bhayani - Claim 1

                              Scaling each of the first field and second field of each pair of fields to fill vertical
                              resolution of the non-interlaced monitor would have yielded known benefits, including
                              as described in Keith Jack and the Description and Background of the ’654 Patent itself.

                              Additionally, as illustrated and discussed in Bhayani, both even and odd fields are
                              scaled and displayed.




                              Bhayani at 3:1-13; see also Fig. 6, 5:39-65.
                              Further, a goal of the disclosed system is that it be “usable for full screen interlaced
                              video data display on non-interlaced monitor or display of interlaced video data in a
                              freely scalable video window.” Bhayani at 3:16-19.

                              Thus, modifying Bhayani to scale each of the first field and second field of each pair of
                              fields to fill vertical resolution of a non-interlaced monitor would have been obvious for
                              several reasons, including at least because the benefits of “scal[ing] (interpolat[ing])”

                                                      24 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 234 of 286 PageID #: 20340

Exhibit 7


                                                Bhayani - Claim 1
                              the number of scan lines “up to … however many [scan lines] are in the current display
                              mode” were admittedly known in the art, consistent with Wi-LAN’s allegations
                              regarding this element. See, e.g., Final Infringement Contentions, at [SEC] 95 and
                              [VIZIO] 96.

                              Thus, replacing Bhayani’s disclosed techniques with scaling each of the first field and
                              second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                              would represent an alternative solution with potentially improved results. Thus, a person
                              of ordinary skill in the art would have had a motivation to improve Bhayani’s
                              techniques with scaling each of the first field and second field of each pair of fields to
                              fill vertical resolution of the non-interlaced monitor. Persons of skill in the art would
                              have therefore been motivated to improve Bhayani with the teachings of at least
                              Greggain. See Ex. 3, at element 1(b) (incorporated by reference).

                              In accordance with its disclosure of a method for “converting interlaced video fields of
                              arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                              Abstract), Greggain teaches that the described intra-field interpolation is used to change
                              the vertical resolution by changing by a constant factor the number of lines in a field. As
                              I explain in detail in Ex. 3, at element 1(b), Greggain demonstrates using intra-field
                              interpolation techniques to convert interlaced input fields with 4 lines each to
                              progressive output video frames with three lines each, and to convert interlaced input
                              fields to create de-interlaced frames with twice the number of lines. Greggain discloses
                              both hardware and software implementations of the disclosed techniques.

                              Thus, one of skill in the art would have been motivated to look towards Greggain to
                              implement an alternative version of Bhayani’s system to use interpolation techniques to
                              create non-interlaced frames of arbitrary size to display interlaced video data “in a freely
                              scalable video window.”

                              In addition, it would have been obvious to try combining or modifying Bhayani because
                              there were only a finite number of predictable solutions, because known work in the

                                                      25 of 76
              Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 235 of 286 PageID #: 20341

 Exhibit 7


                                                        Bhayani - Claim 1
                                     field prompted variations based on predictable design incentives, or in light of market
                                     forces either in the field or analogous and related fields would have suggested the
                                     combination. Indeed, the combination of Bhayani with the teachings described here
                                     would have been obvious because the combination represents known potential options
                                     with a reasonable expectation of success. No technical barrier would have prevented
                                     Bhayani from being modified to capture both fields into separate buffers, as recited in
                                     claim 1. No unexpected results would have arisen and no undue experimentation would
                                     have been required in making such a replacement. These techniques were well known in
                                     the art (see Keith Jack and admissions in the Background of the ’654 Patent) so their
                                     implementation would have been well within the skill of a person of ordinary skill in the
                                     art. Consequently, a person of skill would have been motivated to and capable of
                                     combining or modifying Bhayani with the teachings of Greggain, and the teachings of
                                     that reference as described in Exhibit 3 at element 1(b) is incorporated here by
                                     reference.

                                     The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                     VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                     Therefore, Bhayani in view of Greggain renders obvious “wherein scaling is achieved
                                     by vertical interpolation between at least adjacent lines in the field being scaled.”
  1(c)(1) adjusting one of the first I understand the Court has construed “adjusting” to mean “vertical repositioning”, and
          field or second field of   construed “to substantially correct for the vertical offset between the pairs of fields” to
          the pair of fields to      mean “to largely or approximately correct for the vertical offset.” WI-LAN V. SHARP
          substantially3 correct for ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V.

       3
              As set forth in my accompanying Report, it is my opinion that the term “to substantially correct for the vertical
offset between the pairs of fields” is indefinite, and that opinion is incorporated here by reference. Notwithstanding, I have
analyzed Bhayani consistent with the Court’s construction for the purposes of this Report. See WI-LAN V. SHARP
ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788
(LPS) (CJB), D.I. 220.

                                                             26 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 236 of 286 PageID #: 20342

Exhibit 7


                                                        Bhayani - Claim 1
            the vertical offset    VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. I also understand that Wi-LAN
            between the pairs of   disclaimed Claim 8 of the ’654 Patent, which claims a method of such adjusting where the
            fields,                adjusting step “includes changing display positions of one of the scaled first field or scaled
                                   second field by one or more lines on the noninterlaced monitor.” ’654 Patent, at Cl. 8; ’654
                                   Patent, at Disclaimer. I further understand that Wi-LAN’s infringement contentions appear
                                   to identify certain interpolation functions purportedly performed by the Accused Products
                                   as allegedly meeting this limitation. See, e.g., Final Infringement Contentions, at [SEC] 126
                                   and [VIZIO] 127 (depicting Deinterlaced Frame with Spatial Averaging from Top Field and
                                   Deinterlaced Frame with Spatial Averaging from Bottom Field); and see id. at [SEC] 121-
                                   185 and [VIZIO] 122-186. To the extent Wi-LAN alleges that such methods “adjust[] one
                                   of the first field or second field of the pair of fields to substantially correct for the vertical
                                   offset between the pairs of fields,” it is my opinion that Bhayani teaches this limitation.

                                   Specifically, Bhayani’s Figure 6 illustrates an algorithm for generating the non-
                                   interlaced frames illustrated in Figure 4 that expressly adjusts line positioning in the
                                   output frame depending on whether video lines derived from odd or even input fields.




                                                            27 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 237 of 286 PageID #: 20343

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at Figure 6.

                              The algorithm of Figure 6 sequentially fills a frame buffer with alternating lines of video
                              data and constant-signal-level data. The algorithm tracks whether it is generating a
                              frame corresponding to an even field or odd field in its “Pseudo Field Bit” mentioned in
                              steps 315 and 325.

                              During generation of a frame from an odd field, steps 306, 308, 310, and 312 are
                              executed until frame generation is complete. During generation of a frame from an even
                              field, steps 316, 318, 320, and 322 are executed until frame generation is complete.


                                                      28 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 238 of 286 PageID #: 20344

Exhibit 7


                                                     Bhayani - Claim 1
                                  During frame generation from an odd field, if the algorithm is currently processing an
                                  odd-numbered line, steps 306 and 308 cause the odd-numbered line in the output frame
                                  to copy a corresponding line of video data from the odd field. Otherwise, steps 306 and
                                  310 cause the even-numbered line in the output frame to reflect a copy of a constant-
                                  signal-level line.

                                  During frame generation from an even field, if the algorithm is currently processing an
                                  even-numbered line, steps 316 and 320 cause the even-numbered line in the output
                                  frame to copy a corresponding line of video data from the even field. Otherwise, steps
                                  316 and 318 cause the odd-numbered line in the output frame to reflect a copy of a
                                  constant-signal-level line.

                                  In sworn testimony by named inventors Felts and Wilson given in previous litigation
                                  regarding the ’654 Patent 4, they confirmed that a similar figure illustrated the claimed
                                  “adjusting” step. Fig. 6 and the figure from the Felts and Wilson depositions are shown
                                  below for comparison purposes.




      4
            Wi-LAN USA Inc. et al. v. Toshiba Corp. et al., 1:12-cv-23744 (S.D. Fl. Oct. 15, 2012).

                                                          29 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 239 of 286 PageID #: 20345

Exhibit 7


                                                Bhayani - Claim 1




                              As illustrated above, Bhayani’s steps for deinterlacing a single field in Fig. 6 (steps 304,
                              306, 308, 310, 312, 316, 318, 320, 322, and 323) reflect the steps illustrated in the
                              diagram to the right. The other steps in Bhayani reflect iterating on multiple fields (not
                              illustrated in the figure to the right for purposes of clarity). Inventors Felts and Wilson
                              confirmed that the figure on the right reflects the claimed adjusting step. Felts Dep. at
                              101:22-103:18 (confirming that Deposition Exhibit 4, which is identical to the figure on
                              the right, reflects the claimed adjusting step if the “Insert Created Line” step was
                              accomplished through line doubling or vertical interpolation). Wilson Dep. at 108:18-
                              112:5 (confirming that Deposition Exhibit 3, which is identical to the figure on the right,
                              reflects the claimed adjusting step in a high-level way).

                                                      30 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 240 of 286 PageID #: 20346

Exhibit 7


                                              Bhayani - Claim 1
                              Bhayani also expressly describes the adjustment step in text as shown below.




                                                     31 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 241 of 286 PageID #: 20347

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at 5:30-6:8.

                              As discussed above in Bhayani, the “one scan line” shift reflects a line in frame
                              dimensions, which corresponds to one-half line in field dimensions. Therefore, this one
                              line shift in frame dimensions reflects the claimed correction. See ’654 Patent at 5:17-29
                              (discussing a one-line shift (in frame dimensions) as a result of the claimed “adjusting”
                              step).

                              In particular, Bhayani emphasizes its teaching of vertical offset correction as highlighted
                              at the end of the text above.

                              Because Bhayani teaches copying of video lines from even or odd fields into locations
                              in output frames that reflect the field lines’ respective vertical offset, Bhayani’s teaching
                              reflects the claimed “adjusting” step.

                              Therefore, Bhayani teaches “adjusting one of the first field or second field of the pair of
                              fields to substantially correct for the vertical offset between the pairs of fields.”

                              Modifying Bhayani to adjust one of the first or second field of the pair of fields to
                              substantially correct for the vertical offset between the pairs of fields would have been
                              obvious for several reasons, including at least because motivations and techniques
                              existed in the art prior to the claimed invention to eliminate any visual artifacts that
                              would be caused by such a vertical offset.


                                                       32 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 242 of 286 PageID #: 20348

Exhibit 7


                                                Bhayani - Claim 1
                              For example, Keith Jack confirms that practitioners were mindful of the visual artifacts
                              caused by a vertical offset between fields while working with interlaced video signals,
                              and knew and took care to apply video processing techniques that would result in the
                              correct spatial positioning of video scan lines. Keith Jack, at 335. In fact, Keith Jack
                              confirms that persons of skill in the art knew that video processing to correct for vertical
                              offset was required if a deinterlacing technique did not inherently result in correct
                              spatial positioning of the scan lines:




                              Id.

                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan
                              lines, including when using deinterlacing techniques to convert an interlaced video
                              signal field into a non-interlaced frame, consistent with Wi-LAN’s allegations regarding
                              this element. See, e.g., Final Infringement Contentions, at [SEC] 126, [VIZIO] 127.
                              For example, Figure 9.4 of Keith Jack illustrates that input field lines 1, 2, 3, and 4
                              (indicated with red, below) are output at the correct vertical spatial positioning in the
                              deinterlaced output as frame lines 1, 3, 5, and 7 (indicated with orange, below), with
                              additional lines generated by interpolation at positions corresponding to the even field at
                              lines 2, 4, 6, and 8 (indicated with green, below):




                                                      33 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 243 of 286 PageID #: 20349

Exhibit 7


                                                Bhayani - Claim 1




                              Keith Jack, at Fig. 9.4.

                              Keith Jack demonstrates that practitioners knew to use various techniques known in the
                              art to affect an adjustment of vertical offset as interpreted by Wi-LAN, including to treat
                              artifacts created by mishandled video data. Adjusting one of the first field or second
                              field of the pair of fields in an interlaced video signal to substantially correct for any
                              vertical offset between the pairs of fields would have yielded known benefits, including
                              as described in Keith Jack.

                                                         34 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 244 of 286 PageID #: 20350

Exhibit 7


                                                Bhayani - Claim 1


                              Additionally, as illustrated and discussed in Bhayani, both even and odd fields are
                              scaled and displayed and that the video data is shifted appropriately.




                              Bhayani at 3:1-13; see also Fig. 6, 5:39-65.

                              Further, a goal of the disclosed system is that it be “usable for full screen interlaced
                              video data display on non-interlaced monitor or display of interlaced video data in a
                              freely scalable video window.” Bhayani at 3:16-19.

                              Thus, replacing Bhayani’s disclosed techniques with known techniques for adjusting
                              one of the first field or second field of the pair of fields to substantially correct for the
                              vertical offset between the pairs of fields would represent an alternative solution with
                              potentially improved results. Thus, a person of ordinary skill in the art would have had a
                              motivation to improve Bhayani’s techniques with adjusting each of the first field and

                                                      35 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 245 of 286 PageID #: 20351

Exhibit 7


                                                Bhayani - Claim 1
                              second field of each pair of fields to fill vertical resolution of the non-interlaced
                              monitor. These techniques were well known in the art (see Keith Jack) so their
                              implementation would have been well within the skill of a person of ordinary skill in the
                              art. Persons of skill in the art would have therefore been motivated to improve Bhayani
                              with the teachings of Ohara or Greggain. See Ex. 1 and 3, at element (1)(c)(1)
                              (incorporated by reference).

                              In accordance with its disclosure of a method for “converting interlaced video fields of
                              arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                              Abstract), Greggain teaches that interlaced-to-progressive conversion using known
                              techniques would include a mapping of even and odd fields to progressive scan frames
                              through a “process of spatial interpolation and positioning.” As explained in detail in
                              Ex. 3, at element 1(c)(1), Greggain describes how a person of skill practicing the
                              disclosed techniques would account for such an offset in order to vertically reposition
                              one of the first field or second field of the pair of fields to correct for the vertical offset.
                              In particular, Greggain teaches that scan lines are iteratively mapped from values in the
                              input field into spatially correct locations within the output frame, given that input line’s
                              position within the input field and whether the line is part of an even or an odd field.
                              Greggain discloses both hardware and software implementations of the disclosed
                              techniques.

                              Ohara discloses various interpolation methods that adjust line data in one of the first
                              field or second field of the pair of fields to substantially correct for the vertical offset
                              between the pairs of fields. As explained in detail in Ex. 1, at element 1(c)(1), Ohara
                              describes how new pixels are generated using a various interpolation methods whereby
                              the positioning of those new pixels, and thus the positioning of the new lines created
                              from the new pixels, are adjusted for a first and second field to substantially correct for
                              a vertical offset between the pairs of fields.

                              Thus, one of skill in the art would have been motivated to look towards Greggain or
                              Ohara to implement an alternative version of Bhayani’s system to use interpolation

                                                       36 of 76
              Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 246 of 286 PageID #: 20352

 Exhibit 7


                                                       Bhayani - Claim 1
                                    techniques to create non-interlaced frames of arbitrary size to display interlaced video
                                    data “in a freely scalable video window.”

                                    In addition, it would have been obvious to try combining or modifying Bhayani because
                                    there were only a finite number of predictable solutions, because known work in the
                                    field prompted variations based on predictable design incentives, or in light of market
                                    forces either in the field or analogous and related fields would have suggested the
                                    combination. Indeed, the combination of Bhayani with the teachings described here
                                    would have been obvious because the combination represents known potential options
                                    with a reasonable expectation of success. Additionally, a person of ordinary skill in the
                                    art would not have faced unexpected results or undue experimentation in making the
                                    aforementioned replacement. These techniques were well known in the art (see Keith
                                    Jack) so their implementation would have been well within the skill of a person of
                                    ordinary skill in the art. Consequently, a person of skill would have been motivated to
                                    and capable of combining or modifying Bhayani with the teachings of Ohara or
                                    Greggain, and the teachings of those references as described in Exhibits 1 and 3 at
                                    element 1(c)(1) are incorporated here by reference.

                                    The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                    VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                    Therefore, Bhayani in view of Ohara and Bhayani in view of Greggain renders obvious
                                    “adjusting one of the first field or second field of the pair of fields to substantially
                                    correct for the vertical offset between the pairs of fields.”
  1(c)(2) where said adjusting is   I understand that the Court has construed “said adjusting is performed concurrently with
          performed concurrently5   said scaling” to mean the adjusting and scaling steps must overlap, either by interleaving or
          with said scaling;        simultaneous execution, such that one cannot complete before the other begins.” WI-LAN

       5
              As set forth in my accompanying Report, it is my opinion that the term “concurrently” renders Claim 1 and the
asserted dependent claims invalid under 35 U.S.C. § 112, and that opinion is incorporated here by reference. Notwithstanding, I
have analyzed Bhayani consistent with the Court’s construction for the purposes of this Report. See WI-LAN V. SHARP
                                                            37 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 247 of 286 PageID #: 20353

Exhibit 7


                                                  Bhayani - Claim 1
                              V. SHARP ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281;
                              WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand
                              that Wi-LAN’s infringement contentions appear to identify certain interpolation functions
                              purportedly performed by the Accused Products as allegedly meeting this limitation. See,
                              e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting
                              Deinterlaced Frame with Spatial Averaging from Top Field and Deinterlaced Frame with
                              Spatial Averaging from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without
                              explanation “[t]he adjusting step is performed during the interpolation process, and
                              therefore, ‘concurrently’ with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO]
                              122-186. To the extent Wi-LAN alleges that such methods perform an adjusting step
                              “where said adjusting is performed concurrently with said scaling,” it is my opinion that
                              Bhayani teaches this limitation.

                              For example, the algorithm illustrated in Figure 6, which Bhayani describes as reflecting
                              its “invention,” interleaves lines from input fields with constant-signal-level lines at the
                              same time that the algorithm places those field lines and constant-signal-level lines into
                              locations within a frame buffer that reflect the lines’ correct vertical offset.

                              Specifically, Bhayani’s Figure 6 illustrates an algorithm for generating the non-
                              interlaced frames illustrated in Figure 4 that expressly and concurrently adjusts line
                              positioning in the output frame depending on whether video lines derived from odd or
                              even input fields.




ELECTRONICS CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788
(LPS) (CJB), D.I. 220.

                                                      38 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 248 of 286 PageID #: 20354

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at Figure 6.

                              During generation of a frame from an odd field, steps 306, 308, 310, and 312 are
                              executed until frame generation is complete. During generation of a frame from an even
                              field, steps 316, 318, 320, and 322 are executed until frame generation is complete.

                              During frame generation from an odd field, if the algorithm is currently processing an
                              odd-numbered line, steps 306 and 308 cause the odd-numbered line in the output frame
                              to copy a corresponding line of video data from the odd field. Otherwise, steps 306 and



                                                     39 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 249 of 286 PageID #: 20355

Exhibit 7


                                                 Bhayani - Claim 1
                              310 cause the even-numbered line in the output frame to reflect a copy of a constant-
                              signal-level line.

                              During frame generation from an even field, if the algorithm is currently processing an
                              even-numbered line, steps 316 and 320 cause the even-numbered line in the output
                              frame to copy a corresponding line of video data from the even field. Otherwise, steps
                              316 and 318 cause the odd-numbered line in the output frame to reflect a copy of a
                              constant-signal-level line.

                              Bhayani also expressly describes the adjustment step in text as shown below.




                                                     40 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 250 of 286 PageID #: 20356

Exhibit 7


                                            Bhayani - Claim 1




                                                 41 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 251 of 286 PageID #: 20357

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at 5:30-6:8.

                              Therefore, Bhayani teaches “where said adjusting is performed concurrently with said
                              scaling.”

                              Modifying Bhayani to perform an adjusting step “where said adjusting is performed
                              concurrently with said scaling” would have been obvious for several reasons, including
                              because motivations and techniques for ensuring correct spatial positioning of scan lines
                              as well as balancing video quality against the cost of implementation existed prior to the
                              claimed invention. See, e.g., Keith Jack, at 10. Keith Jack confirms that practitioners
                              knew and took care to apply video processing techniques that would result in the correct
                              spatial positioning of video scan lines, and in fact confirms that video processing to
                              correct for vertical offset was required if a deinterlacing technique did not inherently
                              result in correct spatial positioning of the scan lines:




                              Keith Jack, at 335.


                                                     42 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 252 of 286 PageID #: 20358

Exhibit 7


                                                  Bhayani - Claim 1
                              Keith Jack further demonstrates that practitioners applied techniques known in the art to
                              ensure the preservation and generation of the correct vertical spatial position of scan
                              lines, including when using deinterlacing techniques to convert an interlaced video
                              signal field into a non-interlaced frame. For example, Figure 9.4 of Keith Jack
                              illustrates that input field lines 1, 2, 3, and 4 (indicated with red, below) are output at the
                              correct vertical spatial positioning in the deinterlaced output as frame lines 1, 3, 5, and 7
                              (indicated with orange, below), with additional lines generated by interpolation at
                              positions corresponding to the even field at lines 2, 4, 6, and 8 (indicated with green,
                              below):




                                                       43 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 253 of 286 PageID #: 20359

Exhibit 7


                                                Bhayani - Claim 1




                              Keith Jack, at Fig. 9.4.

                              Keith Jack further informs that practitioners were mindful and took efforts to balance
                              “quality versus cost of implementation” when considering techniques for deinterlacing:




                                                         44 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 254 of 286 PageID #: 20360

Exhibit 7


                                                Bhayani - Claim 1




                              Keith Jack, at 10. Combined with Keith Jack’s teachings regarding the known
                              techniques in the art, Keith Jack confirms that practitioners would have been motivated
                              to perform the said adjusting step concurrently with said scaling step, at least in order to
                              balance considerations of “quality versus cost of implementation.” Id.; and see, e.g., id.
                              at Fig. 9.4. Keith Jack demonstrates that practitioners knew to use various techniques
                              known in the art to affect an adjustment of vertical offset currently with said scaling
                              step.

                              Additionally, as illustrated and discussed in Bhayani, both even and odd fields are
                              scaled and displayed and that the video data is shifted appropriately.




                                                      45 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 255 of 286 PageID #: 20361

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at 3:1-13; see also Fig. 6, 5:39-65.

                              Further, a goal of the disclosed system is that it be “usable for full screen interlaced
                              video data display on non-interlaced monitor or display of interlaced video data in a
                              freely scalable video window.” Bhayani at 3:16-19.

                              Performing an adjusting step “where said adjusting is performed concurrently with said
                              scaling” would have yielded known benefits, including as described in Keith Jack.

                              Thus, replacing Bhayani’s disclosed techniques with known techniques for adjusting
                              one of the first field or second field of the pair of fields “where said adjusting is
                              performed concurrently with said scaling” would represent an alternative solution with
                              potentially improved results. Thus, a person of ordinary skill in the art would have had
                              a motivation to improve Bhayani’s techniques by performing the adjusting step “where
                              said adjusting is performed concurrently with said scaling.” Persons of skill in the art


                                                      46 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 256 of 286 PageID #: 20362

Exhibit 7


                                              Bhayani - Claim 1
                              would have therefore been motivated to improve Bhayani with the teachings of Ohara
                              and Greggain. See Exs. 1 and 3, at element 1(c)(2) (incorporated by reference).

                              In accordance with its disclosure of a method for “converting interlaced video fields of
                              arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                              Abstract), Greggain teaches that that interlaced-to-progressive conversion using known
                              techniques would include a mapping of even and odd fields to progressive scan frames
                              through a “process of spatial interpolation and positioning.” As explained in detail in
                              Ex. 3, at element 1(c)(2), Greggain teaches that the location of each line of the output
                              frame is determined, and the corresponding line values generated by the Image Resizing
                              Engine, as part of a process that changes by a constant factor the number of lines in a
                              field. Greggain discloses both hardware and software implementations of the disclosed
                              techniques.

                              Ohara discloses various interpolation methods that generate deinterlaced frames and
                              adjust line data in one of the first field or second field of the pair of fields to
                              substantially correct for the vertical offset between the pairs of fields. As explained in
                              detail in Ex. 1, at element 1(c)(2), Ohara describes that these interpolation scaling and
                              adjusting methods can be performed concurrently.

                              Thus, one of skill in the art would have been motivated to look towards Greggain or
                              Ohara to implement an alternative version of Bhayani’s system to use interpolation
                              techniques to create non-interlaced frames of arbitrary size to display interlaced video
                              data “in a freely scalable video window.”

                              In addition, it would have been obvious to try combining or modifying Bhayani because
                              there were only a finite number of predictable solutions, because known work in the
                              field prompted variations based on predictable design incentives, or in light of market
                              forces either in the field or analogous and related fields would have suggested the
                              combination. Indeed, the combination of Bhayani with the teachings described here
                              would have been obvious because the combination represents known potential options

                                                      47 of 76
                Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 257 of 286 PageID #: 20363

Exhibit 7


                                                            Bhayani - Claim 1
                                         with a reasonable expectation of success. Additionally, a person of ordinary skill in the
                                         art would not have faced unexpected results or undue experimentation in making the
                                         aforementioned replacement. These techniques were well known in the art (see Keith
                                         Jack) so their implementation would have been well within the skill of a person of
                                         ordinary skill in the art. Consequently, a person of skill would have been motivated to
                                         and capable of combining or modifying Bhayani with the teachings of Ohara and
                                         Greggain, and the teachings of those references as described in Exhibits 1 and 3 at
                                         element 1(c)(2) are incorporated here by reference.

                                         The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                         VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                         Therefore, Bhayani in view of Ohara and Bhayani in view of Ohara renders obvious
                                         “where said adjusting is performed concurrently with said scaling.”

  1(d)      displaying the first field   Bhayani teaches “displaying the first field of each pair of fields on the non-interlaced
            of each pair of fields on    monitor in a first time period.”
            the non-interlaced
            monitor in a first time      Specifically, Bhayani teaches that either the odd or even field is provided to the display
            period; and                  such that “one of the odd and the even fields” includes a set of constant signal level
                                         lines and that the other “one of the odd and the even fields” is provided to the display
                                         after being shifted.




                                                                  48 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 258 of 286 PageID #: 20364

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at Abstract.

                              Each field is displayed in alternate order after it has been deinterlaced as described
                              below and illustrated in Fig. 6:




                                                      49 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 259 of 286 PageID #: 20365

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at Figure 6.




                                                     50 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 260 of 286 PageID #: 20366

Exhibit 7


                                                Bhayani - Claim 1




                              Bhayani at 5:56-6:8

                              Therefore, Bhayani teaches “displaying the first field of each pair of fields on the non-
                              interlaced monitor in a first time period.”



                                                       51 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 261 of 286 PageID #: 20367

Exhibit 7


                                                  Bhayani - Claim 1
                              Modifying Bhayani to “display[] the first field of each pair of fields on the non-
                              interlaced monitor in a first time period” would have been obvious to a person of
                              ordinary skill in the art for several reasons, including at least because displaying both
                              the fields of interlaced video was a technique known in the art. In interlaced video, each
                              frame of video data is separately displayed as two fields. The Background of the ’654
                              Patent details, for example, that the NTSC format uses 60 fields per second representing
                              30 frames per second. ’654 Patent, at 1:25-28. Persons of skill in the art at the time of
                              the claimed invention understood that a higher framerate would have resulted in a
                              higher quality video, including with less flicker:




                              Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                              frame-rate of a video in order to match the refresh rate of a display. E.g., Keith Jack, at
                              414:




                              Keith Jack additionally informs that there were specific techniques that persons of skill
                              in the art knew and were capable of applying to preserve the frame rate of video during
                              a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                                                      52 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 262 of 286 PageID #: 20368

Exhibit 7


                                                Bhayani - Claim 1
                              the number of video images displayed per second when using field merging to
                              deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                              and display resulting fields matching the field rate:




                              Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                              & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                              Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                              design systems that would preserve the field rate of the input interlaced video signal.

                              Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                              monitor in a first time period” and “display[] the second field of each pair of fields on
                              the non-interlaced monitor in a second time period subsequent to the first time period” --
                              thereby preserving the field rate of the input interlaced video signal -- existed in the art
                              prior to the ’654 Patent. Persons of skill in the art would have therefore been motivated
                              to improve Bhayani with the teachings of Katsumata. See Ex. 2, at element 1(d)
                              (incorporated by reference).

                              Katsumata teaches that each field is stored in a separate buffer and that the memories of
                              these buffers are alternately read out for display As explained in detail in Ex. 2, at

                                                      53 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 263 of 286 PageID #: 20369

Exhibit 7


                                                         Bhayani - Claim 1
                                      element 1(d), disclosure teaches that a described embodiment ‘switches’ between the
                                      outputs of the first and second switch circuits in order to display a first and second field
                                      in their respective time periods.

                                      In addition, it would have been obvious to try combining or modifying Bhayani because
                                      there were only a finite number of predictable solutions, because known work in the
                                      field prompted variations based on predictable design incentives, or in light of market
                                      forces either in the field or analogous and related fields would have suggested the
                                      combination. Indeed, the combination of Bhayani with the teachings described here
                                      would have been obvious because the combination represents known potential options
                                      with a reasonable expectation of success. As reflected in the prior art, no undue
                                      experimentation would have been required to implement these solutions and no
                                      unexpected results would have arisen from their implementation. These techniques
                                      were well known in the art (see Keith Jack) so their implementation would have been
                                      well within the skill of a person of ordinary skill in the art. Consequently, a person of
                                      skill would have been motivated to and capable of combining or modifying Bhayani
                                      with the teachings of Katsumata, and the teachings of that reference as described in
                                      Exhibit 2 at element 1(d) are incorporated here by reference.

                                      The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                      VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                      Therefore, for the reasons discussed above, modifying Bhayani in view of Katsumata to
                                      “display[] the first field of each pair of fields on the non-interlaced monitor in a first
                                      time period” would have been obvious in view of the prior art.
  1(e)      displaying the second     Bhayani teaches “displaying the second field of each pair of fields on the non-interlaced
            field of each pair of     monitor in a second time period subsequent to the first time period.”
            fields on the non-
            interlaced monitor in a   Specifically, Bhayani teaches that either the odd or even field is provided to the display
            second time period        such that “one of the odd and the even fields” includes a set of constant signal level


                                                              54 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 264 of 286 PageID #: 20370

Exhibit 7


                                                         Bhayani - Claim 1
            subsequent to the first   lines and that the other “one of the odd and the even fields” is provided to the display
            time period.              after being shifted.




                                      Bhayani at Abstract.

                                      Each field is displayed in alternate order after it has been deinterlaced as described
                                      below and illustrated in Fig. 6:




                                                              55 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 265 of 286 PageID #: 20371

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at Figure 6.




                                                     56 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 266 of 286 PageID #: 20372

Exhibit 7


                                               Bhayani - Claim 1




                              Bhayani at 5:56-6:8

                              Therefore, Bhayani teaches “displaying the second field of each pair of fields on the
                              non-interlaced monitor in a second time period.”

                              Thus, Bhayani anticipates claim 1.

                                                     57 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 267 of 286 PageID #: 20373

Exhibit 7


                                               Bhayani - Claim 1

                              Modifying Bhayani to “display[] the second field of each pair of fields on the non-
                              interlaced monitor in a second time period subsequent to the first time period” would
                              have been obvious to a person of ordinary skill in the art for several reasons, including
                              at least because displaying both the fields of interlaced video was a technique known in
                              the art. In interlaced video, each frame of video data is separately displayed as two
                              fields. The Background of the ’654 Patent details, for example, that the NTSC format
                              uses 60 fields per second representing 30 frames per second. ’654 Patent, at 1:25-28.
                              Persons of ordinary skill at the time of the claimed invention understood that a higher
                              framerate would have resulted in a higher quality video, including with less flicker:




                              Keith Jack, at 422. Similarly, practitioners knew techniques to convert and increase the
                              frame-rate of a video in order to match the refresh rate of a display, thereby improving
                              the subjective quality of video for the user. E.g., Keith Jack, at 414:




                              Keith Jack additionally informs that there were specific techniques that persons of skill
                              in the art knew and were capable of applying to preserve the frame rate of video during
                                                     58 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 268 of 286 PageID #: 20374

Exhibit 7


                                                Bhayani - Claim 1
                              a deinterlacing process. E.g., Keith Jack, at 333-334. For example, in order to preserve
                              the number of video images displayed per second when using field merging to
                              deinterlace input frames, Keith Jack teaches that alternating sets of fields can be merged
                              and display resulting frames at a rate matching the input field rate:




                              Keith Jack, at 334, Fig. 9.6. Thus, Output Frame 1 would be created from Input Fields 1
                              & 2; Output Frame 2 would be created from Input Fields 2 & 3; and so on. See id.
                              Keith Jack thereby confirms that persons of skill knew the benefit of and took steps to
                              design systems that would improve or preserve the field rate of the input interlaced
                              video signal.

                              Thus, a motivation to “display[] the first field of each pair of fields on the non-interlaced
                              monitor in a first time period” and “display[] the second field of each pair of fields on
                              the non-interlaced monitor in a second time period subsequent to the first time period” --
                              thereby preserving the field rate of the input interlaced video signal and resulting in the
                              preservation or improvement of the resulting frame rate of video -- existed in the art
                              prior to the ’654 Patent. Persons of skill in the art would have therefore been motivated
                              to improve Bhayani with the teachings of Katsumata. See Ex. 2, at element 1(e)
                              (incorporated by reference).

                                                      59 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 269 of 286 PageID #: 20375

Exhibit 7


                                                Bhayani - Claim 1

                              Katsumata teaches that each field is stored in a separate buffer and that the memories of
                              these buffers are alternately read out for display As explained in detail in Ex. 2, at
                              element 1(e), disclosure teaches that a described embodiment ‘switches’ between the
                              outputs of the first and second switch circuits in order to display a first and second field
                              in their respective time periods.

                              In addition, it would have been obvious to try combining or modifying Bhayani because
                              there were only a finite number of predictable solutions, because known work in the
                              field prompted variations based on predictable design incentives, or in light of market
                              forces either in the field or analogous and related fields would have suggested the
                              combination. Indeed, the combination of Bhayani with the teachings described here
                              would have been obvious because the combination represents known potential options
                              with a reasonable expectation of success. As reflected in the prior art, no undue
                              experimentation would have been required to implement these solutions and no
                              unexpected results would have arisen from their implementation. These techniques were
                              well known in the art (see Keith Jack) so their implementation would have been well
                              within the skill of a person of ordinary skill in the art. Consequently, a person of skill
                              would have been motivated to and capable of combining or modifying Bhayani with the
                              teachings of Katsumata, and the teachings of that reference as described in Exhibit 2 at
                              element 1(e) are incorporated here by reference.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                              VIII.D.4(b)(i)-(vi) are incorporated by reference.

                              Therefore, for the reasons discussed above, modifying Bhayani in view of Katsumata to
                              “display[] the second field of each pair of fields on the non-interlaced monitor in a
                              second time period subsequent to the first time period” would have been obvious in
                              view of the prior art.



                                                      60 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 270 of 286 PageID #: 20376

Exhibit 7



                                                           Bhayani - Claim 4
   4        The method of claim 1,     I understand the Court has construed the term “vertical interpolation between at least
            wherein scaling is         adjacent lines” to mean “calculating values for new pixels between at least vertically
            achieved by vertical       adjacent lines using known values.” WI-LAN V. SHARP ELECTRONICS
            interpolation between at   CORPORATION, CASE NO. 15-379 (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC.,
            least adjacent lines in    CASE NO. 15-788 (LPS) (CJB), D.I. 220. I further understand that Wi-LAN’s
            the field being scaled.    infringement contentions appear to identify deinterlacing by, for example, certain
                                       interpolation functions, allegedly performed by the Accused Products as allegedly meeting
                                       this limitation. See, e.g., Final Infringement Contentions, at [SEC] 79-81 and [VIZIO] 80-
                                       82 (field merging), [SEC] 83 and [VIZIO] 85 (interpolation); and see id. at [SEC] 79-120
                                       and [VIZIO] 80-121. I further understand that the ’654 Patent teaches that with
                                       interpolation, “although the number of lines is doubled, the vertical resolution is not
                                       increased from the original data[.]” ’654 Patent, at 2:25-29 (citing pages 332-333 of Keith
                                       Jack). To the extent Wi-LAN alleges that deinterlacing by, for example, field merging,
                                       scan line duplication, or scan line interpolation scale a field, “wherein said scaling is
                                       achieved by vertical interpolation between at least adjacent lines in the field being scaled,”
                                       it is my opinion that Bhayani teaches this limitation.

                                       In particular, the background section of Bhayani teaches that intra-field (vertical)
                                       interpolation was a known technique for scaling an image. For example, Figure 3
                                       illustrates a result generated by insertion of interpolated lines, duplicate lines, or blank
                                       lines.




                                                                61 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 271 of 286 PageID #: 20377

Exhibit 7


                                               Bhayani - Claim 4




                              Bhayani at Figure 3.




                              Bhayani at 2:51-56.

                                                     62 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 272 of 286 PageID #: 20378

Exhibit 7


                                                 Bhayani - Claim 4
                              Figure 3 indicates on its face that interpolation can be used for deinterlacing even or odd
                              fields. Vertical interpolation is also discussed at 2:56-62 in Bhayani. This represents a
                              minor modification to the embodiment of Figures 4 and 6 and one that would be well
                              within this skill of a person of ordinary skill in the art. Thus, if Bhayani’s teaching of
                              scaling by vertical interpolation is not anticipatory, it would nonetheless have been
                              obvious to one of ordinary skill in the art.

                              Therefore, Bhayani teaches “[t]he method of claim 1, wherein scaling is achieved by
                              vertical interpolation between at least adjacent lines in the field being scaled.”

                              Modifying Bhayani to achieve scaling by vertical interpolation between at least adjacent
                              lines in the field being scaled would have been obvious for several reasons. For
                              example, scaling by vertical interpolation was a known technique in the art, including
                              explicitly a method of displaying a field’s scan lines scaled (interpolated) up to …
                              however many [lines] are in the current display mode” as described by the Description
                              of the ’654 Patent and Keith Jack:




                                                      63 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 273 of 286 PageID #: 20379

Exhibit 7


                                                Bhayani - Claim 4




                              ’654 Patent, at 1:18-41.

                              Keith Jack, as cited in the Description of the ’654 Patent provides additional detail, for
                              example by identifying the lack of increased vertical resolution as a known deficiency
                              of displaying only a single field per frame. Keith Jack, at 332-333; and see also ’654
                              Patent, at 3:42-44. Keith Jack goes on to identify and describe techniques known in the
                              art for filling the resolution of a monitor or display. Keith Jack, at 332 (scan line
                              duplication), 333 (scan line interpolation), and 333-335 (field merging); and see id. at
                              334, at Figures 9.3, 9.4, and 9.5:




                                                      64 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 274 of 286 PageID #: 20380

Exhibit 7


                                               Bhayani - Claim 4




                              As illustrated in Figures 9.3, 9.4, and 9.5, Keith Jack demonstrates how to use various
                              techniques known in the art to generate additional scan lines from an input field to
                              create an output frame that is scaled to fill vertical resolution of the non-interlaced
                              monitor.

                                                     65 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 275 of 286 PageID #: 20381

Exhibit 7


                                                Bhayani - Claim 4

                              Scaling each of the first field and second field of each pair of fields to fill vertical
                              resolution of the non-interlaced monitor would have yielded known benefits, including
                              as described in Keith Jack and the Description and Background of the ’654 Patent itself.

                              Additionally, as illustrated and discussed in Bhayani, both even and odd fields are
                              scaled and displayed.




                              Bhayani at 3:1-13; see also Fig. 6, 5:39-65.
                              Further, a goal of the disclosed system is that it be “usable for full screen interlaced
                              video data display on non-interlaced monitor or display of interlaced video data in a
                              freely scalable video window.” Bhayani at 3:16-19.

                              Thus, replacing Bhayani’s disclosed techniques with scaling each of the first field and
                              second field of each pair of fields to fill vertical resolution of the non-interlaced monitor
                              would represent an alternative solution with potentially improved results. Thus, a person

                                                      66 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 276 of 286 PageID #: 20382

Exhibit 7


                                                  Bhayani - Claim 4
                              of ordinary skill in the art would have had a motivation to improve Bhayani’s
                              techniques with scaling each of the first field and second field of each pair of fields to
                              fill vertical resolution of the non-interlaced monitor. Persons of skill in the art would
                              have therefore been motivated to improve Bhayani with the teachings of Greggain. See
                              Ex. 3, at Claim 4 (incorporated by reference).

                              In accordance with its disclosure of a method for “converting interlaced video fields of
                              arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                              Abstract), Greggain teaches intra-field (vertical) interpolation and spatial positioning of
                              lines to resize an interlaced field to fill a progressive frame of arbitrary size. As I
                              explain in detail in Ex. 3, at Claim 4, Greggain discloses where new pixels for both the
                              even and odd fields are created using interpolation between adjacent lines. Greggain
                              discloses both hardware and software implementations of the disclosed techniques.

                              Thus, one of skill in the art would have been motivated to look towards Greggain to
                              implement an alternative version of Bhayani’s system to use interpolation techniques to
                              create non-interlaced frames of arbitrary size to display interlaced video data “in a freely
                              scalable video window.”

                              In addition, it would have been obvious to try combining or modifying Bhayani because
                              there were only a finite number of predictable solutions, because known work in the
                              field prompted variations based on predictable design incentives, or in light of market
                              forces either in the field or analogous and related fields would have suggested the
                              combination. Indeed, the combination of Bhayani with the teachings described here
                              would have been obvious because the combination represents known potential options
                              with a reasonable expectation of success. Additionally, a person of ordinary skill in the
                              art would not have faced unexpected results or undue experimentation in making the
                              aforementioned replacement. These techniques were well known in the art (see Keith
                              Jack and admissions in the Background of the ’654 Patent) so their implementation
                              would have been well within the skill of a person of ordinary skill in the art.
                              Consequently, a person of skill would have been motivated to and capable of combining

                                                      67 of 76
               Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 277 of 286 PageID #: 20383

Exhibit 7


                                                          Bhayani - Claim 4
                                        or modifying Bhayani with the teachings of Greggain, and the teachings of that
                                        reference as described in Exhibit 3 at Claim 4 are incorporated here by reference.

                                        The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                                        VIII.D.4(b)(i)-(vi) are incorporated by reference.

                                        Therefore, Bhayani in view of Greggain renders obvious “wherein scaling is achieved
                                        by vertical interpolation between at least adjacent lines in the field being scaled.”

                                                            Bhayani - Claim 9
   9        The method of claim 1,      I understand the Court has construed the term “the adjusting step is achieved by vertical
            wherein the adjusting       interpolation between at least adjacent lines” to mean “the adjusting step is achieved by
            step is achieved by         calculating values for new pixels between at least vertically adjacent lines using known
            vertical interpolation      values.” WI-LAN V. SHARP ELECTRONICS CORPORATION, CASE NO. 15-379
            between at least adjacent   (LPS) (CJB), D.I. 281; WI-LAN V. VIZIO, INC., CASE NO. 15-788 (LPS) (CJB), D.I.
            lines in the field being    220. I also understand that Wi-LAN disclaimed Claim 8 of the ’654 Patent, which claims a
            adjusted.                   method of such adjusting where the adjusting step “includes changing display positions of
                                        one of the scaled first field or scaled second field by one or more lines on the noninterlaced
                                        monitor.” ’654 Patent, at Cl. 8; ’654 Patent, at Disclaimer. I further understand that Wi-
                                        LAN’s infringement contentions appear to identify certain interpolation functions
                                        purportedly performed by the Accused Products as allegedly meeting this limitation. See,
                                        e.g., Final Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting
                                        Deinterlaced Frame with Spatial Averaging from Top Field and Deinterlaced Frame with
                                        Spatial Averaging from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without
                                        explanation “[t]he adjusting step is performed during the interpolation process, and
                                        therefore, ‘concurrently’ with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO]
                                        122-186. To the extent Wi-LAN alleges that such methods “achieve[ the adjusting step] by
                                        vertical interpolation between at least adjacent lines in the field being adjusted,” it is my
                                        opinion that Bhayani teaches this limitation.

                                        In particular, the background section of Bhayani teaches that intra-field (vertical)
                                        interpolation was a known technique for processing a field of interlaced video data,

                                                                 68 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 278 of 286 PageID #: 20384

Exhibit 7


                                                 Bhayani - Claim 9
                              which consistent with Plaintiff’s allegations would have disclosed the claimed
                              ‘adjusting’ step by vertical interpolation between at least adjacent lines in the field being
                              adjusted. For example, Figure 3 illustrates a result generated by insertion of interpolated
                              lines, duplicate lines, or blank lines.




                              Bhayani at Figure 3.

                              Figure 3 indicates on its face that interpolation can be used for deinterlacing even or odd
                              fields. Vertical interpolation is also discussed at 2:56-62 in Bhayani. This represents a
                              minor modification to the embodiment of Figures 4 and 6 and one that would be well
                              within this skill of a person of ordinary skill in the art. Thus, if Bhayani’s teaching of


                                                      69 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 279 of 286 PageID #: 20385

Exhibit 7


                                                Bhayani - Claim 9
                              adjusting by vertical interpolation is not anticipatory, it would nonetheless have been
                              obvious to one of ordinary skill in the art.




                              Bhayani at 2:51-56.

                              Therefore, Bhayani teaches “[t]he method of claim 1, wherein the adjusting step is achieved
                              by vertical interpolation between at least adjacent lines in the field being adjusted.”

                              Additionally, modifying Bhayani to achieve the adjusting step by vertical interpolation
                              between at least adjacent lines in the field being adjusted would have been obvious for
                              several reasons. For example, Keith Jack confirms that practitioners were mindful of the
                              visual artifacts caused by a vertical offset between fields while working with interlaced
                              video signals:




                                                      70 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 280 of 286 PageID #: 20386

Exhibit 7


                                               Bhayani - Claim 9




                              Keith Jack, at 336-337.

                              Keith Jack further confirms that practitioners knew and took care to apply video
                              processing techniques that would result in the correct spatial positioning of video scan
                              lines, and in fact confirms that video processing to correct for vertical offset was
                              required if a deinterlacing technique did not inherently result in correct spatial
                              positioning of the scan lines:




                                                        71 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 281 of 286 PageID #: 20387

Exhibit 7


                                                Bhayani - Claim 9




                              Keith Jack, at 335.

                              Keith Jack further demonstrates that practitioners used interpolation between at least
                              adjacent lines in the field being adjusted to perform the adjusting step, consistent with
                              Wi-LAN’s allegations regarding this element. For example, Figure 9.4 of Keith Jack
                              illustrates the use of interpolation to correctly position field lines 1, 2, 3, and 4 of an
                              input field (indicated with red, below) in the deinterlaced output frame as lines 1, 3, 5,
                              and 7 (indicated with orange, below), with additional lines generated by vertical
                              interpolation between the adjacent lines in the field being adjusted at positions
                              corresponding to the even field at lines 2, 4, 6, and 8 (indicated with green, below):




                                                      72 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 282 of 286 PageID #: 20388

Exhibit 7


                                               Bhayani - Claim 9




                              Keith Jack, at Fig. 9.4 (demonstrating interpolation of deinterlaced output line 2 as
                              “2=1+3”; deinterlaced output line 4 as “4-3+5”; etc.); and compare with, e.g., Final
                              Infringement Contentions, at [SEC] 126 and [VIZIO] 127 (depicting Deinterlaced
                              Frame with Spatial Averaging from Top Field and Deinterlaced Frame with Spatial
                              Averaging from Bottom Field), [SEC] 184 and [VIZIO] 185 (asserting without
                              explanation “[t]he adjusting step is performed during the interpolation process, and
                              therefore, ‘concurrently’ with the scaling.”); and see id. at [SEC] 121-185 and [VIZIO]
                              122-186.

                                                     73 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 283 of 286 PageID #: 20389

Exhibit 7


                                                Bhayani - Claim 9

                              Keith Jack demonstrates that practitioners knew to use various techniques known in the
                              art to perform an adjusting step, including where the adjusting step is achieved by
                              vertical interpolation between adjacent lines in the field being adjusted. Adjusting one
                              of the first field or second field of the pair of fields in an interlaced video signal to
                              substantially correct for any vertical offset between the pairs of fields would have
                              yielded known benefits, including as described in Keith Jack.

                              Additionally, as illustrated and discussed in Bhayani, both even and odd fields are
                              scaled and displayed.




                              Bhayani at 3:1-13; see also Fig. 6, 5:39-65.
                              Further, a goal of the disclosed system is that it be “usable for full screen interlaced
                              video data display on non-interlaced monitor or display of interlaced video data in a
                              freely scalable video window.” Bhayani at 3:16-19.


                                                      74 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 284 of 286 PageID #: 20390

Exhibit 7


                                                  Bhayani - Claim 9
                              Thus, replacing Bhayani’s disclosed techniques with known techniques for using
                              vertical interpolation between at least adjacent lines in the field being adjusted to
                              achieve the adjusting step would represent an alternative solution with potentially
                              improved results. Thus, a person of ordinary skill in the art would have had a motivation
                              to improve Bhayani’s techniques with vertical interpolation between at least adjacent
                              lines in the field being adjusted to achieve the adjusting step. Persons of skill in the art
                              would have therefore been motivated to improve Bhayani with the teachings of
                              Greggain.

                              In accordance with its disclosure of a method for “converting interlaced video fields of
                              arbitrary size to progressive scan format video frames of arbitrary size,” (Greggain, at
                              Abstract), Greggain teaches the vertically repositioning of one of the first field or
                              second field of the pair of fields to largely or approximately correct for the vertical
                              offset. As I explain in detail in Ex. 3, at Claim 9, Greggain teaches that the vertical
                              offset between the even and odd fields is taken into account when determining the
                              correct spatial positioning of each line in the respective odd and even output frames.

                              Thus, one of skill in the art would have been motivated to look towards Greggain to
                              implement an alternative version of Bhayani’s system to use interpolation techniques to
                              create non-interlaced frames of arbitrary size to display interlaced video data “in a freely
                              scalable video window.”

                              In addition, it would have been obvious to try combining or modifying Bhayani because
                              there were only a finite number of predictable solutions, because known work in the
                              field prompted variations based on predictable design incentives, or in light of market
                              forces either in the field or analogous and related fields would have suggested the
                              combination. Indeed, the combination of Bhayani with the teachings described here
                              would have been obvious because the combination represents known potential options
                              with a reasonable expectation of success. Additionally, a person of ordinary skill in the
                              art would not have faced unexpected results or undue experimentation in making the
                              aforementioned replacement. These techniques were well known in the art (see Keith

                                                      75 of 76
            Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 285 of 286 PageID #: 20391

Exhibit 7


                                                 Bhayani - Claim 9
                              Jack) so their implementation would have been well within the skill of a person of
                              ordinary skill in the art. Consequently, a person of skill would have been motivated to
                              and capable of combining or modifying Bhayani with the teachings of Greggain, and
                              the teachings of that reference as described in Exhibit 3 at Claim 9 are incorporated here
                              by reference.

                              The discussion in Paragraphs 350 through 352, and Sections VIII.D.4(a) and
                              VIII.D.4(b)(i)-(vi) are incorporated by reference.

                              Therefore, Bhayani in view of Greggain renders obvious “wherein the adjusting step is
                              achieved by vertical interpolation between at least adjacent lines in the field being
                              adjusted.”




                                                     76 of 76
Case 1:15-cv-00379-LPS Document 452 Filed 11/16/18 Page 286 of 286 PageID #: 20392




                      EXHIBIT 69
                REDACTED IN ITS ENTIRETY
